Exhibit 10.17

 

SECURITY AGREEMENT

 

LAURUS MASTER FUND, LTD.

 

IWT TESORO CORPORATION

 

and

 

INTERNATIONAL WHOLESALE TILE INC.

 

Dated: August 25, 2005

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

 

General Definitions and Terms; Rules of Construction

 

 

 

 

 

2.

 

Loan Facility

 

 

 

 

 

3.

 

Repayment of the Loans

 

 

 

 

 

4.

 

Procedure for Loans

 

 

 

 

 

5.

 

Interest and Payments

 

 

 

 

 

6.

 

Security Interest

 

 

 

 

 

7.

 

Representations, Warranties and Covenants Concerning the Collateral

 

 

 

 

 

8.

 

Payment of Accounts

 

 

 

 

 

9.

 

Collection and Maintenance of Collateral

 

 

 

 

 

10.

 

Inspections and Appraisals

 

 

 

 

 

11.

 

Financial Reporting

 

 

 

 

 

12.

 

Additional Representations and Warranties

 

 

 

 

 

13.

 

Covenants

 

 

 

 

 

14. [a05-15420_1ex10d17.htm#a14_Further_050340]

 

Further Assurances [a05-15420_1ex10d17.htm#a14_Further_050340]

 

 

 

 

 

15. [a05-15420_1ex10d17.htm#a15_Representations_050344]

 

Representations, Warranties and Covenants of Laurus
[a05-15420_1ex10d17.htm#a15_Representations_050344]

 

 

 

 

 

16. [a05-15420_1ex10d17.htm#a16_Power_050350]

 

Power of Attorney [a05-15420_1ex10d17.htm#a16_Power_050350]

 

 

 

 

 

17. [a05-15420_1ex10d17.htm#a17_Term_050353]

 

Term of Agreement [a05-15420_1ex10d17.htm#a17_Term_050353]

 

 

 

 

 

18. [a05-15420_1ex10d17.htm#a18_Termination_050401]

 

Termination of Lien [a05-15420_1ex10d17.htm#a18_Termination_050401]

 

 

 

 

 

19. [a05-15420_1ex10d17.htm#a19_Events_050406]

 

Events of Default [a05-15420_1ex10d17.htm#a19_Events_050406]

 

 

 

 

 

20. [a05-15420_1ex10d17.htm#a20_Remedies_050412]

 

Remedies [a05-15420_1ex10d17.htm#a20_Remedies_050412]

 

 

 

 

 

21. [a05-15420_1ex10d17.htm#a21_Waivers_050416]

 

Waivers [a05-15420_1ex10d17.htm#a21_Waivers_050416]

 

 

 

 

 

22. [a05-15420_1ex10d17.htm#a22_Expenses_050423]

 

Expenses [a05-15420_1ex10d17.htm#a22_Expenses_050423]

 

 

 

 

 

23. [a05-15420_1ex10d17.htm#a23_Assignment_050426]

 

Assignment By Laurus [a05-15420_1ex10d17.htm#a23_Assignment_050426]

 

 

i

--------------------------------------------------------------------------------


 

24. [a05-15420_1ex10d17.htm#a24_No_050432]

 

No Waiver; Cumulative Remedies [a05-15420_1ex10d17.htm#a24_No_050432]

 

 

 

 

 

25. [a05-15420_1ex10d17.htm#a25_Application_050435]

 

Application of Payments [a05-15420_1ex10d17.htm#a25_Application_050435]

 

 

 

 

 

26. [a05-15420_1ex10d17.htm#a26_Indemnity_050438]

 

Indemnity [a05-15420_1ex10d17.htm#a26_Indemnity_050438]

 

 

 

 

 

27. [a05-15420_1ex10d17.htm#a27_Revival_050442]

 

Revival [a05-15420_1ex10d17.htm#a27_Revival_050442]

 

 

 

 

 

28. [a05-15420_1ex10d17.htm#a28_Borrowing_050445]

 

Borrowing Agency Provisions [a05-15420_1ex10d17.htm#a28_Borrowing_050445]

 

 

 

 

 

29. [a05-15420_1ex10d17.htm#a29_Notices_050450]

 

Notices [a05-15420_1ex10d17.htm#a29_Notices_050450]

 

 

 

 

 

30. [a05-15420_1ex10d17.htm#a30_Governing_050457]

 

Governing Law, Jurisdiction and Waiver of Jury Trial
[a05-15420_1ex10d17.htm#a30_Governing_050457]

 

 

 

 

 

31. [a05-15420_1ex10d17.htm#a31_Limitation_050502]

 

Limitation of Liability [a05-15420_1ex10d17.htm#a31_Limitation_050502]

 

 

 

 

 

32. [a05-15420_1ex10d17.htm#a32_Entire_050505]

 

Entire Understanding; Maximum Interest
[a05-15420_1ex10d17.htm#a32_Entire_050505]

 

 

 

 

 

33. [a05-15420_1ex10d17.htm#a33_Severability_050507]

 

Severability [a05-15420_1ex10d17.htm#a33_Severability_050507]

 

 

 

 

 

34. [a05-15420_1ex10d17.htm#a34_Survival_050510]

 

Survival [a05-15420_1ex10d17.htm#a34_Survival_050510]

 

 

 

 

 

35. [a05-15420_1ex10d17.htm#a35_Captions_050513]

 

Captions [a05-15420_1ex10d17.htm#a35_Captions_050513]

 

 

 

 

 

36. [a05-15420_1ex10d17.htm#a36_Counterparts_050515]

 

Counterparts; Telecopier Signatures
[a05-15420_1ex10d17.htm#a36_Counterparts_050515]

 

 

 

 

 

37. [a05-15420_1ex10d17.htm#a37_Construction_050527]

 

Construction [a05-15420_1ex10d17.htm#a37_Construction_050527]

 

 

 

 

 

38. [a05-15420_1ex10d17.htm#a38_Publicity_050529]

 

Publicity [a05-15420_1ex10d17.htm#a38_Publicity_050529]

 

 

 

 

 

39. [a05-15420_1ex10d17.htm#a39_Joinder_050531]

 

Joinder [a05-15420_1ex10d17.htm#a39_Joinder_050531]

 

 

 

 

 

40. [a05-15420_1ex10d17.htm#a40_Legends_050535]

 

Legends [a05-15420_1ex10d17.htm#a40_Legends_050535]

 

 

ii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A [a05-15420_1ex10d17.htm#Exhibita_145000]

Eligible Subsidiaries [a05-15420_1ex10d17.htm#Exhibita_145000]

 

LIST OF SCHEDULES

 

Schedule 1(A)

Commercial Tort Claims

Schedule 2

Liens

Schedule 7(c)

Actions Regarding Collateral

Schedule 7(p)

Accounts

Schedule 12(b)

Subsidiaries

Schedule 12(c)

Capitalization

Schedule 12(e)

Liabilities

Schedule 12(f)

Agreements; Action

Schedule 12(g)

Obligations to Related Parties

Schedule 12(i)

Title to Properties and Assets, Liens, Etc.

Schedule 12(l)

Litigation

Schedule 12(m)

Tax Returns; Payments

Schedule 12(n)

Employee Bargaining Agreements

Schedule 12(o)

Registration Rights and Voting Rights

Schedule 12(q)

Environmental

Schedule 12(u)

SEC Reports and Financial Statements

Schedule 12(aa)

Company Name; Locations of Offices, Records and Collateral

Schedule 13(l)(i)

Required Approvals

 

iii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This Security Agreement is made as of August 25, 2005 by and among LAURUS MASTER
FUND, LTD., a Cayman Islands corporation (“Laurus”), IWT TESORO CORPORATION, a
Nevada corporation (“the Parent”), and each party listed on Exhibit A attached
hereto (each an “Eligible Subsidiary” and collectively, the “Eligible
Subsidiaries”) the Parent and each Eligible Subsidiary, each a “Company” and
collectively, the “Companies”).

 

BACKGROUND

 

The Companies have requested that Laurus make advances available to the
Companies; and

 

Laurus has agreed to make such advances on the terms and conditions set forth in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

 


1.                                       GENERAL DEFINITIONS AND TERMS; RULES OF
CONSTRUCTION.


 


(A)                                  GENERAL DEFINITIONS.  CAPITALIZED TERMS
USED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN ANNEX A.


 


(B)                                 ACCOUNTING TERMS.  ANY ACCOUNTING TERMS USED
IN THIS AGREEMENT WHICH ARE NOT SPECIFICALLY DEFINED SHALL HAVE THE MEANINGS
CUSTOMARILY GIVEN THEM IN ACCORDANCE WITH GAAP AND ALL FINANCIAL COMPUTATIONS
SHALL BE COMPUTED, UNLESS SPECIFICALLY PROVIDED HEREIN, IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED.


 


(C)                                  UCC TERMS.  THE FOLLOWING TERMS HAVE THE
MEANINGS GIVEN TO THEM IN THE UCC AND TERMS USED IN THIS AGREEMENT WITHOUT
DEFINITION THAT ARE DEFINED IN THE UCC, SHALL HAVE THE MEANINGS GIVEN TO THEM IN
THE UCC: ACCOUNTS, CHATTEL PAPER, COMMERCIAL TORT CLAIMS, DEPOSIT ACCOUNTS,
DOCUMENTS, EQUIPMENT, FARM PRODUCTS, FIXTURES, GENERAL INTANGIBLES, GOODS,
HEALTH CARE INSURANCE RECEIVABLES, INVENTORY, INVESTMENT PROPERTY, INSTRUMENTS,
LETTER-OF-CREDIT RIGHTS, PAYMENT INTANGIBLES, PROCEEDS, SOFTWARE AND SUPPORTING
OBLIGATIONS.


 


(D)                                 RULES OF CONSTRUCTION.  ALL SCHEDULES,
ADDENDA, ANNEXES AND EXHIBITS HERETO OR EXPRESSLY IDENTIFIED TO THIS AGREEMENT
ARE INCORPORATED HEREIN BY REFERENCE AND TAKEN TOGETHER WITH THIS AGREEMENT
CONSTITUTE BUT A SINGLE AGREEMENT.  THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”
OR OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE, INCLUDING
THE EXHIBITS, ADDENDA, ANNEXES AND SCHEDULES THERETO, AS THE SAME MAY BE FROM
TIME TO TIME AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED, AND NOT TO ANY
PARTICULAR SECTION, SUBSECTION OR CLAUSE CONTAINED IN THIS AGREEMENT.  WHEREVER
FROM THE CONTEXT IT APPEARS APPROPRIATE, EACH TERM STATED IN EITHER THE SINGULAR
OR PLURAL SHALL INCLUDE THE SINGULAR AND THE PLURAL, AND PRONOUNS STATED IN THE
MASCULINE, FEMININE OR NEUTER GENDER SHALL INCLUDE THE MASCULINE, THE FEMININE
AND

 

--------------------------------------------------------------------------------


 


THE NEUTER.  THE TERM “OR” IS NOT EXCLUSIVE.  THE TERM “INCLUDING” (OR ANY FORM
THEREOF) SHALL NOT BE LIMITING OR EXCLUSIVE.  ALL REFERENCES TO STATUTES AND
RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR
STATUTES AND REGULATIONS.  ALL REFERENCES IN THIS AGREEMENT OR IN THE SCHEDULES,
ADDENDA, ANNEXES AND EXHIBITS TO THIS AGREEMENT TO SECTIONS, SCHEDULES,
DISCLOSURE SCHEDULES, EXHIBITS, AND ATTACHMENTS SHALL REFER TO THE CORRESPONDING
SECTIONS, SCHEDULES, DISCLOSURE SCHEDULES, EXHIBITS, AND ATTACHMENTS OF OR TO
THIS AGREEMENT.  ALL REFERENCES TO ANY INSTRUMENTS OR AGREEMENTS, INCLUDING
REFERENCES TO ANY OF THIS AGREEMENT OR THE ANCILLARY AGREEMENTS SHALL INCLUDE
ANY AND ALL MODIFICATIONS OR AMENDMENTS THERETO AND ANY AND ALL EXTENSIONS OR
RENEWALS THEREOF.


 


2.                                       LOAN FACILITY.


 


(A)                                  LOANS.


 


(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN AND IN THE ANCILLARY AGREEMENTS, LAURUS MAY MAKE LOANS (THE
“LOANS”) TO COMPANIES FROM TIME TO TIME DURING THE TERM WHICH, IN THE AGGREGATE
AT ANY TIME OUTSTANDING, WILL NOT EXCEED THE LESSER OF (X) (I) THE CAPITAL
AVAILABILITY AMOUNT MINUS (II) SUCH RESERVES AS LAURUS MAY REASONABLY IN ITS
GOOD FAITH JUDGMENT DEEM PROPER AND NECESSARY FROM TIME TO TIME (THE “RESERVES”)
AND (Y) AN AMOUNT EQUAL TO (I) THE BORROWING BASE MINUS (II) THE RESERVES.  THE
AMOUNT DERIVED AT ANY TIME FROM SECTION 2(A)(I)(Y)(I) MINUS 2(A)(I)(Y)(II) SHALL
BE REFERRED TO AS THE “FORMULA AMOUNT.”  THE COMPANIES SHALL, JOINTLY AND
SEVERALLY, EXECUTE AND DELIVER TO LAURUS ON THE CLOSING DATE THE REVOLVING NOTE
AND A MINIMUM BORROWING NOTE EVIDENCING $3,000,000 OF THE LOANS FUNDED ON THE
CLOSING DATE.  FROM TIME TO TIME THEREAFTER, THE COMPANIES SHALL JOINTLY AND
SEVERALLY EXECUTE AND DELIVER TO LAURUS IMMEDIATELY PRIOR TO THE FINAL FUNDING
OF EACH ADDITIONAL $2,000,000 TRANCHE OF LOANS ALLOCATED TO ANY MINIMUM
BORROWING NOTE ISSUED AFTER THE DATE HEREOF (CALCULATED ON A CUMULATIVE BASIS
FOR EACH SUCH TRANCHE) AN ADDITIONAL MINIMUM BORROWING NOTE EVIDENCING SUCH
TRANCHE, SUBSTANTIALLY IN THE FORM OF THE MINIMUM BORROWING NOTE DELIVERED BY
THE COMPANIES TO LAURUS ON THE CLOSING DATE.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, WHENEVER DURING THE TERM THE OUTSTANDING BALANCE ON THE MINIMUM
BORROWING NOTE SHALL BE LESS THAN THE MINIMUM BORROWING AMOUNT (SUCH AMOUNT
BEING REFERRED TO HEREIN AS THE “TRANSFERABLE AMOUNT”) TO THE EXTENT THAT THE
OUTSTANDING BALANCE ON THE REVOLVING NOTE SHOULD EQUAL OR EXCEED $2,000,000,
THAT PORTION OF THE BALANCE OF THE REVOLVING NOTE THAT EXCEEDS $2,000,000, BUT
DOES NOT EXCEED THE TRANSFERABLE AMOUNT, SHALL BE SEGREGATED FROM THE
OUTSTANDING BALANCE UNDER THE REVOLVING NOTE AND ALLOCATED TO AND AGGREGATED
WITH THE THEN EXISTING BALANCE OF THE NEXT UNISSUED SERIALIZED MINIMUM BORROWING
NOTE (THE “NEXT UNISSUED SERIALIZED NOTE”); PROVIDED THAT SUCH SEGREGATED AMOUNT
SHALL REMAIN SUBJECT TO THE TERMS AND CONDITIONS OF SUCH REVOLVING NOTE UNTIL A
NEW SERIALIZED MINIMUM BORROWING NOTE IS ISSUED AS SET FORTH BELOW.  THE NEXT
UNISSUED SERIALIZED NOTE SHALL REMAIN IN BOOK ENTRY FORM UNTIL THE BALANCE
THEREUNDER SHALL EQUAL THE MINIMUM BORROWING AMOUNT, AT WHICH TIME A NEW
SERIALIZED MINIMUM BORROWING NOTE IN THE FACE AMOUNT EQUAL TO THE MINIMUM
BORROWING AMOUNT WILL BE ISSUED AND REGISTERED AS SET FORTH IN THE REGISTRATION
RIGHTS AGREEMENT (AND THE OUTSTANDING BALANCE UNDER THE REVOLVING NOTE SHALL AT
SUCH TIME BE CORRESPONDINGLY REDUCED IN THE AMOUNT EQUAL TO THE MINIMUM
BORROWING AMOUNT AS A RESULT OF THE ISSUANCE OF SUCH NEW SERIALIZED MINIMUM
BORROWING NOTE).

 

2

--------------------------------------------------------------------------------


 


(II)                                  NOTWITHSTANDING THE LIMITATIONS SET FORTH
ABOVE, IF REQUESTED BY ANY COMPANY, LAURUS RETAINS THE RIGHT TO LEND TO SUCH
COMPANY FROM TIME TO TIME SUCH AMOUNTS IN EXCESS OF SUCH LIMITATIONS AS LAURUS
MAY DETERMINE IN ITS SOLE DISCRETION AND IN THE CASE OF LOANS MADE BY LAURUS
WITH THE ACTUAL KNOWLEDGE THAT SUCH LOAN EXCEEDS SUCH LIMITATIONS AND WHICH ARE
NOT PROTECTIVE IN NATURE, ON SUCH TERMS AND CONDITIONS MUTUALLY AGREED TO AMONG
LAURUS AND COMPANIES.


 


(III)                               IF ANY INTEREST, FEES, COSTS OR CHARGES
PAYABLE TO LAURUS HEREUNDER ARE NOT PAID WHEN DUE, EACH OF THE COMPANIES SHALL
THEREBY BE DEEMED TO HAVE REQUESTED, AND LAURUS IS HEREBY AUTHORIZED AT ITS
DISCRETION TO MAKE AND CHARGE TO THE COMPANIES’ ACCOUNT, A LOAN AS OF SUCH DATE
IN AN AMOUNT EQUAL TO SUCH UNPAID INTEREST, FEES, COSTS OR CHARGES.


 


(IV)                              IF ANY COMPANY AT ANY TIME FAILS TO PERFORM OR
OBSERVE ANY OF THE COVENANTS CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT, LAURUS MAY, BUT NEED NOT, PERFORM OR OBSERVE SUCH COVENANT ON BEHALF
AND IN THE NAME, PLACE AND STEAD OF SUCH COMPANY (OR, AT LAURUS’ OPTION, IN
LAURUS’ NAME) AND MAY, BUT NEED NOT, TAKE ANY AND ALL OTHER ACTIONS WHICH LAURUS
MAY DEEM NECESSARY TO CURE OR CORRECT SUCH FAILURE (INCLUDING THE PAYMENT OF
TAXES, THE SATISFACTION OF LIENS, THE PERFORMANCE OF OBLIGATIONS OWED TO ACCOUNT
DEBTORS, LESSORS OR OTHER OBLIGORS, THE PROCUREMENT AND MAINTENANCE OF
INSURANCE, THE EXECUTION OF ASSIGNMENTS, SECURITY AGREEMENTS AND FINANCING
STATEMENTS, AND THE ENDORSEMENT OF INSTRUMENTS).  THE AMOUNT OF ALL MONIES
EXPENDED AND ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND LEGAL
EXPENSES) INCURRED BY LAURUS IN CONNECTION WITH OR AS A RESULT OF THE
PERFORMANCE OR OBSERVANCE OF SUCH AGREEMENTS OR THE TAKING OF SUCH ACTION BY
LAURUS SHALL BE CHARGED TO THE COMPANIES’ ACCOUNT AS A LOAN AND ADDED TO THE
OBLIGATIONS.  TO FACILITATE LAURUS’ PERFORMANCE OR OBSERVANCE OF SUCH COVENANTS
BY EACH COMPANY, EACH COMPANY HEREBY IRREVOCABLY APPOINTS LAURUS, OR LAURUS’
DELEGATE, ACTING ALONE, AS SUCH COMPANY’S ATTORNEY IN FACT (WHICH APPOINTMENT IS
COUPLED WITH AN INTEREST) WITH THE RIGHT (BUT NOT THE DUTY) FROM TIME TO TIME TO
CREATE, PREPARE, COMPLETE, EXECUTE, DELIVER, ENDORSE OR FILE IN THE NAME AND ON
BEHALF OF SUCH COMPANY ANY AND ALL INSTRUMENTS, DOCUMENTS, ASSIGNMENTS, SECURITY
AGREEMENTS, FINANCING STATEMENTS, APPLICATIONS FOR INSURANCE AND OTHER
AGREEMENTS AND WRITINGS REQUIRED TO BE OBTAINED, EXECUTED, DELIVERED OR ENDORSED
BY SUCH COMPANY.


 


(V)                                 LAURUS WILL ACCOUNT TO COMPANY AGENT MONTHLY
WITH A STATEMENT OF ALL LOANS AND OTHER ADVANCES, CHARGES AND PAYMENTS MADE
PURSUANT TO THIS AGREEMENT, AND SUCH ACCOUNT RENDERED BY LAURUS SHALL BE DEEMED
FINAL, BINDING AND CONCLUSIVE UNLESS LAURUS IS NOTIFIED BY COMPANY AGENT IN
WRITING TO THE CONTRARY WITHIN THIRTY (30) DAYS OF THE DATE EACH ACCOUNT WAS
RENDERED SPECIFYING THE ITEM OR ITEMS TO WHICH OBJECTION IS MADE.


 


(VI)                              DURING THE TERM, THE COMPANIES MAY BORROW AND
PREPAY LOANS IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.


 


(B)                                 MINIMUM BORROWING AMOUNT.  AFTER A
REGISTRATION STATEMENT REGISTERING THE REGISTRABLE SECURITIES HAS BEEN DECLARED
EFFECTIVE BY THE SEC, CONVERSIONS OF THE MINIMUM BORROWING AMOUNT INTO THE
COMMON STOCK MAY BE INITIATED AS SET FORTH IN THE RESPECTIVE MINIMUM BORROWING
NOTE.  FROM AND AFTER THE DATE UPON WHICH ANY OUTSTANDING PRINCIPAL OF THE
MINIMUM BORROWING AMOUNT (AS EVIDENCED BY THE FIRST MINIMUM BORROWING NOTE) IS
CONVERTED INTO COMMON STOCK (THE “FIRST CONVERSION DATE”), (I) CORRESPONDING
AMOUNTS OF ALL OUTSTANDING

 

3

--------------------------------------------------------------------------------


 


LOANS (NOT ATTRIBUTABLE TO THE THEN OUTSTANDING MINIMUM BORROWING AMOUNT)
EXISTING ON OR MADE AFTER THE FIRST CONVERSION DATE WILL BE AGGREGATED IN
ACCORDANCE WITH SECTION 2(A)(I) AND (II) THE COMPANIES WILL ISSUE A NEW
(SERIALIZED) MINIMUM BORROWING NOTE TO LAURUS IN ACCORDANCE WITH
SECTION 2(A)(I), AND (III) THE PARENT SHALL PREPARE AND FILE A SUBSEQUENT
REGISTRATION STATEMENT WITH THE SEC TO REGISTER SUCH SUBSEQUENT MINIMUM
BORROWING NOTE AS SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT.


 


3.                                       REPAYMENT OF THE LOANS.  THE COMPANIES
(A) MAY PREPAY THE OBLIGATIONS FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS
AND PROVISIONS OF THE NOTES (AND SECTION 17 HEREOF IF SUCH PREPAYMENT IS DUE TO
A TERMINATION OF THIS AGREEMENT); (B) SHALL REPAY ON THE EXPIRATION OF THE TERM
(I) THE THEN AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS TOGETHER WITH
ACCRUED AND UNPAID INTEREST, FEES AND CHARGES AND; (II) ALL OTHER AMOUNTS OWED
LAURUS UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS; AND (C) SUBJECT TO
SECTION 2(A)(II), SHALL REPAY ON ANY DAY ON WHICH THE THEN AGGREGATE OUTSTANDING
PRINCIPAL BALANCE OF THE LOANS ARE IN EXCESS OF THE FORMULA AMOUNT AT SUCH TIME,
LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS. ANY PAYMENTS OF PRINCIPAL, INTEREST,
FEES OR ANY OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT
SHALL BE MADE PRIOR TO 12:00 NOON (NEW YORK TIME) ON THE DUE DATE THEREOF IN
IMMEDIATELY AVAILABLE FUNDS.


 


4.                                       PROCEDURE FOR LOANS.  COMPANY AGENT MAY
BY WRITTEN NOTICE REQUEST A BORROWING OF LOANS PRIOR TO 12:00 NOON (NEW YORK
TIME) ON THE BUSINESS DAY OF ITS REQUEST TO INCUR, ON THE NEXT BUSINESS DAY, A
LOAN.  TOGETHER WITH EACH REQUEST FOR A LOAN (OR AT SUCH OTHER INTERVALS AS
LAURUS MAY REQUEST), COMPANY AGENT SHALL DELIVER TO LAURUS A BORROWING BASE
CERTIFICATE WHICH SHALL BE CERTIFIED AS TRUE AND CORRECT BY THE CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER OF COMPANY AGENT TOGETHER WITH ALL SUPPORTING
DOCUMENTATION RELATING THERETO.  ALL LOANS SHALL BE DISBURSED FROM WHICHEVER
OFFICE OR OTHER PLACE LAURUS MAY DESIGNATE FROM TIME TO TIME AND SHALL BE
CHARGED TO THE COMPANIES’ ACCOUNT ON LAURUS’ BOOKS.  AS AN ACCOMMODATION, LAURUS
MAY PERMIT FACSIMILE REQUESTS FOR A LOAN OR FACSIMILE TRANSMITTAL OF
INSTRUCTIONS, AUTHORIZATIONS, AGREEMENTS OR REPORTS TO LAURUS PROVIDED THAT THE
ORIGINALS THEREOF ARE DELIVERED TO LAURUS WITHIN ONE (1) BUSINESS DAY OF ANY
TRANSMISSION BY FACSIMILE.  IF LAURUS PERMITS ANY SUCH MEANS OF COMMUNICATION BY
ANY COMPANY, UNLESS COMPANY AGENT SPECIFICALLY DIRECTS LAURUS IN WRITING NOT TO
ACCEPT OR ACT UPON FACSIMILE COMMUNICATIONS FROM SUCH COMPANY, LAURUS SHALL HAVE
NO LIABILITY TO ANY COMPANY FOR ANY LOSS OR DAMAGE SUFFERED BY ANY COMPANY AS A
RESULT OF LAURUS HONORING OF ANY REQUESTS, EXECUTION OF ANY INSTRUCTIONS,
AUTHORIZATIONS OR AGREEMENTS OR RELIANCE ON ANY REPORTS COMMUNICATED TO IT BY
FACSIMILE AND PURPORTING TO HAVE BEEN SENT TO LAURUS BY ANY COMPANY, AND LAURUS
SHALL HAVE NO DUTY TO VERIFY THE ORIGIN OF ANY SUCH COMMUNICATION OR THE
IDENTITY OR AUTHORITY OF THE PERSON SENDING IT.  THE PROCEEDS OF EACH LOAN MADE
BY LAURUS SHALL BE MADE AVAILABLE TO COMPANY AGENT ON THE BUSINESS DAY FOLLOWING
THE BUSINESS DAY SO REQUESTED IN ACCORDANCE WITH THE TERMS OF THIS SECTION 4 BY
WAY OF CREDIT TO THE APPLICABLE COMPANY’S OPERATING ACCOUNT MAINTAINED WITH SUCH
BANK AS COMPANY AGENT DESIGNATED TO LAURUS.  ANY AND ALL OBLIGATIONS DUE AND
OWING HEREUNDER MAY BE CHARGED TO THE COMPANIES’ ACCOUNT AND SHALL CONSTITUTE
LOANS.

 

4

--------------------------------------------------------------------------------


 


5.                                       INTEREST AND PAYMENTS.


 


(A)                                  INTEREST.


 


(I)                                     EXCEPT AS MODIFIED BY
SECTION 5(A)(III) BELOW, THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY INTEREST
AT THE CONTRACT RATE ON THE UNPAID PRINCIPAL BALANCE OF EACH LOAN UNTIL SUCH
TIME AS SUCH LOAN IS COLLECTED IN FULL IN GOOD FUNDS IN DOLLARS OF THE UNITED
STATES OF AMERICA.


 


(II)                                  INTEREST AND PAYMENTS SHALL BE COMPUTED ON
THE BASIS OF ACTUAL DAYS ELAPSED IN A YEAR OF 360 DAYS.  AT LAURUS’ OPTION,
LAURUS MAY CHARGE THE COMPANIES’ ACCOUNT FOR SAID INTEREST.


 


(III)                               EFFECTIVE UPON THE OCCURRENCE OF ANY EVENT
OF DEFAULT AND FOR SO LONG AS ANY EVENT OF DEFAULT SHALL BE CONTINUING, THE
CONTRACT RATE SHALL AUTOMATICALLY BE INCREASED AS SET FORTH IN THE NOTES (SUCH
INCREASED RATE, THE “DEFAULT RATE”), AND ALL OUTSTANDING OBLIGATIONS, INCLUDING
UNPAID INTEREST, SHALL CONTINUE TO ACCRUE INTEREST FROM THE DATE OF SUCH EVENT
OF DEFAULT AT THE DEFAULT RATE APPLICABLE TO SUCH OBLIGATIONS.  THE CONTRACT
RATE WILL NOT INCREASE TO THE DEFAULT RATE UNTIL ANY APPLICABLE GRACE PERIOD HAS
ELAPSED WITH RESPECT TO SUCH EVENT OF DEFAULT.


 


(IV)                              IN NO EVENT SHALL THE AGGREGATE INTEREST
PAYABLE HEREUNDER EXCEED THE MAXIMUM RATE PERMITTED UNDER ANY APPLICABLE LAW OR
REGULATION, AS IN EFFECT FROM TIME TO TIME (THE “MAXIMUM LEGAL RATE”), AND IF
ANY PROVISION OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT IS IN CONTRAVENTION
OF ANY SUCH LAW OR REGULATION, INTEREST PAYABLE UNDER THIS AGREEMENT AND EACH
ANCILLARY AGREEMENT SHALL BE COMPUTED ON THE BASIS OF THE MAXIMUM LEGAL RATE (SO
THAT SUCH INTEREST WILL NOT EXCEED THE MAXIMUM LEGAL RATE).


 


(V)                                 THE COMPANIES SHALL JOINTLY AND SEVERALLY
PAY PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER, OR UNDER ANY
ANCILLARY AGREEMENT, WITHOUT ANY DEDUCTION WHATSOEVER, INCLUDING ANY DEDUCTION
FOR ANY SET-OFF OR COUNTERCLAIM.


 


(B)                                 PAYMENTS; CERTAIN CLOSING CONDITIONS.


 


(I)                                     CLOSING/ANNUAL PAYMENTS.  UPON EXECUTION
OF THIS AGREEMENT BY EACH COMPANY AND LAURUS, THE COMPANIES SHALL JOINTLY AND
SEVERALLY PAY TO LAURUS CAPITAL MANAGEMENT, LLC A CLOSING PAYMENT IN AN AMOUNT
EQUAL TO THREE AND NINE-TENTHS PERCENT (3.90%) OF THE CAPITAL AVAILABILITY
AMOUNT.  SUCH PAYMENT SHALL BE DEEMED FULLY EARNED ON THE CLOSING DATE AND SHALL
NOT BE SUBJECT TO REBATE OR PRORATION FOR ANY REASON.


 


(II)                                  OVERADVANCE PAYMENT.  WITHOUT AFFECTING
LAURUS’ RIGHTS HEREUNDER IN THE EVENT THE LOANS EXCEED THE FORMULA AMOUNT (EACH
SUCH EVENT, AN “OVERADVANCE”), ALL SUCH OVERADVANCES SHALL BEAR ADDITIONAL
INTEREST AT A RATE EQUAL TO FIVE PERCENT (5%) PER ANNUM ABOVE THE CONTRACT RATE
FOR ALL TIMES SUCH AMOUNTS SHALL BE IN EXCESS OF THE FORMULA AMOUNT.  ALL
AMOUNTS THAT ARE INCURRED PURSUANT TO THIS SECTION 5(B)(III) SHALL BE DUE AND
PAYABLE BY THE COMPANIES MONTHLY, IN ARREARS, ON THE FIRST BUSINESS DAY OF EACH
CALENDAR MONTH AND UPON EXPIRATION OF THE TERM.

 

5

--------------------------------------------------------------------------------


 


(III)                               FINANCIAL INFORMATION DEFAULT.  WITHOUT
AFFECTING LAURUS’ OTHER RIGHTS AND REMEDIES, IN THE EVENT ANY COMPANY FAILS TO
DELIVER THE FINANCIAL INFORMATION REQUIRED BY SECTION 11 ON OR BEFORE THE DATE
REQUIRED BY THIS AGREEMENT, THE COMPANIES SHALL JOINTLY AND SEVERALLY PAY LAURUS
AN AGGREGATE FEE IN THE AMOUNT OF $250.00 PER WEEK (OR PORTION THEREOF) FOR EACH
SUCH FAILURE UNTIL SUCH FAILURE IS CURED TO LAURUS’ SATISFACTION OR WAIVED IN
WRITING BY LAURUS.  ALL AMOUNTS THAT ARE INCURRED PURSUANT TO THIS
SECTION 5(B)(IV) SHALL BE DUE AND PAYABLE BY THE COMPANIES MONTHLY, IN ARREARS,
ON THE FIRST BUSINESS OF EACH CALENDAR MONTH AND UPON EXPIRATION OF THE TERM.


 


(IV)                              EXPENSES.  THE COMPANIES SHALL JOINTLY AND
SEVERALLY REIMBURSE LAURUS FOR ITS EXPENSES (INCLUDING REASONABLE LEGAL FEES AND
EXPENSES) INCURRED IN CONNECTION WITH THE PREPARATION AND NEGOTIATION OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, AND EXPENSES INCURRED IN CONNECTION WITH
LAURUS’ DUE DILIGENCE REVIEW OF EACH COMPANY AND ITS SUBSIDIARIES AND ALL
RELATED MATTERS.  AMOUNTS REQUIRED TO BE PAID UNDER THIS SECTION 5(B)(V) WILL BE
PAID ON THE CLOSING DATE.


 


6.                                       SECURITY INTEREST.


 


(A)                                  TO SECURE THE PROMPT PAYMENT TO LAURUS OF
THE OBLIGATIONS, EACH COMPANY HEREBY ASSIGNS, PLEDGES AND GRANTS TO LAURUS A
CONTINUING SECURITY INTEREST IN AND LIEN UPON ALL OF THE COLLATERAL.  ALL OF
EACH COMPANY’S BOOKS AND RECORDS RELATING TO THE COLLATERAL SHALL, UNTIL
DELIVERED TO OR REMOVED BY LAURUS, BE KEPT BY SUCH COMPANY IN TRUST FOR LAURUS
UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL.  EACH CONFIRMATORY ASSIGNMENT
SCHEDULE OR OTHER FORM OF ASSIGNMENT HEREAFTER EXECUTED BY EACH COMPANY SHALL BE
DEEMED TO INCLUDE THE FOREGOING GRANT, WHETHER OR NOT THE SAME APPEARS THEREIN.


 


(B)                                 EACH COMPANY HEREBY (I) AUTHORIZES LAURUS TO
FILE ANY FINANCING STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS THERETO
THAT (X) INDICATE THE COLLATERAL (1) AS ALL ASSETS AND PERSONAL PROPERTY OF SUCH
COMPANY OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET
COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UCC OF
SUCH JURISDICTION, OR (2) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER
DETAIL, AND (Y) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF
THE UCC FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING
STATEMENT, CONTINUATION STATEMENT OR AMENDMENT AND (II) RATIFIES ITS
AUTHORIZATION FOR LAURUS TO HAVE FILED ANY INITIAL FINANCIAL STATEMENTS, OR
AMENDMENTS THERETO IF FILED PRIOR TO THE DATE HEREOF.  EACH COMPANY ACKNOWLEDGES
THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING STATEMENT OR AMENDMENT OR
TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING STATEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF LAURUS AND AGREES THAT IT WILL NOT DO SO WITHOUT THE PRIOR
WRITTEN CONSENT OF LAURUS, SUBJECT TO SUCH COMPANY’S RIGHTS UNDER
SECTION 9-509(D)(2) OF THE UCC.


 


(C)                                  EACH COMPANY HEREBY GRANTS TO LAURUS AN
IRREVOCABLE, NON-EXCLUSIVE LICENSE (EXERCISABLE UPON THE TERMINATION OF THIS
AGREEMENT DUE TO AN OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO SUCH COMPANY) TO USE,
TRANSFER, LICENSE OR SUBLICENSE ANY INTELLECTUAL PROPERTY NOW OWNED, LICENSED
TO, OR HEREAFTER ACQUIRED BY SUCH COMPANY, AND WHEREVER THE SAME MAY BE LOCATED,
AND INCLUDING IN SUCH LICENSE ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED
ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER AND AUTOMATIC MACHINERY
SOFTWARE AND PROGRAMS USED FOR THE

 

6

--------------------------------------------------------------------------------


 


COMPILATION OR PRINTOUT THEREOF, AND REPRESENTS, PROMISES AND AGREES THAT ANY
SUCH LICENSE OR SUBLICENSE IS NOT AND WILL NOT BE IN CONFLICT WITH THE
CONTRACTUAL OR COMMERCIAL RIGHTS OF ANY THIRD PERSON; PROVIDED, THAT SUCH
LICENSE WILL TERMINATE ON THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT IN
FULL OF ALL OBLIGATIONS.


 


7.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS CONCERNING THE COLLATERAL.  EACH COMPANY REPRESENTS, WARRANTS (EACH OF
WHICH SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED REPEATED UPON THE
MAKING OF EACH REQUEST FOR A LOAN AND MADE AS OF THE TIME OF EACH AND EVERY LOAN
HEREUNDER) AND COVENANTS AS FOLLOWS:


 


(A)                                  ALL OF THE COLLATERAL (I) IS OWNED BY IT
FREE AND CLEAR OF ALL LIENS (INCLUDING ANY CLAIMS OF INFRINGEMENT) EXCEPT THOSE
IN LAURUS’ FAVOR AND PERMITTED LIENS AND (II) EXCEPT FOR THE WORKING CAPITAL
LENDER LOAN AGREEMENT, IS NOT SUBJECT TO ANY AGREEMENT PROHIBITING THE GRANTING
OF A LIEN OR REQUIRING NOTICE OF OR CONSENT TO THE GRANTING OF A LIEN.


 


(B)                                 IT SHALL NOT ENCUMBER, MORTGAGE, PLEDGE,
ASSIGN OR GRANT ANY LIEN IN ANY COLLATERAL OR ANY OTHER ASSETS TO ANYONE OTHER
THAN LAURUS AND EXCEPT FOR PERMITTED LIENS.


 


(C)                                  THE LIENS GRANTED PURSUANT TO THIS
AGREEMENT, UPON COMPLETION OF THE FILINGS AND OTHER ACTIONS LISTED ON
SCHEDULE 7(C) (WHICH, IN THE CASE OF ALL FILINGS AND OTHER DOCUMENTS REFERRED TO
IN SAID SCHEDULE, HAVE BEEN DELIVERED TO LAURUS IN DULY EXECUTED FORM)
CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN ALL OF THE COLLATERAL IN FAVOR
OF LAURUS AS SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THE TERMS HEREOF AGAINST ANY AND ALL
OF ITS CREDITORS AND PURCHASERS AND SUCH SECURITY INTEREST IS PRIOR TO ALL OTHER
LIENS IN EXISTENCE ON THE DATE HEREOF EXCEPT FOR LIENS IN FAVOR OF THE WORKING
CAPITAL LENDER.


 


(D)                                 NO EFFECTIVE SECURITY AGREEMENT, MORTGAGE,
DEED OF TRUST, FINANCING STATEMENT, EQUIVALENT SECURITY OR LIEN INSTRUMENT OR
CONTINUATION STATEMENT COVERING ALL OR ANY PART OF THE COLLATERAL IS OR WILL BE
ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT THOSE RELATING TO PERMITTED
LIENS.


 


(E)                                  IT SHALL NOT DISPOSE OF ANY OF THE
COLLATERAL WHETHER BY SALE, LEASE OR OTHERWISE EXCEPT FOR THE SALE OF INVENTORY
IN THE ORDINARY COURSE OF BUSINESS AND FOR THE DISPOSITION OR TRANSFER IN THE
ORDINARY COURSE OF BUSINESS DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT
EQUIPMENT HAVING AN AGGREGATE FAIR MARKET VALUE OF NOT MORE THAN $25,000 AND
ONLY TO THE EXTENT THAT (I) THE PROCEEDS OF ANY SUCH DISPOSITION ARE USED TO
ACQUIRE REPLACEMENT EQUIPMENT WHICH IS SUBJECT TO LAURUS’ SECURITY INTEREST IN
AT LEAST THE SAME PRIORITY AS THE EQUIPMENT DISPOSED OF OR ARE USED TO REPAY
LOANS OR TO PAY GENERAL CORPORATE EXPENSES, OR (II) FOLLOWING THE OCCURRENCE OF
AN EVENT OF DEFAULT WHICH CONTINUES TO EXIST THE PROCEEDS OF WHICH ARE REMITTED
TO LAURUS TO BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS.


 


(F)                                    IT SHALL DEFEND THE RIGHT, TITLE AND
INTEREST OF LAURUS IN AND TO THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF
ALL PERSONS WHOMSOEVER, AND TAKE SUCH ACTIONS, INCLUDING (I) ALL ACTIONS
NECESSARY TO GRANT LAURUS “CONTROL” OF ANY INVESTMENT PROPERTY, DEPOSIT
ACCOUNTS, LETTER-OF-CREDIT RIGHTS OR ELECTRONIC CHATTEL PAPER OWNED BY IT, WITH
ANY AGREEMENTS ESTABLISHING CONTROL TO BE IN FORM AND SUBSTANCE SATISFACTORY TO
LAURUS, (II) SUBJECT TO THE TERMS OF THE

 

7

--------------------------------------------------------------------------------


 


INTERCREDITOR AGREEMENT THE PROMPT (BUT IN NO EVENT LATER THAN FIVE (5) BUSINESS
DAYS FOLLOWING LAURUS’ REQUEST THEREFOR) DELIVERY TO LAURUS OF ALL ORIGINAL
INSTRUMENTS, CHATTEL PAPER, NEGOTIABLE DOCUMENTS AND CERTIFICATED STOCK OWNED BY
IT (IN EACH CASE, ACCOMPANIED BY STOCK POWERS, ALLONGES OR OTHER INSTRUMENTS OF
TRANSFER EXECUTED IN BLANK), (III) NOTIFICATION OF LAURUS’ INTEREST IN
COLLATERAL AT LAURUS’ REQUEST, AND (IV) THE INSTITUTION OF LITIGATION AGAINST
THIRD PARTIES AS SHALL BE PRUDENT IN ORDER TO PROTECT AND PRESERVE ITS AND/OR
LAURUS’ RESPECTIVE AND SEVERAL INTERESTS IN THE COLLATERAL.


 


(G)                                 IT SHALL PROMPTLY, AND IN ANY EVENT WITHIN
FIVE (5) BUSINESS DAYS AFTER THE SAME IS ACQUIRED BY IT, NOTIFY LAURUS OF ANY
COMMERCIAL TORT CLAIM (AS DEFINED IN THE UCC) ACQUIRED BY IT AND UNLESS
OTHERWISE CONSENTED BY LAURUS, IT SHALL ENTER INTO A SUPPLEMENT TO THIS
AGREEMENT GRANTING TO LAURUS A LIEN IN SUCH COMMERCIAL TORT CLAIM.


 


(H)                                 IT SHALL PLACE NOTATIONS UPON ITS BOOKS AND
RECORDS AND ANY OF ITS FINANCIAL STATEMENTS TO DISCLOSE LAURUS’ LIEN IN THE
COLLATERAL.


 


(I)                                     IF IT RETAINS POSSESSION OF ANY CHATTEL
PAPER OR INSTRUMENT WITH LAURUS’ CONSENT, UPON LAURUS’ REQUEST SUCH CHATTEL
PAPER AND INSTRUMENTS SHALL BE MARKED WITH THE FOLLOWING LEGEND:  “THIS WRITING
AND OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE SECURITY INTEREST
OF LAURUS MASTER FUND, LTD.” NOTWITHSTANDING THE FOREGOING, UPON THE REASONABLE
REQUEST OF LAURUS AND SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, SUCH
CHATTEL PAPER AND INSTRUMENTS SHALL BE DELIVERED TO LAURUS.


 


(J)                                     IT SHALL PERFORM IN A REASONABLE TIME
ALL OTHER STEPS REQUESTED BY LAURUS TO CREATE AND MAINTAIN IN LAURUS’ FAVOR A
VALID PERFECTED FIRST LIEN IN ALL COLLATERAL SUBJECT ONLY TO PERMITTED LIENS.


 


(K)                                  IT SHALL NOTIFY LAURUS PROMPTLY AND IN ANY
EVENT WITHIN THREE (3) BUSINESS DAYS AFTER OBTAINING KNOWLEDGE THEREOF (I) OF
ANY EVENT OR CIRCUMSTANCE THAT, TO ITS KNOWLEDGE, WOULD CAUSE LAURUS TO CONSIDER
ANY THEN EXISTING ACCOUNT AND/OR INVENTORY AS NO LONGER CONSTITUTING AN ELIGIBLE
ACCOUNT, ELIGIBLE EXTENDED TERM ACCOUNT OR ELIGIBLE INVENTORY, AS THE CASE MAY
BE; (II) OF ANY MATERIAL DELAY IN ITS PERFORMANCE OF ANY OF ITS OBLIGATIONS TO
ANY ACCOUNT DEBTOR; (III) OF ANY ASSERTION BY ANY ACCOUNT DEBTOR OF ANY MATERIAL
CLAIMS, OFFSETS OR COUNTERCLAIMS; (IV) OF ANY ALLOWANCES, CREDITS AND/OR MONIES
GRANTED BY IT TO ANY ACCOUNT DEBTOR; (V) OF ALL MATERIAL ADVERSE INFORMATION
RELATING TO THE FINANCIAL CONDITION OF AN ACCOUNT DEBTOR; (VI) OF ANY MATERIAL
RETURN OF GOODS; AND (VII) OF ANY LOSS, DAMAGE OR DESTRUCTION OF ANY OF THE
COLLATERAL.


 


(L)                                     ALL ELIGIBLE ACCOUNTS AND ELIGIBLE
EXTENDED TERM ACCOUNTS (I) REPRESENT COMPLETE BONA FIDE TRANSACTIONS WHICH
REQUIRE NO FURTHER ACT UNDER ANY CIRCUMSTANCES ON ITS PART TO MAKE SUCH ACCOUNTS
PAYABLE BY THE ACCOUNT DEBTORS, (II) ARE NOT SUBJECT TO ANY PRESENT, FUTURE
CONTINGENT OFFSETS OR COUNTERCLAIMS, AND (III) DO NOT REPRESENT BILL AND HOLD
SALES, CONSIGNMENT SALES, GUARANTEED SALES, SALE OR RETURN OR OTHER SIMILAR
UNDERSTANDINGS OR OBLIGATIONS OF ANY AFFILIATE OR SUBSIDIARY OF SUCH COMPANY. 
IT HAS NOT MADE, NOR WILL IT MAKE, ANY AGREEMENT WITH ANY ACCOUNT DEBTOR FOR ANY
EXTENSION OF TIME FOR THE PAYMENT OF ANY ACCOUNT, ANY COMPROMISE OR SETTLEMENT
FOR LESS THAN THE FULL AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT DEBTOR FROM
LIABILITY THEREFOR, OR ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR ALLOWANCE
FOR PROMPT OR EARLY

 

8

--------------------------------------------------------------------------------


 


PAYMENT ALLOWED BY IT IN THE ORDINARY COURSE OF ITS BUSINESS CONSISTENT WITH
HISTORICAL PRACTICE AND AS PREVIOUSLY DISCLOSED TO LAURUS IN WRITING.


 


(M)                               IT SHALL KEEP AND MAINTAIN ITS EQUIPMENT IN
GOOD OPERATING CONDITION, EXCEPT FOR ORDINARY WEAR AND TEAR, AND SHALL MAKE ALL
NECESSARY REPAIRS AND REPLACEMENTS THEREOF SO THAT THE VALUE AND OPERATING
EFFICIENCY SHALL AT ALL TIMES BE MAINTAINED AND PRESERVED.  IT SHALL NOT PERMIT
ANY SUCH ITEMS TO BECOME A FIXTURE TO REAL ESTATE OR ACCESSIONS TO OTHER
PERSONAL PROPERTY.


 


(N)                                 IT SHALL MAINTAIN AND KEEP ALL OF ITS BOOKS
AND RECORDS CONCERNING THE COLLATERAL AT THE LOCATIONS LISTED IN
SCHEDULE 12(AA).


 


(O)                                 EXCEPT FOR INVENTORY WHICH IS IN TRANSIT IN
THE ORDINARY COURSE OF BUSINESS, MOTOR VEHICLES, SALES OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS AND DISPOSITIONS OF EQUIPMENT PERMITTED BY
SECTION 7(E) OF THIS AGREEMENT, IT SHALL MAINTAIN AND KEEP THE TANGIBLE
COLLATERAL AT THE ADDRESSES LISTED IN SCHEDULE 12(AA), PROVIDED, THAT (I) IT MAY
CHANGE SUCH LOCATIONS OR OPEN A NEW LOCATION, PROVIDED THAT IT PROVIDES LAURUS
AT LEAST TEN (10) DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGES OR NEW LOCATION AND
(II) PRIOR TO SUCH CHANGE OR OPENING OF A NEW LOCATION WHERE COLLATERAL HAVING A
VALUE OF MORE THAN $150,000 WILL BE LOCATED, IT EXECUTES AND DELIVERS TO LAURUS
SUCH AGREEMENTS DEEMED REASONABLY NECESSARY OR PRUDENT BY LAURUS, INCLUDING
LANDLORD AGREEMENTS, MORTGAGEE AGREEMENTS AND WAREHOUSE AGREEMENTS, EACH IN FORM
AND SUBSTANCE SATISFACTORY TO LAURUS, TO ADEQUATELY PROTECT AND MAINTAIN LAURUS’
SECURITY INTEREST IN SUCH COLLATERAL.


 


(P)                                 SCHEDULE 7(P) LISTS ALL BANKS AND OTHER
FINANCIAL INSTITUTIONS AT WHICH IT MAINTAINS DEPOSITS AND/OR OTHER ACCOUNTS, AND
SUCH SCHEDULE CORRECTLY IDENTIFIES THE NAME, ADDRESS AND TELEPHONE NUMBER OF
EACH SUCH DEPOSITORY, THE NAME IN WHICH THE ACCOUNT IS HELD, A DESCRIPTION OF
THE PURPOSE OF THE ACCOUNT, AND THE COMPLETE ACCOUNT NUMBER.  IT SHALL NOT
ESTABLISH ANY DEPOSITORY OR OTHER BANK ACCOUNT WITH ANY FINANCIAL INSTITUTION
(OTHER THAN THE ACCOUNTS SET FORTH ON SCHEDULE 7(P)) WITHOUT LAURUS’ PRIOR
WRITTEN CONSENT.


 


(Q)                                 ALL INVENTORY MANUFACTURED BY IT IN THE
UNITED STATES OF AMERICA SHALL BE PRODUCED IN ACCORDANCE WITH THE REQUIREMENTS
OF THE FEDERAL FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED AND ALL RULES,
REGULATIONS AND ORDERS RELATED THERETO OR PROMULGATED THEREUNDER.


 


8.                                       PAYMENT OF ACCOUNTS.


 


(A)                                  EACH COMPANY WILL DEPOSIT ALL PAYMENTS IT
RECEIVES WITH RESPECT TO ACCOUNTS AND OTHER COLLATERAL INTO A BLOCKED ACCOUNT
MAINTAINED BY SUCH COMPANY (THE “BLOCKED ACCOUNTS”) WITH A BANK OR SUCH OTHER
FINANCIAL INSTITUTION ACCEPTED BY LAURUS IN WRITING AS MAY BE SELECTED BY SUCH
COMPANY (THE “BLOCKED ACCOUNT BANK”) PURSUANT TO THE TERMS OF THE CERTAIN
AGREEMENTS AMONG ONE OR MORE COMPANIES, WORKING CAPITAL LENDER AND THE BLOCKED
ACCOUNT BANK.  EACH COMPANY, IF REQUESTED BY LAURUS, SHALL AND SHALL CAUSE THE
BLOCKED ACCOUNT BANK TO ENTER INTO ALL SUCH DOCUMENTATION ACCEPTABLE TO LAURUS
PURSUANT TO WHICH, AMONG OTHER THINGS, THE BLOCKED ACCOUNT BANK AGREES TO: 
(A) SWEEP THE BLOCKED ACCOUNT ON A DAILY BASIS TO AN ACCOUNT DESIGNATED BY
WORKING CAPITAL LENDER OR LAURUS IN WRITING AND (B) COMPLY ONLY WITH THE
INSTRUCTIONS OR OTHER DIRECTIONS OF WORKING CAPITAL LENDER

 

9

--------------------------------------------------------------------------------


 


OR LAURUS CONCERNING THE BLOCKED ACCOUNT.  UNTIL AMOUNTS RECEIVED BY SUCH
COMPANY ARE REMITTED AS REQUIRED ABOVE, SUCH COMPANY SHALL HOLD ALL SUCH
PAYMENTS IN TRUST FOR AND AS THE PROPERTY OF LAURUS AND SHALL NOT COMMINGLE SUCH
PAYMENTS WITH ANY OF ITS OTHER FUNDS OR PROPERTY.


 


(B)                                 SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT, AT LAURUS’ ELECTION, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT
WHICH IS CONTINUING, LAURUS MAY NOTIFY EACH COMPANY’S ACCOUNT DEBTORS OF LAURUS’
SECURITY INTEREST IN THE ACCOUNTS, COLLECT THEM DIRECTLY AND CHARGE THE
COLLECTION COSTS AND EXPENSES THEREOF TO COMPANY’S AND THE ELIGIBLE SUBSIDIARIES
JOINT AND SEVERAL ACCOUNT.


 


9.                                       COLLECTION AND MAINTENANCE OF
COLLATERAL.


 


(A)                                  LAURUS MAY VERIFY EACH COMPANY’S ACCOUNTS
FROM TIME TO TIME, BUT NOT MORE OFTEN THAN ONCE EVERY THREE (3) MONTHS, UNLESS
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, UTILIZING AN AUDIT CONTROL
COMPANY OR ANY OTHER AGENT OF LAURUS.


 


(B)                                 PROCEEDS OF ACCOUNTS RECEIVED BY LAURUS WILL
BE DEEMED RECEIVED ON THE BUSINESS DAY AFTER LAURUS’ RECEIPT OF SUCH PROCEEDS IN
GOOD FUNDS IN DOLLARS OF THE UNITED STATES OF AMERICA TO AN ACCOUNT DESIGNATED
BY LAURUS.  ANY AMOUNT RECEIVED BY LAURUS AFTER 12:00 NOON (NEW YORK TIME) ON
ANY BUSINESS DAY SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY.


 


(C)                                  AS LAURUS RECEIVES THE PROCEEDS OF ACCOUNTS
OF ANY COMPANY, IT SHALL (I) APPLY SUCH PROCEEDS, AS REQUIRED, TO AMOUNTS
OUTSTANDING UNDER THE NOTES, AND (II) REMIT ALL SUCH REMAINING PROCEEDS (NET OF
INTEREST, FEES AND OTHER AMOUNTS THEN DUE AND OWING TO LAURUS HEREUNDER) TO
COMPANY AGENT (FOR THE BENEFIT OF THE APPLICABLE COMPANIES) UPON REQUEST (BUT NO
MORE OFTEN THAN TWICE A WEEK).  NOTWITHSTANDING THE FOREGOING, FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LAURUS, AT ITS
OPTION, MAY (A) APPLY SUCH PROCEEDS TO THE OBLIGATIONS IN SUCH ORDER AS LAURUS
SHALL ELECT, (B) HOLD ALL SUCH PROCEEDS AS CASH COLLATERAL FOR THE OBLIGATIONS
AND EACH COMPANY HEREBY GRANTS TO LAURUS A SECURITY INTEREST IN SUCH CASH
COLLATERAL AMOUNTS AS SECURITY FOR THE OBLIGATIONS AND/OR (C) DO ANY COMBINATION
OF THE FOREGOING.


 


10.                                 INSPECTIONS AND APPRAISALS.  AT ALL TIMES
DURING NORMAL BUSINESS HOURS, LAURUS, AND/OR ANY AGENT OR REPRESENTATIVE OF
LAURUS SHALL HAVE THE RIGHT TO (A) HAVE ACCESS TO, VISIT, INSPECT, REVIEW,
EVALUATE AND MAKE PHYSICAL VERIFICATION AND APPRAISALS OF THE PROPERTIES OF
PARENT AND EACH OF ITS SUBSIDIARIES AND THE COLLATERAL, (B) INSPECT, AUDIT AND
COPY (OR TAKE ORIGINALS IF NECESSARY) AND MAKE EXTRACTS FROM THE BOOKS AND
RECORDS OF PARENT AND EACH OF ITS SUBSIDIARIES, INCLUDING MANAGEMENT LETTERS
PREPARED BY THE ACCOUNTANTS, AND (C) DISCUSS WITH THE DIRECTORS, PRINCIPAL
OFFICERS, AND INDEPENDENT ACCOUNTANTS OF PARENT AND EACH OF ITS SUBSIDIARIES,
SUCH PERSON’S BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION, RESULTS OF
OPERATIONS AND BUSINESS PROSPECTS; PROVIDED THAT ABSENT THE OCCURRENCE OF A
DEFAULT OR AN EVENT OF DEFAULT, SUCH INSPECTIONS SHALL BE LIMITED TO THREE TIMES
DURING EACH YEAR OF TERM OF THIS AGREEMENT.  EACH COMPANY AND EACH OF ITS
SUBSIDIARIES WILL DELIVER TO LAURUS ANY INSTRUMENT NECESSARY FOR LAURUS TO
OBTAIN RECORDS FROM ANY SERVICE BUREAU MAINTAINING RECORDS FOR SUCH COMPANY AND
ITS SUBSIDIARIES.  IF ANY INTERNALLY PREPARED FINANCIAL INFORMATION, INCLUDING
THAT REQUIRED UNDER THIS SECTION IS UNSATISFACTORY IN ANY MANNER TO LAURUS,
LAURUS MAY REQUEST THAT THE ACCOUNTANTS

 

10

--------------------------------------------------------------------------------


 

review the same.  Notwithstanding the foregoing, no Company nor any of its
Subsidiaries shall provide any material, non-public information to Laurus unless
Laurus signs a confidentiality agreement and otherwise complies with Regulation
FD, under the federal securities laws.


 


11.                                 FINANCIAL REPORTING.  COMPANY AGENT WILL
DELIVER, OR CAUSE TO BE DELIVERED, TO LAURUS EACH OF THE FOLLOWING, WHICH SHALL
BE IN FORM AND DETAIL ACCEPTABLE TO LAURUS:


 


(A)                                  NOT LATER THAN ONE HUNDRED TWENTY (120)
DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF THE PARENT, UNQUALIFIED, AUDITED
FINANCIAL STATEMENTS OF PARENT AND EACH OF ITS SUBSIDIARIES AS OF THE END OF
SUCH YEAR, ON A CONSOLIDATED AND CONSOLIDATING BASIS, CERTIFIED BY A FIRM OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY
COMPANY BUT ACCEPTABLE TO LAURUS (THE “ACCOUNTANTS”) (EXCEPT FOR A QUALIFICATION
FOR A CHANGE IN ACCOUNTING PRINCIPLES WITH WHICH THE ACCOUNTANT CONCURS);


 


(B)                                 NOT LATER THAN THIRTY (30) DAYS AFTER THE
END OF EACH MONTH HEREAFTER, INCLUDING THE LAST MONTH OF PARENT’S FISCAL YEAR,
UNAUDITED, INTERIM FINANCIAL STATEMENTS OF PARENT AND ITS SUBSIDIARIES AS OF THE
END OF SUCH MONTH AND OF THE PORTION OF THE FISCAL YEAR THEN ELAPSED, ON A
CONSOLIDATED AND CONSOLIDATING BASIS, CERTIFIED BY THE CHIEF FINANCIAL OFFICER
OF PARENT AS PREPARED IN ACCORDANCE WITH GAAP AND FAIRLY PRESENTING THE
CONSOLIDATED FINANCIAL POSITION AND RESULTS OF OPERATIONS OF PARENT AND ITS
SUBSIDIARIES FOR SUCH MONTH AND PERIOD SUBJECT ONLY TO CHANGES FROM AUDIT AND
YEAR-END ADJUSTMENTS AND EXCEPT THAT SUCH STATEMENTS NEED NOT CONTAIN FOOTNOTE
DISCLOSURES;


 


(C)                                  PROMPTLY UPON LAURUS’ REQUEST, BUT IN ANY
EVENT, ON THE SECOND FULL BUSINESS DAY OF EACH WEEK, A BORROWING BASE
CERTIFICATE FOR THE PREVIOUS WEEK, WHICH INCLUDES A WEEKLY REPORT OF SALES,
CREDITS AND COLLECTIONS OF EACH COMPANY;


 


(D)                                 NOT LATER TWENTY (20) DAYS AFTER THE END OF
EACH MONTH (A) A RECONCILIATION OF ACCOUNTS, (B) AN AGING OF ACCOUNTS
RECEIVABLE, AND ACCOUNTS PAYABLE, AND (C) INVENTORY REPORT IN FORM AND DETAIL
SATISFACTORY TO LAURUS;


 


(E)                                  PROMPTLY AFTER THE SENDING OR FILING
THEREOF, AS THE CASE MAY BE, COPIES OF ANY PROXY STATEMENTS, FINANCIAL
STATEMENTS OR REPORTS WHICH PARENT HAS MADE AVAILABLE TO ITS SHAREHOLDERS (OR
MEMBERS, IN THE CASE OF A LIMITED LIABILITY COMPANY) AND COPIES OF ANY REGULAR,
PERIODIC AND SPECIAL REPORTS OR REGISTRATION STATEMENTS WHICH PARENT FILES WITH
THE SEC OR ANY GOVERNMENTAL AUTHORITY WHICH MAY BE SUBSTITUTED THEREFOR, OR ANY
NATIONAL SECURITIES EXCHANGE;


 


(F)                                    PROMPTLY AFTER THE FILING THEREOF, COPIES
OF ANY ANNUAL REPORT TO BE FILED WITH ERISA IN CONNECTION WITH EACH PLAN SUBJECT
TO ERISA;


 


(G)                                 SUCH OTHER DATA AND INFORMATION (FINANCIAL
AND OTHERWISE) AS LAURUS, FROM TIME TO TIME, MAY REASONABLY REQUEST, BEARING
UPON OR RELATED TO THE COLLATERAL OR PARENT’S AND EACH OF ITS SUBSIDIARIES’
FINANCIAL CONDITION OR RESULTS OF OPERATIONS; AND


 


(H)                                 NOT LATER THAN FIFTEEN (15) DAYS AFTER THE
CLOSE OF EACH FISCAL QUARTER OF PARENT, THE POLICY DATE REVIEW SHEETS WITH
RESPECT TO THE LIFE INSURANCE POLICIES TAKEN AS COLLATERAL

 

11

--------------------------------------------------------------------------------


 


BY THE LAURUS, WHICH POLICY DATE REVIEW SHEETS SHALL CONTAIN SUCH INFORMATION AS
REQUIRED BY LAURUS.


 

Concurrently with the delivery of the financial statements described in clause
(a) of this subsection, Company Agent shall forward to Laurus a copy of the
accountants’ letter to Parent’s management that is prepared in connection with
such financial statements and also shall cause to be prepared and shall furnish
to Laurus a certificate of the Accountants certifying to Laurus that, based upon
their examination of the financial statements of Parent and its Subsidiaries
performed in connection with their examination of said financial statements,
they are not aware of any Default or Event of Default, or, if they are aware of
such Default or Event of Default, specifying the nature thereof, and
acknowledging, in a manner satisfactory to Laurus, that they are aware that
Laurus is relying on such financial statements in making its decisions with
respect to the Loans. Concurrently with the delivery of the financial statements
described in clauses (a) and (b) of this Section 11, or more frequently if
requested by Laurus, Parent shall cause to be prepared and furnished to Laurus a
certificate executed by the President, Chief Executive Officer or Chief
Financial Officer of Parent stating that such financial statements have been
prepared in accordance with GAAP, subject in the case of interim statements, to
year-end audit adjustments and whether or not to such officer’s knowledge of the
occurrence of any Default or Event of Default hereunder and if so, stating in
reasonable detail the facts with respect thereto.

 


12.                                 ADDITIONAL REPRESENTATIONS AND WARRANTIES. 
EACH COMPANY HEREBY REPRESENTS AND WARRANTS TO LAURUS AS FOLLOWS:


 


(A)                                  ORGANIZATION, GOOD STANDING AND
QUALIFICATION.  IT AND EACH OF ITS SUBSIDIARIES IS A CORPORATION, PARTNERSHIP OR
LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.  IT AND
EACH OF ITS SUBSIDIARIES HAS THE CORPORATE, LIMITED LIABILITY COMPANY OR
PARTNERSHIP, AS THE   CASE MAY BE, POWER AND AUTHORITY TO OWN AND OPERATE ITS
PROPERTIES AND ASSETS AND, INSOFAR AS IT IS OR SHALL BE A PARTY THERETO, TO
(I) EXECUTE AND DELIVER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, (II) TO
ISSUE THE NOTES AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE
NOTES (THE “NOTE SHARES”), (III) TO ISSUE THE WARRANTS AND THE SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THE WARRANTS (THE “WARRANT SHARES”), AND TO
(IV) CARRY OUT THE PROVISIONS OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND
TO CARRY ON ITS BUSINESS AS PRESENTLY CONDUCTED.  IT AND EACH OF ITS
SUBSIDIARIES IS DULY QUALIFIED AND IS AUTHORIZED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS
THE CASE MAY BE, IN ALL JURISDICTIONS IN WHICH THE NATURE OR LOCATION OF ITS
ACTIVITIES AND OF ITS PROPERTIES (BOTH OWNED AND LEASED) MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT FOR THOSE JURISDICTIONS IN WHICH FAILURE TO DO
SO HAS NOT HAD, OR COULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(B)                                 SUBSIDIARIES.  EACH OF ITS DIRECT AND
INDIRECT SUBSIDIARIES, THE DIRECT OWNER OF EACH SUCH SUBSIDIARY AND ITS
PERCENTAGE OWNERSHIP THEREOF, IS SET FORTH ON SCHEDULE 12(B).

 

12

--------------------------------------------------------------------------------


 


(C)                                  CAPITALIZATION; VOTING RIGHTS.


 


(I)                                     THE AUTHORIZED CAPITAL STOCK OF THE
PARENT, AS OF THE DATE HEREOF CONSISTS OF (X) 100,000,000 SHARES OF COMMON
STOCK, PAR VALUE $0.001 PER SHARE OF WHICH THE NUMBER OF SHARES SET FORTH ON
SCHEDULE 12(C) ARE ISSUED AND OUTSTANDING, AND (Y) 25,000,000 ARE SHARES OF
PREFERRED STOCK, PAR VALUE $0.001 PER SHARE OF WHICH NO SHARES ARE ISSUED AND
OUTSTANDING.  THE AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH
SUBSIDIARY OF EACH COMPANY IS SET FORTH ON SCHEDULE 12(C).


 


(II)                                  EXCEPT AS DISCLOSED ON SCHEDULE 12(C),
OTHER THAN:  (I) THE SHARES RESERVED FOR ISSUANCE UNDER THE PARENT’S STOCK
OPTION PLANS; AND (II) SHARES WHICH MAY BE ISSUED PURSUANT TO THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, RIGHTS
(INCLUDING CONVERSION OR PREEMPTIVE RIGHTS AND RIGHTS OF FIRST REFUSAL), PROXY
OR STOCKHOLDER AGREEMENTS, OR ARRANGEMENTS OR AGREEMENTS OF ANY KIND FOR THE
PURCHASE OR ACQUISITION FROM THE PARENT OF ANY OF ITS SECURITIES.  EXCEPT AS
DISCLOSED ON SCHEDULE 12(C), NEITHER THE OFFER OR ISSUANCE OF ANY OF THE NOTES
OR THE WARRANTS, OR THE ISSUANCE OF ANY OF THE NOTE SHARES OR THE WARRANT
SHARES, NOR THE CONSUMMATION OF ANY TRANSACTION CONTEMPLATED HEREBY WILL RESULT
IN A CHANGE IN THE PRICE OR NUMBER OF ANY SECURITIES OF THE PARENT OUTSTANDING,
UNDER ANTI-DILUTION OR OTHER SIMILAR PROVISIONS CONTAINED IN OR AFFECTING ANY
SUCH SECURITIES.


 


(III)                               ALL ISSUED AND OUTSTANDING SHARES OF THE
PARENT’S COMMON STOCK:  (I) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE
FULLY PAID AND NONASSESSABLE; AND (II) WERE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE STATE AND FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES.


 


(IV)                              THE RIGHTS, PREFERENCES, PRIVILEGES AND
RESTRICTIONS OF THE SHARES OF THE COMMON STOCK ARE AS STATED IN THE PARENT’S
CERTIFICATE OF INCORPORATION (THE “CHARTER”).  THE NOTE SHARES AND THE WARRANT
SHARES HAVE BEEN DULY AND VALIDLY RESERVED FOR ISSUANCE.  WHEN ISSUED IN
COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE PARENT’S CHARTER, THE
SECURITIES WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND WILL BE
FREE OF ANY LIENS OR ENCUMBRANCES; PROVIDED, HOWEVER, THAT THE SECURITIES MAY BE
SUBJECT TO RESTRICTIONS ON TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS
AS SET FORTH HEREIN OR AS OTHERWISE REQUIRED BY SUCH LAWS AT THE TIME A TRANSFER
IS PROPOSED.


 


(D)                                 AUTHORIZATION; BINDING OBLIGATIONS.  ALL
CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, ACTION
ON ITS AND ITS SUBSIDIARIES’ PART (INCLUDING THEIR RESPECTIVE OFFICERS AND
DIRECTORS) NECESSARY FOR THE AUTHORIZATION OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, THE PERFORMANCE OF ALL OF ITS AND ITS SUBSIDIARIES’ OBLIGATIONS
HEREUNDER AND UNDER THE ANCILLARY AGREEMENTS ON THE CLOSING DATE AND, THE
AUTHORIZATION, ISSUANCE AND DELIVERY OF THE NOTES AND THE WARRANT HAS BEEN TAKEN
OR WILL BE TAKEN PRIOR TO THE CLOSING DATE.  THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, WHEN EXECUTED AND DELIVERED AND TO THE EXTENT IT IS A PARTY THERETO,
WILL BE ITS AND ITS SUBSIDIARIES’ VALID AND BINDING OBLIGATIONS ENFORCEABLE
AGAINST EACH SUCH PERSON IN ACCORDANCE WITH THEIR TERMS, EXCEPT:


 


(I)                                     AS LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS; AND

 

13

--------------------------------------------------------------------------------


 


(II)                                  GENERAL PRINCIPLES OF EQUITY THAT RESTRICT
THE AVAILABILITY OF EQUITABLE OR LEGAL REMEDIES.


 

The issuance of the Notes and the subsequent conversion of the Notes into Note
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.  The issuance
of the Warrants and the subsequent exercise of the Warrants for Warrant Shares
are not and will not be subject to any preemptive rights or rights of first
refusal that have not been properly waived or complied with.

 


(E)                                  LIABILITIES.  NEITHER IT NOR ANY OF ITS
SUBSIDIARIES HAS ANY LIABILITIES, EXCEPT CURRENT LIABILITIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND LIABILITIES DISCLOSED IN ANY EXCHANGE ACT
FILINGS AND THOSE LIABILITIES LISTED ON SCHEDULE 12(E).


 


(F)                                    AGREEMENTS; ACTION.  EXCEPT AS SET FORTH
ON SCHEDULE 12(F) OR AS DISCLOSED IN ANY EXCHANGE ACT FILINGS:


 


(I)                                     THERE ARE NO AGREEMENTS, UNDERSTANDINGS,
INSTRUMENTS, CONTRACTS, PROPOSED TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR
DECREES TO WHICH IT OR ANY OF ITS SUBSIDIARIES IS A PARTY OR TO ITS KNOWLEDGE BY
WHICH IT IS BOUND WHICH MAY INVOLVE:  (I) OBLIGATIONS (CONTINGENT OR OTHERWISE)
OF, OR PAYMENTS TO, IT OR ANY OF ITS SUBSIDIARIES IN EXCESS OF $50,000 (OTHER
THAN OBLIGATIONS OF, OR PAYMENTS TO, IT OR ANY OF ITS SUBSIDIARIES ARISING FROM
PURCHASE OR SALE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS); OR
(II) THE TRANSFER OR LICENSE OF ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER
PROPRIETARY RIGHT TO OR FROM IT (OTHER THAN LICENSES ARISING FROM THE PURCHASE
OF “OFF THE SHELF” OR OTHER STANDARD PRODUCTS); OR (III) PROVISIONS RESTRICTING
THE DEVELOPMENT, MANUFACTURE OR DISTRIBUTION OF ITS OR ANY OF ITS SUBSIDIARIES’
PRODUCTS OR SERVICES; OR (IV) INDEMNIFICATION BY IT OR ANY OF ITS SUBSIDIARIES
WITH RESPECT TO INFRINGEMENTS OF PROPRIETARY RIGHTS.


 


(II)                                  SINCE JUNE 30, 2005 (THE “BALANCE SHEET
DATE”) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS:  (I) DECLARED OR PAID ANY
DIVIDENDS, OR AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY
CLASS OR SERIES OF ITS CAPITAL STOCK; (II) INCURRED ANY INDEBTEDNESS FOR MONEY
BORROWED OR ANY OTHER LIABILITIES (OTHER THAN ORDINARY COURSE OBLIGATIONS)
INDIVIDUALLY IN EXCESS OF $50,000 OR, IN THE CASE OF INDEBTEDNESS AND/OR
LIABILITIES INDIVIDUALLY LESS THAN $50,000, IN EXCESS OF $100,000 IN THE
AGGREGATE; (III) MADE ANY LOANS OR ADVANCES TO ANY PERSON NOT IN EXCESS,
INDIVIDUALLY OR IN THE AGGREGATE, OF $100,000, OTHER THAN ORDINARY ADVANCES FOR
TRAVEL EXPENSES; OR (IV) SOLD, EXCHANGED OR OTHERWISE DISPOSED OF ANY OF ITS
ASSETS OR RIGHTS, OTHER THAN THE SALE OF ITS INVENTORY IN THE ORDINARY COURSE OF
BUSINESS.


 


(III)                               FOR THE PURPOSES OF SUBSECTIONS (I) AND
(II) OF THIS SECTION 12(F), ALL INDEBTEDNESS, LIABILITIES, AGREEMENTS,
UNDERSTANDINGS, INSTRUMENTS, CONTRACTS AND PROPOSED TRANSACTIONS INVOLVING THE
SAME PERSON (INCLUDING PERSONS IT OR ANY OF ITS APPLICABLE SUBSIDIARIES HAS
REASON TO BELIEVE ARE AFFILIATED THEREWITH OR WITH ANY SUBSIDIARY THEREOF) SHALL
BE AGGREGATED FOR THE PURPOSE OF MEETING THE INDIVIDUAL MINIMUM DOLLAR AMOUNTS
OF SUCH SUBSECTIONS.


 


(IV)                              THE PARENT MAINTAINS DISCLOSURE CONTROLS AND
PROCEDURES (“DISCLOSURE CONTROLS”) AS REQUIRED BY THE SEC FOR COMPANIES OF THE
SIZE OF THE PARENT DESIGNED TO ENSURE THAT INFORMATION REQUIRED TO BE DISCLOSED
BY THE PARENT IN THE REPORTS THAT IT FILES OR

 

14

--------------------------------------------------------------------------------


 


SUBMITS UNDER THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED, AND REPORTED,
WITHIN THE TIME PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SEC.


 


(V)                                 THE PARENT MAKES AND KEEPS BOOKS, RECORDS,
AND ACCOUNTS, THAT, IN REASONABLE DETAIL, ACCURATELY AND FAIRLY REFLECT THE
TRANSACTIONS AND DISPOSITIONS OF ITS ASSETS.  IT MAINTAINS INTERNAL CONTROL OVER
FINANCIAL REPORTING (“FINANCIAL REPORTING CONTROLS”) AS REQUIRED BY THE SEC FOR
ENTITIES OF ITS SIZE.


 


(VI)                              THERE IS NO WEAKNESS IN ANY OF ITS DISCLOSURE
CONTROLS OR FINANCIAL REPORTING CONTROLS THAT IS REQUIRED TO BE DISCLOSED IN ANY
OF THE EXCHANGE ACT FILINGS, EXCEPT AS SO DISCLOSED.


 


(G)                                 OBLIGATIONS TO RELATED PARTIES.  EXCEPT AS
SET FORTH ON SCHEDULE 12(G), OR AS DISCLOSED IN ANY EXCHANGE ACT FILINGS NEITHER
IT NOR ANY OF ITS SUBSIDIARIES HAS ANY OBLIGATIONS TO THEIR RESPECTIVE OFFICERS,
DIRECTORS, STOCKHOLDERS OR EMPLOYEES OTHER THAN:


 


(I)                                     FOR PAYMENT OF SALARY FOR SERVICES
RENDERED AND FOR BONUS PAYMENTS;


 


(II)                                  REIMBURSEMENT FOR REASONABLE EXPENSES
INCURRED ON ITS OR ITS SUBSIDIARIES’ BEHALF;


 


(III)                               FOR OTHER STANDARD EMPLOYEE BENEFITS MADE
GENERALLY AVAILABLE TO ALL EMPLOYEES (INCLUDING STOCK OPTION AGREEMENTS
OUTSTANDING UNDER ANY STOCK OPTION PLAN APPROVED BY ITS AND ITS SUBSIDIARIES’
BOARD OF DIRECTORS, AS APPLICABLE); AND


 


(IV)                              OBLIGATIONS LISTED IN ITS AND EACH OF ITS
SUBSIDIARY’S FINANCIAL STATEMENTS OR DISCLOSED IN ANY OF THE PARENT’S EXCHANGE
ACT FILINGS.


 

Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or stockholders, any
of its Subsidiaries or any members of their immediate families, are indebted to
it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with it or any of its Subsidiaries. Except as described above, none of
its officers, directors or stockholders, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
it or any of its Subsidiaries and no agreements, understandings or proposed
transactions are contemplated between it or any of its Subsidiaries and any such
Person.  Except as set forth on Schedule 12(g), neither it nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
Person.

 

15

--------------------------------------------------------------------------------


 


(H)                                 CHANGES.  SINCE THE BALANCE SHEET DATE,
EXCEPT AS DISCLOSED IN ANY EXCHANGE ACT FILING OR IN ANY SCHEDULE TO THIS
AGREEMENT OR TO ANY OF THE ANCILLARY AGREEMENTS, THERE HAS NOT BEEN:


 


(I)                                     ANY CHANGE IN ITS OR ANY OF ITS
SUBSIDIARIES’ BUSINESS, ASSETS, LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE),
PROPERTIES, OPERATIONS OR PROSPECTS, WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT;


 


(II)                                  ANY RESIGNATION OR TERMINATION OF ANY OF
ITS OR ITS SUBSIDIARIES’ OFFICERS, KEY EMPLOYEES OR GROUPS OF EMPLOYEES;


 


(III)                               ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY
COURSE OF BUSINESS, IN ITS OR ANY OF ITS SUBSIDIARIES’ CONTINGENT OBLIGATIONS BY
WAY OF GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;


 


(IV)                              ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR
NOT COVERED BY INSURANCE, WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(V)                                 ANY WAIVER BY IT OR ANY OF ITS SUBSIDIARIES
OF A VALUABLE RIGHT OR OF A MATERIAL DEBT OWED TO IT;


 


(VI)                              ANY DIRECT OR INDIRECT MATERIAL LOANS MADE BY
IT OR ANY OF ITS SUBSIDIARIES TO ANY OF ITS OR ANY OF ITS SUBSIDIARIES’
STOCKHOLDERS, EMPLOYEES, OFFICERS OR DIRECTORS, OTHER THAN ADVANCES MADE IN THE
ORDINARY COURSE OF BUSINESS;


 


(VII)                           ANY MATERIAL CHANGE IN ANY COMPENSATION
ARRANGEMENT OR AGREEMENT WITH ANY EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER;


 


(VIII)                        ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR
OTHER DISTRIBUTION OF ITS OR ANY OF ITS SUBSIDIARIES’ ASSETS;


 


(IX)                                ANY LABOR ORGANIZATION ACTIVITY RELATED TO
IT OR ANY OF ITS SUBSIDIARIES;


 


(X)                                   ANY DEBT, OBLIGATION OR LIABILITY
INCURRED, ASSUMED OR GUARANTEED BY IT OR ANY OF ITS SUBSIDIARIES, EXCEPT THOSE
FOR IMMATERIAL AMOUNTS AND FOR CURRENT LIABILITIES INCURRED IN THE ORDINARY
COURSE OF BUSINESS;


 


(XI)                                ANY SALE, ASSIGNMENT OR TRANSFER OF ANY
INTELLECTUAL PROPERTY OR OTHER INTANGIBLE ASSETS;


 


(XII)                             ANY CHANGE IN ANY MATERIAL AGREEMENT TO WHICH
IT OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH EITHER IT OR ANY OF ITS
SUBSIDIARIES IS BOUND WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD,
OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;

 

16

--------------------------------------------------------------------------------


 


(XIII)                          ANY OTHER EVENT OR CONDITION OF ANY CHARACTER
THAT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;
OR


 


(XIV)                         ANY ARRANGEMENT OR COMMITMENT BY IT OR ANY OF ITS
SUBSIDIARIES TO DO ANY OF THE ACTS DESCRIBED IN SUBSECTION (I) THROUGH (XIII) OF
THIS SECTION 12(H).


 


(I)                                     TITLE TO PROPERTIES AND ASSETS; LIENS,
ETC.  EXCEPT AS SET FORTH ON SCHEDULE 12(I), IT AND EACH OF ITS SUBSIDIARIES HAS
GOOD AND MARKETABLE TITLE TO THEIR RESPECTIVE PROPERTIES AND ASSETS, AND GOOD
TITLE TO ITS LEASEHOLD INTERESTS, IN EACH CASE SUBJECT TO NO LIEN, OTHER THAN
PERMITTED LIENS.


 

All facilities, Equipment, Fixtures, vehicles and other properties owned, leased
or used by it or any of its Subsidiaries are in good operating condition and
repair and are reasonably fit and usable for the purposes for which they are
being used.  Except as set forth on Schedule 12(i), it and each of its
Subsidiaries is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.

 


(J)                                     INTELLECTUAL PROPERTY.


 


(I)                                     IT AND EACH OF ITS SUBSIDIARIES OWNS OR
POSSESSES SUFFICIENT LEGAL RIGHTS TO ALL INTELLECTUAL PROPERTY NECESSARY FOR
THEIR RESPECTIVE BUSINESSES AS NOW CONDUCTED AND, TO ITS KNOWLEDGE AS PRESENTLY
PROPOSED TO BE CONDUCTED, WITHOUT ANY KNOWN INFRINGEMENT OF THE RIGHTS OF
OTHERS.  THERE ARE NO OUTSTANDING OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND
RELATING TO ITS OR ANY OF ITS SUBSIDIARY’S INTELLECTUAL PROPERTY, NOR IS IT OR
ANY OF ITS SUBSIDIARIES BOUND BY OR A PARTY TO ANY OPTIONS, LICENSES OR
AGREEMENTS OF ANY KIND WITH RESPECT TO THE INTELLECTUAL PROPERTY OF ANY OTHER
PERSON OTHER THAN SUCH LICENSES OR AGREEMENTS ARISING FROM THE PURCHASE OF “OFF
THE SHELF” OR STANDARD PRODUCTS.


 


(II)                                  NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY COMMUNICATIONS ALLEGING THAT IT OR ANY OF ITS SUBSIDIARIES HAS
VIOLATED ANY OF THE INTELLECTUAL PROPERTY OR OTHER PROPRIETARY RIGHTS OF ANY
OTHER PERSON, NOR IS IT OR ANY OF ITS SUBSIDIARIES AWARE OF ANY BASIS THEREFOR.


 


(III)                               NEITHER IT NOR ANY OF ITS SUBSIDIARIES
BELIEVES IT IS OR WILL BE NECESSARY TO UTILIZE ANY INVENTIONS, TRADE SECRETS OR
PROPRIETARY INFORMATION OF ANY OF ITS EMPLOYEES MADE PRIOR TO THEIR EMPLOYMENT
BY IT OR ANY OF ITS SUBSIDIARIES, EXCEPT FOR INVENTIONS, TRADE SECRETS OR
PROPRIETARY INFORMATION THAT HAVE BEEN RIGHTFULLY ASSIGNED TO IT OR ANY OF ITS
SUBSIDIARIES.


 


(K)                                  COMPLIANCE WITH OTHER INSTRUMENTS.  NEITHER
IT NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OR DEFAULT OF (X) ANY TERM OF ITS
CHARTER OR BYLAWS, OR (Y) ANY PROVISION OF ANY INDEBTEDNESS, MORTGAGE,
INDENTURE, CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH IT IS PARTY OR BY WHICH IT
IS BOUND OR OF ANY JUDGMENT, DECREE, ORDER OR WRIT, WHICH VIOLATION OR DEFAULT,
IN THE CASE OF THIS CLAUSE (Y), HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY, AND THE ISSUANCE OF THE NOTES
AND THE OTHER SECURITIES EACH PURSUANT HERETO AND THERETO, WILL NOT, WITH OR

 

17

--------------------------------------------------------------------------------


 


WITHOUT THE PASSAGE OF TIME OR GIVING OF NOTICE, RESULT IN ANY SUCH MATERIAL
VIOLATION, OR BE IN CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER ANY SUCH TERM OR
PROVISION, OR RESULT IN THE CREATION OF ANY LIEN UPON ANY OF ITS OR ANY OF ITS
SUBSIDIARY’S PROPERTIES OR ASSETS OR THE SUSPENSION, REVOCATION, IMPAIRMENT,
FORFEITURE OR NONRENEWAL OF ANY PERMIT, LICENSE, AUTHORIZATION OR APPROVAL
APPLICABLE TO IT OR ANY OF ITS SUBSIDIARIES, THEIR BUSINESSES OR OPERATIONS OR
ANY OF THEIR ASSETS OR PROPERTIES.


 


(L)                                     LITIGATION.  EXCEPT AS SET FORTH ON
SCHEDULE 12(L), THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING
OR, TO ITS KNOWLEDGE, CURRENTLY THREATENED AGAINST IT OR ANY OF ITS SUBSIDIARIES
THAT PREVENTS IT OR ANY OF ITS SUBSIDIARIES FROM ENTERING INTO THIS AGREEMENT OR
THE ANCILLARY AGREEMENTS, OR FROM CONSUMMATING THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, OR WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, OR COULD
RESULT IN ANY CHANGE IN ITS OR ANY OF ITS SUBSIDIARIES’ CURRENT EQUITY
OWNERSHIP, NOR IS IT AWARE THAT THERE IS ANY BASIS TO ASSERT ANY OF THE
FOREGOING.  NEITHER IT NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR SUBJECT TO
THE PROVISIONS OF ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT
OR GOVERNMENT AGENCY OR INSTRUMENTALITY.  THERE IS NO ACTION, SUIT, PROCEEDING
OR INVESTIGATION BY IT OR ANY OF ITS SUBSIDIARIES CURRENTLY PENDING OR WHICH IT
OR ANY OF ITS SUBSIDIARIES INTENDS TO INITIATE.


 


(M)                               TAX RETURNS AND PAYMENTS.  IT AND EACH OF ITS
SUBSIDIARIES HAS TIMELY FILED ALL TAX RETURNS (FEDERAL, STATE AND LOCAL)
REQUIRED TO BE FILED BY IT.  ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH
RETURNS, ANY ASSESSMENTS IMPOSED, AND ALL OTHER TAXES DUE AND PAYABLE BY IT AND
EACH OF ITS SUBSIDIARIES ON OR BEFORE THE CLOSING DATE, HAVE BEEN PAID OR WILL
BE PAID PRIOR TO THE TIME THEY BECOME DELINQUENT EXCEPT TO THE EXTENT THEY
CONSTITUTE A PERMITTED LIEN.  EXCEPT AS SET FORTH ON SCHEDULE 12(M), NEITHER IT
NOR ANY OF ITS SUBSIDIARIES HAS BEEN ADVISED:


 


(I)                                     THAT ANY OF ITS RETURNS, FEDERAL, STATE
OR OTHER, HAVE BEEN OR ARE BEING AUDITED AS OF THE DATE HEREOF; OR


 


(II)                                  OF ANY ADJUSTMENT, DEFICIENCY, ASSESSMENT
OR COURT DECISION IN RESPECT OF ITS FEDERAL, STATE OR OTHER TAXES.


 

Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.

 


(N)                                 EMPLOYEES.  EXCEPT AS SET FORTH ON
SCHEDULE 12(N), NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY COLLECTIVE
BARGAINING AGREEMENTS WITH ANY OF ITS EMPLOYEES.  THERE IS NO LABOR UNION
ORGANIZING ACTIVITY PENDING OR, TO ITS KNOWLEDGE, THREATENED WITH RESPECT TO IT
OR ANY OF ITS SUBSIDIARIES.  EXCEPT AS DISCLOSED IN THE EXCHANGE ACT FILINGS OR
ON SCHEDULE 12(N), NEITHER IT NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR BOUND
BY ANY CURRENTLY EFFECTIVE EMPLOYMENT CONTRACT, DEFERRED COMPENSATION
ARRANGEMENT, BONUS PLAN, INCENTIVE PLAN, PROFIT SHARING PLAN, RETIREMENT
AGREEMENT OR OTHER EMPLOYEE COMPENSATION PLAN OR AGREEMENT.  TO ITS KNOWLEDGE,
NONE OF ITS OR ANY OF ITS SUBSIDIARIES’ EMPLOYEES, NOR ANY CONSULTANT WITH WHOM
IT OR ANY OF ITS SUBSIDIARIES HAS CONTRACTED, IS IN VIOLATION OF ANY TERM OF ANY
EMPLOYMENT CONTRACT, PROPRIETARY INFORMATION AGREEMENT OR ANY OTHER AGREEMENT
RELATING TO THE RIGHT OF ANY SUCH INDIVIDUAL TO BE EMPLOYED BY, OR TO CONTRACT
WITH, IT OR ANY OF ITS SUBSIDIARIES BECAUSE OF THE NATURE OF THE BUSINESS TO BE
CONDUCTED BY IT OR ANY OF ITS SUBSIDIARIES; AND TO ITS KNOWLEDGE THE CONTINUED

 

18

--------------------------------------------------------------------------------


 


EMPLOYMENT BY IT AND ITS SUBSIDIARIES OF THEIR PRESENT EMPLOYEES, AND THE
PERFORMANCE OF ITS AND ITS SUBSIDIARIES CONTRACTS WITH ITS INDEPENDENT
CONTRACTORS, WILL NOT RESULT IN ANY SUCH VIOLATION.  NEITHER IT NOR ANY OF ITS
SUBSIDIARIES IS AWARE THAT ANY OF ITS OR ANY OF ITS SUBSIDIARIES’ EMPLOYEES IS
OBLIGATED UNDER ANY CONTRACT (INCLUDING LICENSES, COVENANTS OR COMMITMENTS OF
ANY NATURE) OR OTHER AGREEMENT, OR SUBJECT TO ANY JUDGMENT, DECREE OR ORDER OF
ANY COURT OR ADMINISTRATIVE AGENCY THAT WOULD INTERFERE WITH THEIR DUTIES TO IT
OR ANY OF ITS SUBSIDIARIES.  NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY NOTICE ALLEGING THAT ANY SUCH VIOLATION HAS OCCURRED.  EXCEPT FOR EMPLOYEES
WHO HAVE A CURRENT EFFECTIVE EMPLOYMENT AGREEMENT WITH IT OR ANY OF ITS
SUBSIDIARIES, NONE OF ITS OR ANY OF ITS SUBSIDIARIES’ EMPLOYEES HAS BEEN GRANTED
THE RIGHT TO CONTINUED EMPLOYMENT BY IT OR ANY OF ITS SUBSIDIARIES OR TO ANY
MATERIAL COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT WITH IT OR ANY OF ITS
SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 12(N), NEITHER IT NOR ANY OF ITS
SUBSIDIARIES IS AWARE THAT ANY OFFICER, KEY EMPLOYEE OR GROUP OF EMPLOYEES
INTENDS TO TERMINATE HIS, HER OR THEIR EMPLOYMENT WITH IT OR ANY OF ITS
SUBSIDIARIES, AS APPLICABLE, NOR DOES IT OR ANY OF ITS SUBSIDIARIES HAVE A
PRESENT INTENTION TO TERMINATE THE EMPLOYMENT OF ANY OFFICER, KEY EMPLOYEE OR
GROUP OF EMPLOYEES.


 


(O)                                 REGISTRATION RIGHTS AND VOTING RIGHTS. 
EXCEPT AS SET FORTH ON SCHEDULE 12(O) AND EXCEPT AS DISCLOSED IN EXCHANGE ACT
FILINGS, NEITHER IT NOR ANY OF ITS SUBSIDIARIES IS PRESENTLY UNDER ANY
OBLIGATION, AND NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS GRANTED ANY RIGHTS,
TO REGISTER ANY OF ITS OR ANY OF ITS SUBSIDIARIES’ PRESENTLY OUTSTANDING
SECURITIES OR ANY OF ITS SECURITIES THAT MAY HEREAFTER BE ISSUED.  EXCEPT AS SET
FORTH ON SCHEDULE 12(O) AND EXCEPT AS DISCLOSED IN EXCHANGE ACT FILINGS, TO ITS
KNOWLEDGE, NONE OF ITS OR ANY OF ITS SUBSIDIARIES’ STOCKHOLDERS HAS ENTERED INTO
ANY AGREEMENT WITH RESPECT TO ITS OR ANY OF ITS SUBSIDIARIES’ VOTING OF EQUITY
SECURITIES.


 


(P)                                 COMPLIANCE WITH LAWS; PERMITS.  NEITHER IT
NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF THE SARBANES-OXLEY ACT OF 2002 OR
ANY SEC RELATED REGULATION OR RULE OR ANY RULE OF THE PRINCIPAL MARKET
PROMULGATED THEREUNDER OR ANY OTHER APPLICABLE STATUTE, RULE, REGULATION, ORDER
OR RESTRICTION OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY INSTRUMENTALITY OR
AGENCY THEREOF IN RESPECT OF THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF ITS
PROPERTIES WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  NO GOVERNMENTAL
ORDERS, PERMISSIONS, CONSENTS, APPROVALS OR AUTHORIZATIONS ARE REQUIRED TO BE
OBTAINED AND NO REGISTRATIONS OR DECLARATIONS ARE REQUIRED TO BE FILED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT AND THE ISSUANCE OF ANY OF THE SECURITIES, EXCEPT SUCH AS HAVE BEEN
DULY AND VALIDLY OBTAINED OR FILED, OR WITH RESPECT TO ANY FILINGS THAT MUST BE
MADE AFTER THE CLOSING DATE, AS WILL BE FILED IN A TIMELY MANNER.  IT AND EACH
OF ITS SUBSIDIARIES HAS ALL MATERIAL FRANCHISES, PERMITS, LICENSES AND ANY
SIMILAR AUTHORITY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS NOW BEING
CONDUCTED BY IT, THE LACK OF WHICH COULD, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(Q)                                 ENVIRONMENTAL AND SAFETY LAWS.  NEITHER IT
NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY APPLICABLE STATUTE, LAW OR
REGULATION RELATING TO THE ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, AND TO
ITS KNOWLEDGE, NO MATERIAL EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO
COMPLY WITH ANY SUCH EXISTING STATUTE, LAW OR REGULATION.  EXCEPT AS SET FORTH
ON SCHEDULE 12(Q), NO HAZARDOUS MATERIALS (AS DEFINED BELOW) ARE USED OR HAVE
BEEN USED, STORED, OR DISPOSED OF BY IT OR ANY OF ITS SUBSIDIARIES OR, TO ITS
KNOWLEDGE, BY ANY OTHER PERSON ON

 

19

--------------------------------------------------------------------------------


 


ANY PROPERTY OWNED, LEASED OR USED BY IT OR ANY OF ITS SUBSIDIARIES.  FOR THE
PURPOSES OF THE PRECEDING SENTENCE, “HAZARDOUS MATERIALS” SHALL MEAN:


 


(I)                                     MATERIALS WHICH ARE LISTED OR OTHERWISE
DEFINED AS “HAZARDOUS” OR “TOXIC” UNDER ANY APPLICABLE LOCAL, STATE, FEDERAL
AND/OR FOREIGN LAWS AND REGULATIONS THAT GOVERN THE EXISTENCE AND/OR REMEDY OF
CONTAMINATION ON PROPERTY, THE PROTECTION OF THE ENVIRONMENT FROM CONTAMINATION,
THE CONTROL OF HAZARDOUS WASTES, OR OTHER ACTIVITIES INVOLVING HAZARDOUS
SUBSTANCES, INCLUDING BUILDING MATERIALS; AND


 


(II)                                  ANY PETROLEUM PRODUCTS OR NUCLEAR
MATERIALS.


 


(R)                                    VALID OFFERING.  ASSUMING THE ACCURACY OF
THE REPRESENTATIONS AND WARRANTIES OF LAURUS CONTAINED IN THIS AGREEMENT, THE
OFFER AND ISSUANCE OF THE SECURITIES WILL BE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND WILL HAVE BEEN REGISTERED OR QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND
QUALIFICATION) UNDER THE REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF
ALL APPLICABLE STATE SECURITIES LAWS.


 


(S)                                  FULL DISCLOSURE.  IT AND EACH OF ITS
SUBSIDIARIES HAS PROVIDED LAURUS WITH ALL INFORMATION REQUESTED BY LAURUS IN
CONNECTION WITH LAURUS’ DECISION TO ENTER INTO THIS AGREEMENT, INCLUDING ALL
INFORMATION EACH COMPANY AND ITS SUBSIDIARIES BELIEVE IS REASONABLY NECESSARY TO
MAKE SUCH INVESTMENT DECISION.  NEITHER THIS AGREEMENT, THE ANCILLARY AGREEMENTS
NOR THE EXHIBITS AND SCHEDULES HERETO AND THERETO NOR ANY OTHER DOCUMENT
DELIVERED BY IT OR ANY OF ITS SUBSIDIARIES TO LAURUS OR ITS ATTORNEYS OR AGENTS
IN CONNECTION HEREWITH OR THEREWITH OR WITH THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT NOR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT MISLEADING. 
ANY FINANCIAL PROJECTIONS AND OTHER ESTIMATES PROVIDED TO LAURUS BY IT OR ANY OF
ITS SUBSIDIARIES WERE BASED ON ITS AND ITS SUBSIDIARIES’ EXPERIENCE IN THE
INDUSTRY AND ON ASSUMPTIONS OF FACT AND OPINION AS TO FUTURE EVENTS WHICH IT OR
ANY OF ITS SUBSIDIARIES, AT THE DATE OF THE ISSUANCE OF SUCH PROJECTIONS OR
ESTIMATES, BELIEVED TO BE REASONABLE.


 


(T)                                    INSURANCE.  IT AND EACH OF ITS
SUBSIDIARIES HAS GENERAL COMMERCIAL, PRODUCT LIABILITY, FIRE AND CASUALTY
INSURANCE POLICIES WITH COVERAGES WHICH IT BELIEVES ARE CUSTOMARY FOR COMPANIES
SIMILARLY SITUATED TO IT AND ITS SUBSIDIARIES IN THE SAME OR SIMILAR BUSINESS.


 


(U)                                 SEC REPORTS AND FINANCIAL STATEMENTS. 
EXCEPT AS SET FORTH ON SCHEDULE 12(U), IT AND EACH OF ITS SUBSIDIARIES HAS FILED
ALL PROXY STATEMENTS, REPORTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT
UNDER THE EXCHANGE ACT.  THE PARENT HAS FURNISHED LAURUS WITH COPIES OF: 
(I) ITS ANNUAL REPORT ON FORM 10-KSB FOR ITS FISCAL YEARS ENDED DECEMBER 31, 
2004; AND (II) ITS QUARTERLY REPORTS ON FORM 10-QSB FOR ITS FISCAL QUARTERS
ENDED MARCH 31, 2005 AND JUNE 30, 2005, AND THE FORM 8-K FILINGS WHICH IT HAS
MADE DURING ITS FISCAL YEAR 2004 TO DATE (COLLECTIVELY, THE “SEC REPORTS”). 
EXCEPT AS SET FORTH ON SCHEDULE 12(U), EACH SEC REPORT WAS, AT THE TIME OF ITS
FILING, IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF ITS RESPECTIVE FORM
AND NONE OF THE SEC REPORTS, NOR THE FINANCIAL STATEMENTS (AND THE NOTES
THERETO) INCLUDED IN THE SEC REPORTS, AS OF THEIR RESPECTIVE FILING DATES,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO

 

20

--------------------------------------------------------------------------------


 


MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED
(EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE
NOTES THERETO OR (II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT
THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE CONDENSED) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION, THE RESULTS OF OPERATIONS AND CASH
FLOWS OF THE PARENT AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF, AND
FOR, THE PERIODS PRESENTED IN EACH SUCH SEC REPORT.


 


(V)                                 LISTING.  THE PARENT’S COMMON STOCK IS
LISTED OR QUOTED, AS APPLICABLE, ON THE PRINCIPAL MARKET AND SATISFIES ALL
REQUIREMENTS FOR THE CONTINUATION OF SUCH LISTING OR QUOTATION, AS APPLICABLE,
AND THE PARENT SHALL DO ALL THINGS NECESSARY FOR THE CONTINUATION OF SUCH
LISTING OR QUOTATION, AS APPLICABLE.  THE PARENT HAS NOT RECEIVED ANY NOTICE
THAT ITS COMMON STOCK WILL BE DELISTED FROM, OR NO LONGER QUOTED ON, AS
APPLICABLE, THE PRINCIPAL MARKET OR THAT ITS COMMON STOCK DOES NOT MEET ALL
REQUIREMENTS FOR SUCH LISTING OR QUOTATION, AS APPLICABLE.


 


(W)                               NO INTEGRATED OFFERING.  NEITHER IT, NOR ANY
OF ITS SUBSIDIARIES NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR
THEIR BEHALF, HAS DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY
SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT
WOULD CAUSE THE OFFERING OF THE SECURITIES PURSUANT TO THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT TO BE INTEGRATED WITH PRIOR OFFERINGS BY IT FOR PURPOSES OF
THE SECURITIES ACT WHICH WOULD PREVENT IT FROM ISSUING THE SECURITIES PURSUANT
TO RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE EXCHANGE-RELATED
STOCKHOLDER APPROVAL PROVISIONS, NOR WILL IT OR ANY OF ITS AFFILIATES OR
SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE OFFERING OF THE
SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS.


 


(X)                                   STOP TRANSFER.  THE SECURITIES ARE
RESTRICTED SECURITIES AS OF THE DATE OF THIS AGREEMENT.  NEITHER IT NOR ANY OF
ITS SUBSIDIARIES WILL ISSUE ANY STOP TRANSFER ORDER OR OTHER ORDER IMPEDING THE
SALE AND DELIVERY OF ANY OF THE SECURITIES AT SUCH TIME AS THE SECURITIES ARE
REGISTERED FOR PUBLIC SALE OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE,
EXCEPT AS REQUIRED BY STATE AND FEDERAL SECURITIES LAWS.


 


(Y)                                 DILUTION.  IT SPECIFICALLY ACKNOWLEDGES THAT
THE PARENT’S OBLIGATION TO ISSUE THE SHARES OF COMMON STOCK UPON CONVERSION OF
THE NOTES AND EXERCISE OF THE WARRANTS IS BINDING UPON THE PARENT AND
ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP
INTERESTS OF OTHER SHAREHOLDERS OF THE PARENT.


 


(Z)                                   PATRIOT ACT.  IT CERTIFIES THAT, TO THE
BEST OF ITS KNOWLEDGE, NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS BEEN
DESIGNATED, NOR IS OR SHALL BE OWNED OR CONTROLLED, BY A “SUSPECTED TERRORIST”
AS DEFINED IN EXECUTIVE ORDER 13224.  IT HEREBY ACKNOWLEDGES THAT LAURUS SEEKS
TO COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND RELATED
ACTIVITIES.  IN FURTHERANCE OF THOSE EFFORTS, IT HEREBY REPRESENTS, WARRANTS AND
COVENANTS THAT:  (I) NONE OF THE CASH OR PROPERTY THAT IT OR ANY OF ITS
SUBSIDIARIES WILL PAY OR WILL CONTRIBUTE TO LAURUS HAS BEEN OR SHALL BE DERIVED
FROM, OR RELATED TO, ANY ACTIVITY THAT IS DEEMED CRIMINAL UNDER UNITED STATES
LAW; AND (II) NO CONTRIBUTION OR PAYMENT BY IT OR ANY OF ITS SUBSIDIARIES TO
LAURUS, TO THE EXTENT THAT THEY ARE WITHIN ITS OR ANY SUCH SUBSIDIARY’S CONTROL
SHALL CAUSE LAURUS TO BE IN VIOLATION OF THE UNITED STATES BANK SECRECY ACT, THE
UNITED STATES INTERNATIONAL MONEY LAUNDERING CONTROL ACT

 

21

--------------------------------------------------------------------------------


 


OF 1986 OR THE UNITED STATES INTERNATIONAL MONEY LAUNDERING ABATEMENT AND
ANTI-TERRORIST FINANCING ACT OF 2001.  IT SHALL PROMPTLY NOTIFY LAURUS IF ANY OF
THESE REPRESENTATIONS, WARRANTIES AND COVENANTS CEASES TO BE TRUE AND ACCURATE
REGARDING IT OR ANY OF ITS SUBSIDIARIES.  IT SHALL PROVIDE LAURUS WITH ANY
ADDITIONAL INFORMATION REGARDING IT AND EACH SUBSIDIARY THEREOF THAT LAURUS
DEEMS NECESSARY OR CONVENIENT TO ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS
CONCERNING MONEY LAUNDERING AND SIMILAR ACTIVITIES.  IT UNDERSTANDS AND AGREES
THAT IF AT ANY TIME IT IS DISCOVERED THAT ANY OF THE FOREGOING REPRESENTATIONS,
WARRANTIES AND COVENANTS ARE INCORRECT, OR IF OTHERWISE REQUIRED BY APPLICABLE
LAW OR REGULATION RELATED TO MONEY LAUNDERING OR SIMILAR ACTIVITIES, LAURUS MAY
UNDERTAKE APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW OR
REGULATION, INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF
LAURUS’ INVESTMENT IN IT.  IT FURTHER UNDERSTANDS THAT LAURUS MAY RELEASE
CONFIDENTIAL INFORMATION ABOUT IT AND ITS SUBSIDIARIES AND, IF APPLICABLE, ANY
UNDERLYING BENEFICIAL OWNERS, TO PROPER AUTHORITIES IF LAURUS, IN ITS SOLE
DISCRETION, DETERMINES THAT IT IS IN THE BEST INTERESTS OF LAURUS IN LIGHT OF
RELEVANT RULES AND REGULATIONS UNDER THE LAWS SET FORTH IN
SUBSECTION (II) ABOVE.


 


(AA)                            COMPANY NAME; LOCATIONS OF OFFICES, RECORDS AND
COLLATERAL.  SCHEDULE 12(AA) SETS FORTH EACH COMPANY’S NAME AS IT APPEARS IN
OFFICIAL FILINGS IN THE STATE OF ITS ORGANIZATION, THE TYPE OF ENTITY OF EACH
COMPANY, THE ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED BY EACH COMPANY’S STATE
OF ORGANIZATION OR A STATEMENT THAT NO SUCH NUMBER HAS BEEN ISSUED, EACH
COMPANY’S STATE OF ORGANIZATION, AND THE LOCATION OF EACH COMPANY’S CHIEF
EXECUTIVE OFFICE, CORPORATE OFFICES, WAREHOUSES, OTHER LOCATIONS OF COLLATERAL
AND LOCATIONS WHERE RECORDS WITH RESPECT TO COLLATERAL ARE KEPT (INCLUDING IN
EACH CASE THE COUNTY OF SUCH LOCATIONS) AND, EXCEPT AS SET FORTH IN SUCH
SCHEDULE 12(AA), SUCH LOCATIONS HAVE NOT CHANGED DURING THE PRECEDING TWELVE
MONTHS.  AS OF THE CLOSING DATE, DURING THE PRIOR FIVE YEARS, EXCEPT AS SET
FORTH IN SCHEDULE 12(AA), NO COMPANY HAS BEEN KNOWN AS OR CONDUCTED BUSINESS IN
ANY OTHER NAME (INCLUDING TRADE NAMES).  EACH COMPANY HAS ONLY ONE STATE OF
ORGANIZATION.


 


(BB)                          ERISA.  BASED UPON THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974 (“ERISA”), AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREUNDER:  (I) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS
ENGAGED IN ANY PROHIBITED TRANSACTIONS (AS DEFINED IN SECTION 406 OF ERISA AND
SECTION 4975 OF THE CODE); (II) IT AND EACH OF ITS SUBSIDIARIES HAS MET ALL
APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT OF
ITS PLANS; (III) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY KNOWLEDGE OF ANY
EVENT OR OCCURRENCE WHICH WOULD CAUSE THE PENSION BENEFIT GUARANTY CORPORATION
TO INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE
BENEFIT PLAN(S); (IV) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS ANY FIDUCIARY
RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR THE BENEFIT
OF PERSONS OTHER THAN ITS OR SUCH SUBSIDIARY’S EMPLOYEES; AND (V) NEITHER IT NOR
ANY OF ITS SUBSIDIARIES HAS WITHDRAWN, COMPLETELY OR PARTIALLY, FROM ANY
MULTI-EMPLOYER PENSION PLAN SO AS TO INCUR LIABILITY UNDER THE MULTIEMPLOYER
PENSION PLAN AMENDMENTS ACT OF 1980.


 


(CC)                            WORKING CAPITAL LENDER LOAN DOCUMENTS.  LAURUS
HAS RECEIVED A COMPLETE AND CORRECT COPY OF EACH OF THE WORKING CAPITAL LENDER
LOAN DOCUMENTS (INCLUDING ALL EXHIBITS, SCHEDULES AND DISCLOSURE LETTERS
REFERRED TO THEREIN OR DELIVERED PURSUANT THERETO, IF ANY) AND ALL AMENDMENTS
THERETO, WAIVERS RELATING THERETO AND OTHER SIDE LETTERS OR AGREEMENTS AFFECTING
THE TERMS THEREOF.

 

22

--------------------------------------------------------------------------------


 


13.                                 COVENANTS.  EACH COMPANY, AS APPLICABLE,
COVENANTS AND AGREES WITH LAURUS AS FOLLOWS:


 


(A)                                  STOP-ORDERS.  IT SHALL ADVISE LAURUS,
PROMPTLY AFTER IT RECEIVES NOTICE OF ISSUANCE BY THE SEC, ANY STATE SECURITIES
COMMISSION OR ANY OTHER REGULATORY AUTHORITY OF ANY STOP ORDER OR OF ANY ORDER
PREVENTING OR SUSPENDING ANY OFFERING OF ANY SECURITIES OF THE PARENT, OR OF THE
SUSPENSION OF THE QUALIFICATION OF THE COMMON STOCK OF THE PARENT FOR OFFERING
OR SALE IN ANY JURISDICTION, OR THE INITIATION OF ANY PROCEEDING FOR ANY SUCH
PURPOSE.


 


(B)                                 LISTING.  IT SHALL PROMPTLY SECURE THE
LISTING OR QUOTATION, AS APPLICABLE, OF THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THE NOTES AND EXERCISE OF THE WARRANTS ON THE PRINCIPAL MARKET
UPON WHICH SHARES OF COMMON STOCK ARE LISTED OR QUOTED, AS APPLICABLE, (SUBJECT
TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN SUCH LISTING OR QUOTATION, AS
APPLICABLE, SO LONG AS ANY OTHER SHARES OF COMMON STOCK SHALL BE SO LISTED OR
QUOTED, AS APPLICABLE.  THE PARENT SHALL MAINTAIN THE LISTING OR QUOTATION, AS
APPLICABLE, OF ITS COMMON STOCK ON THE PRINCIPAL MARKET, AND WILL COMPLY IN ALL
MATERIAL RESPECTS WITH THE PARENT’S REPORTING, FILING AND OTHER OBLIGATIONS
UNDER THE BYLAWS OR RULES OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS
(“NASD”) AND SUCH EXCHANGES, AS APPLICABLE.


 


(C)                                  MARKET REGULATIONS.  IT SHALL NOTIFY THE
SEC, NASD AND APPLICABLE STATE AUTHORITIES, IN ACCORDANCE WITH THEIR
REQUIREMENTS, OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND SHALL TAKE
ALL OTHER NECESSARY ACTION AND PROCEEDINGS AS MAY BE REQUIRED AND PERMITTED BY
APPLICABLE LAW, RULE AND REGULATION, FOR THE LEGAL AND VALID ISSUANCE OF THE
SECURITIES TO LAURUS AND PROMPTLY PROVIDE COPIES THEREOF TO LAURUS.


 


(D)                                 REPORTING REQUIREMENTS.  IT SHALL TIMELY
FILE WITH THE SEC ALL REPORTS REQUIRED TO BE FILED PURSUANT TO THE EXCHANGE ACT
AND REFRAIN FROM TERMINATING ITS STATUS AS AN ISSUER REQUIRED BY THE EXCHANGE
ACT TO FILE REPORTS THEREUNDER EVEN IF THE EXCHANGE ACT OR THE RULES OR
REGULATIONS THEREUNDER WOULD PERMIT SUCH TERMINATION.


 


(E)                                  USE OF FUNDS.  IT SHALL USE THE PROCEEDS OF
THE LOANS FOR GENERAL WORKING CAPITAL PURPOSES ONLY.


 


(F)                                    ACCESS TO FACILITIES.  INTENTIONALLY
OMITTED.


 


(G)                                 TAXES.  IT SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES TO, PROMPTLY PAY AND DISCHARGE, OR CAUSE TO BE PAID AND
DISCHARGED, WHEN DUE AND PAYABLE, ALL LAWFUL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON IT AND ITS SUBSIDIARIES’ INCOME, PROFITS,
PROPERTY OR BUSINESS, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT ANY SUCH TAX,
ASSESSMENT, CHARGE OR LEVY NEED NOT BE PAID CURRENTLY IF (I) THE VALIDITY
THEREOF SHALL CURRENTLY AND DILIGENTLY BE CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (II) SUCH TAX, ASSESSMENT, CHARGE OR LEVY SHALL HAVE NO EFFECT ON
THE LIEN PRIORITY OF LAURUS IN THE COLLATERAL, AND (III) IF IT AND/OR SUCH
SUBSIDIARY, AS APPLICABLE, SHALL HAVE SET ASIDE ON ITS AND/OR SUCH SUBSIDIARY’S
BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP; AND
PROVIDED, FURTHER, THAT IT SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
PAY ALL SUCH TAXES, ASSESSMENTS, CHARGES OR LEVIES FORTHWITH UPON THE
COMMENCEMENT OF PROCEEDINGS TO FORECLOSE ANY LIEN WHICH MAY HAVE ATTACHED AS
SECURITY THEREFOR.

 

23

--------------------------------------------------------------------------------


 


(H)                                 INSURANCE.  IT SHALL BEAR THE FULL RISK OF
LOSS FROM ANY LOSS OF ANY NATURE WHATSOEVER WITH RESPECT TO THE COLLATERAL. 
PARENT AND EACH OF ITS SUBSIDIARIES SHALL MAINTAIN AND PAY INSURANCE UPON ALL
COLLATERAL WHEREVER LOCATED AND WITH RESPECT TO PARENT’S AND EACH OF THE
SUBSIDIARIES’ BUSINESS, COVERING CASUALTY, HAZARD, PUBLIC LIABILITY AND SUCH
OTHER RISKS IN SUCH AMOUNTS AND WITH SUCH INSURANCE COMPANIES AS ARE REASONABLY
SATISFACTORY TO LAURUS. PARENT SHALL DELIVER THE ORIGINALS OF SUCH POLICIES TO
LAURUS WITH SATISFACTORY LENDER LOSS PAYABLE ENDORSEMENTS, NAMING LAURUS AS LOSS
PAYEE, ASSIGNEE OR ADDITIONAL INSURED, AS APPROPRIATE. EACH POLICY OF INSURANCE
OR ENDORSEMENT SHALL CONTAIN A CLAUSE REQUIRING THE INSURER TO GIVE NOT LESS
THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LAURUS IN THE EVENT OF
CANCELLATION OF THE POLICY FOR ANY REASON WHATSOEVER AND A CLAUSE SPECIFYING
THAT THE INTEREST OF LAURUS SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT OR
NEGLECT OF ANY COMPANY, ANY SUBSIDIARY OF ANY COMPANY OR THE OWNER OF THE
PROPERTY OR BY THE OCCUPATION OF THE PREMISES FOR PURPOSES MORE HAZARDOUS THAN
ARE PERMITTED BY SAID POLICY. IF PARENT FAILS TO PROVIDE AND PAY FOR SUCH
INSURANCE (INCLUDING, WITHOUT LIMITATION, THE CREDIT INSURANCE), LAURUS MAY, AT
ITS OPTION, BUT SHALL NOT BE REQUIRED TO, PROCURE THE SAME AND CHARGE PARENT
THEREFOR. PARENT AGREES TO DELIVER TO LAURUS, PROMPTLY AS RENDERED, TRUE COPIES
OF ALL REPORTS MADE IN ANY REPORTING FORMS TO INSURANCE COMPANIES.  IT SHALL
INSTRUCT THE INSURANCE CARRIERS THAT IN THE EVENT OF ANY LOSS THEREUNDER, THE
CARRIERS SHALL MAKE PAYMENT FOR SUCH LOSS TO LAURUS AND NOT TO ANY COMPANY OR
ANY OF ITS SUBSIDIARIES AND LAURUS JOINTLY.  IF ANY INSURANCE LOSSES ARE PAID BY
CHECK, DRAFT OR OTHER INSTRUMENT PAYABLE TO ANY COMPANY AND/OR ANY OF ITS
SUBSIDIARIES AND LAURUS JOINTLY, LAURUS MAY ENDORSE, AS APPLICABLE, SUCH
COMPANY’S AND/OR ANY OF ITS SUBSIDIARIES’ NAME THEREON AND DO SUCH OTHER THINGS
AS LAURUS MAY DEEM ADVISABLE TO REDUCE THE SAME TO CASH.  LAURUS IS HEREBY
AUTHORIZED TO ADJUST AND COMPROMISE CLAIMS.  ALL LOSS RECOVERIES RECEIVED BY
LAURUS UPON ANY SUCH INSURANCE MAY BE APPLIED TO THE OBLIGATIONS, IN SUCH ORDER
AS LAURUS IN ITS SOLE DISCRETION SHALL DETERMINE OR SHALL OTHERWISE BE DELIVERED
TO COMPANY AGENT FOR THE BENEFIT OF THE APPLICABLE COMPANY AND/OR ITS
SUBSIDIARIES.  ANY SURPLUS SHALL BE PAID BY LAURUS TO COMPANY AGENT FOR THE
BENEFIT OF THE APPLICABLE COMPANY AND/OR ITS SUBSIDIARIES, OR APPLIED AS MAY BE
OTHERWISE REQUIRED BY LAW.  ANY DEFICIENCY THEREON SHALL BE PAID, AS APPLICABLE,
BY COMPANIES AND THEIR SUBSIDIARIES TO LAURUS, ON DEMAND.


 


(I)                                     INTELLECTUAL PROPERTY.  IT SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN IN FULL FORCE AND EFFECT ITS
CORPORATE EXISTENCE, RIGHTS AND FRANCHISES AND ALL LICENSES AND OTHER RIGHTS TO
USE INTELLECTUAL PROPERTY OWNED OR POSSESSED BY IT AND REASONABLY DEEMED TO BE
NECESSARY TO THE CONDUCT OF ITS BUSINESS.


 


(J)                                     PROPERTIES.  IT SHALL, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO, KEEP ITS PROPERTIES IN GOOD REPAIR, WORKING ORDER
AND CONDITION, REASONABLE WEAR AND TEAR EXCEPTED, AND FROM TIME TO TIME MAKE ALL
NEEDFUL AND PROPER REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS
THERETO; AND IT SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, AT ALL TIMES
COMPLY WITH EACH PROVISION OF ALL LEASES TO WHICH IT IS A PARTY OR UNDER WHICH
IT OCCUPIES PROPERTY IF THE BREACH OF SUCH PROVISION COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(K)                                  CONFIDENTIALITY.  IT SHALL NOT, AND SHALL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DISCLOSE, AND WILL NOT INCLUDE IN ANY
PUBLIC ANNOUNCEMENT, THE NAME OF LAURUS, UNLESS EXPRESSLY AGREED TO BY LAURUS OR
UNLESS AND UNTIL SUCH DISCLOSURE IS REQUIRED BY LAW OR APPLICABLE REGULATION,
AND THEN ONLY TO THE EXTENT OF SUCH REQUIREMENT.  NOTWITHSTANDING THE FOREGOING,
EACH

 

24

--------------------------------------------------------------------------------


 


COMPANY AND ITS SUBSIDIARIES MAY DISCLOSE LAURUS’ IDENTITY AND THE TERMS OF THIS
AGREEMENT TO ITS CURRENT AND PROSPECTIVE DEBT AND EQUITY FINANCING SOURCES.


 


(L)                                     REQUIRED APPROVALS.  IT SHALL NOT, AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, WITHOUT THE PRIOR WRITTEN CONSENT
OF LAURUS, (I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS
(EXCLUSIVE OF TRADE DEBT) WHETHER SECURED OR UNSECURED OTHER THAN (1) EACH
COMPANY’S INDEBTEDNESS TO LAURUS, (2) THE INDEBTEDNESS SET FORTH ON
SCHEDULE 13(L)(I) ATTACHED HERETO AND MADE A PART HEREOF, (3) INDEBTEDNESS TO
WORKING CAPITAL LENDER PURSUANT TO THE TERMS OF THE WORKING CAPITAL LENDER LOAN
DOCUMENTS AS IN EFFECT ON THE CLOSING DATE, (4) INDEBTEDNESS OF ANY SUBSIDIARY
TO ANY COMPANY RELATING TO LOANS PERMITTED BY CLAUSE (V)(Z) BELOW, (5) PURCHASE
MONEY INDEBTEDNESS TO THE EXTENT PERMITTED UNDER THE TERMS OF THE WORKING
CAPITAL LENDER LOAN AGREEMENT AS IN EFFECT ON THE CLOSING DATE; (II) CANCEL ANY
DEBT OWING TO IT IN EXCESS OF $50,000 IN THE AGGREGATE DURING ANY 12 MONTH
PERIOD; (III) ASSUME, GUARANTEE, ENDORSE OR OTHERWISE BECOME DIRECTLY OR
CONTINGENTLY LIABLE IN CONNECTION WITH ANY OBLIGATIONS OF ANY OTHER PERSON,
EXCEPT THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY IT OR ITS SUBSIDIARIES FOR
DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS; (IV) DIRECTLY OR INDIRECTLY DECLARE, PAY OR MAKE ANY DIVIDEND OR
DISTRIBUTION ON ANY CLASS OF ITS STOCK OR APPLY ANY OF ITS FUNDS, PROPERTY OR
ASSETS TO THE PURCHASE, REDEMPTION OR OTHER RETIREMENT OF ANY OF ITS OR ITS
SUBSIDIARIES’ STOCK OUTSTANDING ON THE DATE HEREOF, OR ISSUE ANY PREFERRED
STOCK; (V) PURCHASE OR HOLD BENEFICIALLY ANY STOCK OR OTHER SECURITIES OR
EVIDENCES OF INDEBTEDNESS OF, MAKE OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO,
OR MAKE ANY INVESTMENT OR ACQUIRE ANY INTEREST WHATSOEVER IN, ANY OTHER PERSON,
INCLUDING ANY PARTNERSHIP OR JOINT VENTURE, EXCEPT (W) TRAVEL ADVANCES, (X)
LOANS TO ITS AND ITS SUBSIDIARIES’ OFFICERS AND EMPLOYEES NOT EXCEEDING AT ANY
ONE TIME AN AGGREGATE OF $10,000, (Y) ADVANCES AGAINST COMMISSIONS AND OTHER
SIMILAR ADVANCES IN THE ORDINARY COURSE OF BUSINESS, AND (Z) LOANS TO ITS
EXISTING SUBSIDIARIES SO LONG AS SUCH SUBSIDIARIES ARE DESIGNATED AS EITHER A
CO-BORROWER HEREUNDER OR HAS ENTERED INTO SUCH GUARANTY AND SECURITY
DOCUMENTATION REQUIRED BY LAURUS, INCLUDING, WITHOUT LIMITATION, TO GRANT TO
LAURUS A PERFECTED SECURITY INTEREST IN SUBSTANTIALLY ALL OF SUCH SUBSIDIARY’S
ASSETS TO SECURE THE OBLIGATIONS SUBJECT ONLY TO PERMITTED LIENS; (VI) CREATE OR
PERMIT TO EXIST ANY SUBSIDIARY, OTHER THAN ANY SUBSIDIARY IN EXISTENCE ON THE
DATE HEREOF AND LISTED IN SCHEDULE 12(B) UNLESS SUCH NEW SUBSIDIARY IS A
WHOLLY-OWNED SUBSIDIARY AND IS DESIGNATED BY LAURUS AS EITHER A CO-BORROWER OR
GUARANTOR HEREUNDER AND SUCH SUBSIDIARY SHALL HAVE ENTERED INTO ALL SUCH
DOCUMENTATION REQUIRED BY LAURUS, INCLUDING, WITHOUT LIMITATION, TO GRANT TO
LAURUS A PERFECTED SECURITY INTEREST IN SUBSTANTIALLY ALL OF SUCH SUBSIDIARY’S
ASSETS TO SECURE THE OBLIGATIONS SUBJECT ONLY TO PERMITTED LIENS; (VII) DIRECTLY
OR INDIRECTLY, PREPAY ANY INDEBTEDNESS (OTHER THAN TO LAURUS AND IN THE ORDINARY
COURSE OF BUSINESS), OR REPURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE ANY
INDEBTEDNESS (OTHER THAN TO LAURUS AND IN THE ORDINARY COURSE OF BUSINESS)
EXCEPT TO MAKE SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST THEREOF;
(VIII) ENTER INTO ANY MERGER, CONSOLIDATION OR OTHER REORGANIZATION WITH OR INTO
ANY OTHER PERSON OR ACQUIRE ALL OR A PORTION OF THE ASSETS OR STOCK OF ANY
PERSON OR PERMIT ANY OTHER PERSON TO CONSOLIDATE WITH OR MERGE WITH IT, UNLESS
(1) SUCH COMPANY IS THE SURVIVING ENTITY OF SUCH MERGER OR CONSOLIDATION, (2) NO
EVENT OF DEFAULT SHALL EXIST IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO
SUCH MERGER OR CONSOLIDATION, (3) SUCH COMPANY SHALL HAVE PROVIDED LAURUS COPIES
OF ALL DOCUMENTATION RELATING TO SUCH MERGER OR CONSOLIDATION AND (4) SUCH
COMPANY SHALL HAVE PROVIDED LAURUS WITH AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE OF SUCH MERGER OR CONSOLIDATION; (IX) MATERIALLY CHANGE THE NATURE OF THE
BUSINESS IN WHICH IT IS PRESENTLY ENGAGED; (X) BECOME SUBJECT TO (INCLUDING,
WITHOUT LIMITATION, BY WAY OF AMENDMENT TO OR MODIFICATION OF) ANY AGREEMENT OR
INSTRUMENT WHICH BY ITS TERMS WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT ITS OR

 

25

--------------------------------------------------------------------------------


 


ANY OF ITS SUBSIDIARIES’ RIGHT TO PERFORM THE PROVISIONS OF THIS AGREEMENT OR
ANY OF THE ANCILLARY AGREEMENTS; (XI) CHANGE ITS FISCAL YEAR OR MAKE ANY CHANGES
IN ACCOUNTING TREATMENT AND REPORTING PRACTICES WITHOUT PRIOR WRITTEN NOTICE TO
LAURUS EXCEPT AS REQUIRED BY GAAP OR IN THE TAX REPORTING TREATMENT OR EXCEPT AS
REQUIRED BY LAW; (XII) ENTER INTO ANY TRANSACTION WITH ANY EMPLOYEE, DIRECTOR OR
AFFILIATE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS PURSUANT TO THE REASONABLE
REQUIREMENTS OF ITS OR ITS SUBSIDIARIES BUSINESS WHICH ARE FULLY DISCLOSED TO
LAURUS AND THAT ARE NO LESS FAVORABLE TO IT OR ITS SUBSIDIARIES THAN WOULD BE
OBTAINED ON A COMPARABLE ARMS-LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE;
(XIII) BILL ACCOUNTS UNDER ANY NAME EXCEPT THE PRESENT NAME OF SUCH COMPANY; OR
(XIV) SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS PROPERTIES OR
ASSETS, OR ANY OF THE PROPERTIES OR ASSETS OF ITS SUBSIDIARIES, EXCEPT FOR
(1) THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS AND (2) THE
DISPOSITION OR TRANSFER IN THE ORDINARY COURSE OF BUSINESS DURING ANY FISCAL
YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT AND ONLY TO THE EXTENT THAT (X) THE
PROCEEDS OF ANY SUCH DISPOSITION ARE USED TO ACQUIRE REPLACEMENT EQUIPMENT WHICH
IS SUBJECT TO LAURUS’ SECURITY INTEREST OF AT LEAST THE SAME PRIORITY AS THE
LIEN ON THE EQUIPMENT WHICH WAS DISPOSED OF OR ARE USED TO REPAY LOANS OR TO PAY
GENERAL CORPORATE EXPENSES, OR (Y) FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT WHICH CONTINUES TO EXIST, THE PROCEEDS OF WHICH ARE REMITTED TO LAURUS
TO BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS.


 


(M)                               REISSUANCE OF SECURITIES.  THE PARENT SHALL
REISSUE CERTIFICATES REPRESENTING THE SECURITIES WITHOUT THE LEGENDS SET FORTH
IN SECTION 39 BELOW AT SUCH TIME AS:


 


(I)                                     THE HOLDER THEREOF IS PERMITTED TO
DISPOSE OF SUCH SECURITIES PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT; OR


 


(II)                                  UPON RESALE SUBJECT TO AN EFFECTIVE
REGISTRATION STATEMENT AFTER SUCH SECURITIES ARE REGISTERED UNDER THE SECURITIES
ACT.


 

The Parent agrees to cooperate with Laurus in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from Laurus and broker, if any.

 


(N)                                 OPINION.  ON THE CLOSING DATE, IT SHALL
DELIVER TO LAURUS AN OPINION ACCEPTABLE TO LAURUS FROM EACH COMPANY’S LEGAL
COUNSEL.  EACH COMPANY WILL PROVIDE, AT THE COMPANIES’ JOINT AND SEVERAL
EXPENSE, SUCH OTHER LEGAL OPINIONS IN THE FUTURE AS ARE REASONABLY NECESSARY FOR
THE CONVERSION OF THE NOTES AND THE EXERCISE OF THE WARRANTS.


 


(O)                                 LEGAL NAME, ETC.  IT SHALL NOT, WITHOUT
PROVIDING LAURUS WITH 30 DAYS PRIOR WRITTEN NOTICE, CHANGE (I) ITS NAME AS IT
APPEARS IN THE OFFICIAL FILINGS IN THE STATE OF ITS ORGANIZATION, (II) THE TYPE
OF LEGAL ENTITY IT IS, (III) ITS ORGANIZATION IDENTIFICATION NUMBER, IF ANY,
ISSUED BY ITS STATE OF ORGANIZATION, (IV) ITS STATE OF ORGANIZATION OR (V) AMEND
ITS CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT.


 


(P)                                 COMPLIANCE WITH LAWS.  THE OPERATION OF EACH
OF ITS AND EACH OF ITS SUBSIDIARIES’ BUSINESS IS AND SHALL CONTINUE TO BE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL
LAWS, RULES AND ORDINANCES, INCLUDING TO ALL LAWS, RULES, REGULATIONS AND ORDERS
RELATING TO TAXES, PAYMENT AND WITHHOLDING OF PAYROLL TAXES, EMPLOYER AND

 

26

--------------------------------------------------------------------------------


 


EMPLOYEE CONTRIBUTIONS AND SIMILAR ITEMS, SECURITIES, EMPLOYEE RETIREMENT AND
WELFARE BENEFITS, EMPLOYEE HEALTH AND SAFETY AND ENVIRONMENTAL MATTERS.


 


(Q)                                 NOTICES.  IT AND EACH OF ITS SUBSIDIARIES
SHALL PROMPTLY INFORM LAURUS IN WRITING OF:  (I) THE COMMENCEMENT OF ALL
PROCEEDINGS AND INVESTIGATIONS BY OR BEFORE AND/OR THE RECEIPT OF ANY NOTICES
FROM, ANY GOVERNMENTAL OR NONGOVERNMENTAL BODY AND ALL ACTIONS AND PROCEEDINGS
IN ANY COURT OR BEFORE ANY ARBITRATOR AGAINST OR IN ANY WAY CONCERNING ANY EVENT
WHICH COULD REASONABLY BE EXPECTED TO HAVE SINGLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT; (II) ANY CHANGE WHICH HAS HAD, OR COULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT; (III) ANY EVENT OF DEFAULT OR
DEFAULT; AND (IV) ANY DEFAULT OR ANY EVENT WHICH WITH THE PASSAGE OF TIME OR
GIVING OF NOTICE OR BOTH WOULD CONSTITUTE A DEFAULT UNDER ANY AGREEMENT FOR THE
PAYMENT OF MONEY TO WHICH IT OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH
IT OR ANY OF ITS SUBSIDIARIES OR ANY OF ITS OR ANY SUCH SUBSIDIARY’S PROPERTIES
MAY BE BOUND THE BREACH OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


(R)                                    MARGIN STOCK.  IT SHALL NOT PERMIT ANY OF
THE PROCEEDS OF THE LOANS MADE HEREUNDER TO BE USED DIRECTLY OR INDIRECTLY TO
“PURCHASE” OR “CARRY” “MARGIN STOCK” OR TO REPAY INDEBTEDNESS INCURRED TO
“PURCHASE” OR “CARRY” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF
THE QUOTED TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.


 


(S)                                  OFFERING RESTRICTIONS.  EXCEPT AS
PREVIOUSLY DISCLOSED IN THE SEC REPORTS OR IN THE EXCHANGE ACT FILINGS, OR STOCK
OR STOCK OPTIONS GRANTED TO ITS EMPLOYEES OR DIRECTORS, NEITHER IT NOR ANY OF
ITS SUBSIDIARIES SHALL, PRIOR TO THE FULL REPAYMENT OR CONVERSION OF THE NOTES
(TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST AND FEES RELATED THERETO), (X)
ENTER INTO ANY EQUITY LINE OF CREDIT AGREEMENT OR SIMILAR AGREEMENT OR (Y)
ISSUE, OR ENTER INTO ANY AGREEMENT TO ISSUE, ANY SECURITIES WITH A
VARIABLE/FLOATING CONVERSION AND/OR PRICING FEATURE WHICH ARE OR COULD BE (BY
CONVERSION OR REGISTRATION) FREE-TRADING SECURITIES (I.E. COMMON STOCK SUBJECT
TO A REGISTRATION STATEMENT).


 


(T)                                    AUTHORIZATION AND RESERVATION OF SHARES. 
THE PARENT SHALL AT ALL TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT NUMBER
OF SHARES OF COMMON STOCK TO PROVIDE FOR THE CONVERSION OF THE NOTES AND
EXERCISE OF THE WARRANTS.


 


(U)                                 FINANCING RIGHT OF FIRST REFUSAL.


 


(I)                                     IT HEREBY GRANTS TO LAURUS A RIGHT OF
FIRST REFUSAL TO PROVIDE ANY ADDITIONAL FINANCING (AS DEFINED BELOW) TO BE
ISSUED BY ANY COMPANY AND/OR ANY OF ITS SUBSIDIARIES (THE “ADDITIONAL FINANCING
PARTIES”), SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS.  FROM AND AFTER THE
DATE HEREOF, PRIOR TO THE INCURRENCE OF ANY ADDITIONAL INDEBTEDNESS AND/OR THE
SALE OR ISSUANCE OF ANY EQUITY INTERESTS OF THE ADDITIONAL FINANCING PARTIES (AN
“ADDITIONAL FINANCING”), COMPANY AGENT SHALL NOTIFY LAURUS OF SUCH ADDITIONAL
FINANCING.  IN CONNECTION THEREWITH, COMPANY AGENT SHALL SUBMIT A FULLY EXECUTED
TERM SHEET (A “PROPOSED TERM SHEET”) TO LAURUS SETTING FORTH THE TERMS,
CONDITIONS AND PRICING OF ANY SUCH ADDITIONAL FINANCING (SUCH FINANCING TO BE
NEGOTIATED ON “ARM’S LENGTH” TERMS AND THE TERMS THEREOF TO BE NEGOTIATED IN
GOOD FAITH) PROPOSED TO BE ENTERED INTO BY THE ADDITIONAL FINANCING PARTIES. 
LAURUS SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO DELIVER TO COMPANY AGENT
ITS OWN PROPOSED TERM SHEET (THE

 

27

--------------------------------------------------------------------------------


 


“LAURUS TERM SHEET”) SETTING FORTH THE TERMS AND CONDITIONS UPON WHICH LAURUS
WOULD BE WILLING TO PROVIDE SUCH ADDITIONAL FINANCING TO THE ADDITIONAL
FINANCING PARTIES.  THE LAURUS TERM SHEET SHALL CONTAIN TERMS NO LESS FAVORABLE
TO THE ADDITIONAL FINANCING PARTIES THAN THOSE OUTLINED IN PROPOSED TERM SHEET. 
LAURUS SHALL DELIVER TO COMPANY AGENT THE LAURUS TERM SHEET WITHIN TEN BUSINESS
DAYS OF RECEIPT OF EACH SUCH PROPOSED TERM SHEET.  IF THE PROVISIONS OF THE
LAURUS TERM SHEET ARE AT LEAST AS FAVORABLE TO THE ADDITIONAL FINANCING PARTIES
AS THE PROVISIONS OF THE PROPOSED TERM SHEET, THE ADDITIONAL FINANCING PARTIES
SHALL USE THEIR REASONABLE BEST EFFORTS TO ENTER INTO AND CONSUMMATE THE
ADDITIONAL FINANCING TRANSACTION OUTLINED IN THE LAURUS TERM SHEET WITHIN NINETY
(90) DAYS OF THE ACCEPTANCE OF THE LAURUS TERM SHEET.


 


(II)                                  IT SHALL NOT, AND SHALL NOT PERMIT ITS
SUBSIDIARIES TO, AGREE, DIRECTLY OR INDIRECTLY, TO ANY RESTRICTION WITH ANY
PERSON WHICH LIMITS THE ABILITY OF LAURUS TO CONSUMMATE AN ADDITIONAL FINANCING
WITH IT OR ANY OF ITS SUBSIDIARIES.


 


(V)                                 PROHIBITION OF AMENDMENTS TO WORKING CAPITAL
LOAN DOCUMENTS.  IT WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS,
(I) AMEND, MODIFY OR IN ANY WAY ALTER THE TERMS OF THE WORKING CAPITAL LOAN
DOCUMENTS, EXCEPT TO THE EXTENT PERMITTED BY THE TERMS OF THE INTERCREDITOR
AGREEMENT OR (II) PERMIT, AT ANY TIME, THE AMOUNT OF WORKING CAPITAL LENDER
LOANS TO EXCEED THE WORKING CAPITAL LENDER BORROWING BASE EXCEPT TO THE EXTENT
PERMITTED BY THE TERMS OF THE INTERCREDITOR AGREEMENT.


 


(W)                               PROHIBITION OF AMENDMENTS TO SUBORDINATED DEBT
DOCUMENTATION.  IT SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS,
AMEND, MODIFY OR IN ANY WAY ALTER THE TERMS OF ANY OF THE SUBORDINATED DEBT
DOCUMENTATION.


 


(X)                                   PROHIBITION OF GRANT OF COLLATERAL FOR
SUBORDINATED DEBT DOCUMENTATION.  IT SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF LAURUS, GRANT OR PERMIT ANY OF ITS SUBSIDIARIES TO GRANT TO ANY
PERSON ANY COLLATERAL OF SUCH COMPANY OR ANY COLLATERAL OF ANY OF ITS
SUBSIDIARIES AS SECURITY FOR ANY OBLIGATION ARISING UNDER THE SUBORDINATED DEBT
DOCUMENTATION.


 


(Y)                                 PROHIBITIONS OF PAYMENT UNDER SUBORDINATED
DEBT DOCUMENTATION.  NEITHER IT NOR ANY OF ITS SUBSIDIARIES SHALL, WITHOUT THE
PRIOR WRITTEN CONSENT OF LAURUS, MAKE ANY PAYMENTS IN RESPECT OF THE
INDEBTEDNESS EVIDENCED BY THE SUBORDINATED DEBT DOCUMENTATION, OTHER THAN AS
EXPRESSLY PERMITTED BY THE TERMS OF THE APPLICABLE SUBORDINATION AGREEMENT.


 


14.                                 FURTHER ASSURANCES.  AT ANY TIME AND FROM
TIME TO TIME, UPON THE WRITTEN REQUEST OF LAURUS AND AT THE SOLE EXPENSE OF
COMPANIES, EACH COMPANY SHALL PROMPTLY AND DULY EXECUTE AND DELIVER ANY AND ALL
SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTION AS LAURUS
MAY REQUEST (A) TO OBTAIN THE FULL BENEFITS OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, (B) TO PROTECT, PRESERVE AND MAINTAIN LAURUS’ RIGHTS IN THE
COLLATERAL AND UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, AND/OR (C) TO
ENABLE LAURUS TO EXERCISE ALL OR ANY OF THE RIGHTS AND POWERS HEREIN GRANTED OR
ANY ANCILLARY AGREEMENT.

 

28

--------------------------------------------------------------------------------


 


15.                                 REPRESENTATIONS, WARRANTIES AND COVENANTS OF
LAURUS.  LAURUS HEREBY REPRESENTS, WARRANTS AND COVENANTS TO EACH COMPANY AS
FOLLOWS:


 


(A)                                  REQUISITE POWER AND AUTHORITY.  LAURUS HAS
ALL NECESSARY POWER AND AUTHORITY UNDER ALL APPLICABLE PROVISIONS OF LAW TO
EXECUTE AND DELIVER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND TO CARRY OUT
THEIR PROVISIONS.  ALL CORPORATE ACTION ON LAURUS’ PART REQUIRED FOR THE LAWFUL
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS HAVE BEEN
OR WILL BE EFFECTIVELY TAKEN PRIOR TO THE CLOSING DATE.  UPON THEIR EXECUTION
AND DELIVERY, THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE VALID AND
BINDING OBLIGATIONS OF LAURUS, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS,
EXCEPT (A) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS, AND (B) AS LIMITED BY GENERAL PRINCIPLES OF EQUITY THAT
RESTRICT THE AVAILABILITY OF EQUITABLE AND LEGAL REMEDIES.


 


(B)                                 INVESTMENT REPRESENTATIONS.  LAURUS
UNDERSTANDS THAT THE SECURITIES ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM
REGISTRATION CONTAINED IN THE SECURITIES ACT BASED IN PART UPON LAURUS’
REPRESENTATIONS CONTAINED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THAT
LAURUS IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE
SECURITIES ACT.  LAURUS HAS RECEIVED OR HAS HAD FULL ACCESS TO ALL THE
INFORMATION IT CONSIDERS NECESSARY OR APPROPRIATE TO MAKE AN INFORMED INVESTMENT
DECISION WITH RESPECT TO THE NOTES TO BE ISSUED TO IT UNDER THIS AGREEMENT AND
THE SECURITIES ACQUIRED BY IT UPON THE CONVERSION OF THE NOTES.


 


(C)                                  LAURUS BEARS ECONOMIC RISK.  LAURUS HAS
SUBSTANTIAL EXPERIENCE IN EVALUATING AND INVESTING IN PRIVATE PLACEMENT
TRANSACTIONS OF SECURITIES IN COMPANIES SIMILAR TO THE PARENT SO THAT IT IS
CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT IN THE PARENT AND
HAS THE CAPACITY TO PROTECT ITS OWN INTERESTS.  LAURUS MUST BEAR THE ECONOMIC
RISK OF THIS INVESTMENT UNTIL THE SECURITIES ARE SOLD PURSUANT TO (I) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (II) AN EXEMPTION
FROM REGISTRATION IS AVAILABLE.


 


(D)                                 INVESTMENT FOR OWN ACCOUNT.  THE SECURITIES
ARE BEING ISSUED TO LAURUS FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY, AND NOT AS A
NOMINEE OR AGENT AND NOT WITH A VIEW TOWARDS OR FOR RESALE IN CONNECTION WITH
THEIR DISTRIBUTION.


 


(E)                                  LAURUS CAN PROTECT ITS INTEREST.  LAURUS
REPRESENTS THAT BY REASON OF ITS, OR OF ITS MANAGEMENT’S, BUSINESS AND FINANCIAL
EXPERIENCE, LAURUS HAS THE CAPACITY TO EVALUATE THE MERITS AND RISKS OF ITS
INVESTMENT IN THE NOTES, AND THE SECURITIES AND TO PROTECT ITS OWN INTERESTS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, AND THE
ANCILLARY AGREEMENTS.  FURTHER, LAURUS IS AWARE OF NO PUBLICATION OF ANY
ADVERTISEMENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THE AGREEMENT
OR THE ANCILLARY AGREEMENTS.


 


(F)                                    ACCREDITED INVESTOR.  LAURUS REPRESENTS
THAT IT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF REGULATION D UNDER THE
SECURITIES ACT.


 


(G)                                 SHORTING.  NEITHER LAURUS NOR ANY OF ITS
AFFILIATES OR INVESTMENT PARTNERS HAS, WILL, OR WILL CAUSE ANY PERSON, TO
DIRECTLY ENGAGE IN “SHORT SALES” OF THE PARENT’S COMMON STOCK AS LONG AS ANY
MINIMUM BORROWING NOTE SHALL BE OUTSTANDING.

 

29

--------------------------------------------------------------------------------


 


(H)                                 PATRIOT ACT.  LAURUS CERTIFIES THAT, TO THE
BEST OF LAURUS’ KNOWLEDGE, LAURUS HAS NOT BEEN DESIGNATED, AND IS NOT OWNED OR
CONTROLLED, BY A “SUSPECTED TERRORIST” AS DEFINED IN EXECUTIVE ORDER 13224. 
LAURUS SEEKS TO COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND
RELATED ACTIVITIES.  IN FURTHERANCE OF THOSE EFFORTS, LAURUS HEREBY REPRESENTS,
WARRANTS AND COVENANTS THAT:  (I) NONE OF THE CASH OR PROPERTY THAT LAURUS WILL
USE TO MAKE THE LOANS HAS BEEN OR SHALL BE DERIVED FROM, OR RELATED TO, ANY
ACTIVITY THAT IS DEEMED CRIMINAL UNDER UNITED STATES LAW; AND (II) NO
DISBURSEMENT BY LAURUS TO ANY COMPANY TO THE EXTENT WITHIN LAURUS’ CONTROL,
SHALL CAUSE LAURUS TO BE IN VIOLATION OF THE UNITED STATES BANK SECRECY ACT, THE
UNITED STATES INTERNATIONAL MONEY LAUNDERING CONTROL ACT OF 1986 OR THE UNITED
STATES INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI-TERRORIST FINANCING ACT
OF 2001.  LAURUS SHALL PROMPTLY NOTIFY THE COMPANY AGENT IF ANY OF THESE
REPRESENTATIONS CEASES TO BE TRUE AND ACCURATE REGARDING LAURUS.  LAURUS AGREES
TO PROVIDE THE COMPANY ANY ADDITIONAL INFORMATION REGARDING LAURUS THAT THE
COMPANY DEEMS NECESSARY OR CONVENIENT TO ENSURE COMPLIANCE WITH ALL APPLICABLE
LAWS CONCERNING MONEY LAUNDERING AND SIMILAR ACTIVITIES.  LAURUS UNDERSTANDS AND
AGREES THAT IF AT ANY TIME IT IS DISCOVERED THAT ANY OF THE FOREGOING
REPRESENTATIONS ARE INCORRECT, OR IF OTHERWISE REQUIRED BY APPLICABLE LAW OR
REGULATION RELATED TO MONEY LAUNDERING SIMILAR ACTIVITIES, LAURUS MAY UNDERTAKE
APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW OR REGULATION,
INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF LAURUS’ INVESTMENT
IN THE PARENT.  LAURUS FURTHER UNDERSTANDS THAT THE PARENT MAY RELEASE
INFORMATION ABOUT LAURUS AND, IF APPLICABLE, ANY UNDERLYING BENEFICIAL OWNERS,
TO PROPER AUTHORITIES IF THE PARENT, IN ITS SOLE DISCRETION, DETERMINES THAT IT
IS IN THE BEST INTERESTS OF THE PARENT IN LIGHT OF RELEVANT RULES AND
REGULATIONS UNDER THE LAWS SET FORTH IN SUBSECTION (II) ABOVE.


 


(I)                                     LIMITATION ON ACQUISITION OF COMMON
STOCK.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
ANY ANCILLARY AGREEMENT, OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT ENTERED INTO
IN CONNECTION WITH ANY OTHER TRANSACTION ENTERED INTO BY AND BETWEEN LAURUS AND
ANY COMPANY (AND/OR SUBSIDIARIES OR AFFILIATES OF ANY COMPANY), LAURUS SHALL NOT
ACQUIRE STOCK IN THE PARENT (INCLUDING, WITHOUT LIMITATION, PURSUANT TO A
CONTRACT TO PURCHASE, BY EXERCISING AN OPTION OR WARRANT, BY CONVERTING ANY
OTHER SECURITY OR INSTRUMENT, BY ACQUIRING OR EXERCISING ANY OTHER RIGHT TO
ACQUIRE, SHARES OF STOCK OR OTHER SECURITY CONVERTIBLE INTO SHARES OF STOCK IN
THE PARENT, OR OTHERWISE, AND SUCH OPTIONS, WARRANTS, CONVERSION OR OTHER RIGHTS
SHALL NOT BE EXERCISABLE) TO THE EXTENT SUCH STOCK ACQUISITION WOULD CAUSE ANY
INTEREST (INCLUDING ANY ORIGINAL ISSUE DISCOUNT) PAYABLE BY ANY COMPANY TO
LAURUS NOT TO QUALIFY AS PORTFOLIO INTEREST, WITHIN THE MEANING OF
SECTION 881(C)(2) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)
BY REASON OF SECTION 881(C)(3) OF THE CODE, TAKING INTO ACCOUNT THE CONSTRUCTIVE
OWNERSHIP RULES UNDER SECTION 871(H)(3)(C) OF THE CODE (THE “STOCK ACQUISITION
LIMITATION”).  THE STOCK ACQUISITION LIMITATION SHALL AUTOMATICALLY BECOME NULL
AND VOID WITHOUT ANY NOTICE TO ANY COMPANY UPON THE EARLIER TO OCCUR OF EITHER
(A) THE PARENT’S DELIVERY TO LAURUS OF A NOTICE OF REDEMPTION (AS DEFINED IN THE
NOTES) OR (B) THE EXISTENCE OF AN EVENT OF DEFAULT AT A TIME WHEN THE AVERAGE
CLOSING PRICE OF THE COMMON STOCK AS REPORTED BY BLOOMBERG, L.P. ON THE
PRINCIPAL MARKET FOR THE IMMEDIATELY PRECEDING FIVE TRADING DAYS IS GREATER THAN
OR EQUAL TO 150% OF THE FIXED CONVERSION PRICE (AS DEFINED IN THE NOTES).


 


16.                                 POWER OF ATTORNEY.  EACH COMPANY HEREBY
APPOINTS LAURUS, OR ANY OTHER PERSON WHOM LAURUS MAY DESIGNATE AS SUCH COMPANY’S
ATTORNEY, WITH POWER TO:  (I) ENDORSE SUCH COMPANY’S NAME ON ANY CHECKS, NOTES,
ACCEPTANCES, MONEY ORDERS, DRAFTS OR OTHER FORMS OF PAYMENT OR SECURITY THAT MAY
COME INTO LAURUS’ POSSESSION; (II) SIGN SUCH COMPANY’S NAME ON

 

30

--------------------------------------------------------------------------------


 


ANY INVOICE OR BILL OF LADING RELATING TO ANY ACCOUNTS, DRAFTS AGAINST ACCOUNT
DEBTORS, SCHEDULES AND ASSIGNMENTS OF ACCOUNTS, NOTICES OF ASSIGNMENT, FINANCING
STATEMENTS AND OTHER PUBLIC RECORDS, VERIFICATIONS OF ACCOUNT AND NOTICES TO OR
FROM ACCOUNT DEBTORS; (III) VERIFY THE VALIDITY, AMOUNT OR ANY OTHER MATTER
RELATING TO ANY ACCOUNT BY MAIL, TELEPHONE, TELEGRAPH OR OTHERWISE WITH ACCOUNT
DEBTORS; (IV) DO ALL THINGS NECESSARY TO CARRY OUT THIS AGREEMENT, ANY ANCILLARY
AGREEMENT AND ALL RELATED DOCUMENTS; AND (V) ON OR AFTER THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, NOTIFY THE POST OFFICE
AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY OF SUCH COMPANY’S MAIL TO AN
ADDRESS DESIGNATED BY LAURUS, AND TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL
ADDRESSED TO SUCH COMPANY.  EACH COMPANY HEREBY RATIFIES AND APPROVES ALL ACTS
OF THE ATTORNEY.  NEITHER LAURUS, NOR THE ATTORNEY WILL BE LIABLE FOR ANY ACTS
OR OMISSIONS OR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW, EXCEPT FOR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS POWER, BEING COUPLED WITH AN
INTEREST, IS IRREVOCABLE SO LONG AS LAURUS HAS A SECURITY INTEREST AND UNTIL THE
OBLIGATIONS HAVE BEEN FULLY SATISFIED.


 


17.                                 TERM OF AGREEMENT.  LAURUS’ AGREEMENT TO
MAKE LOANS AND EXTEND FINANCIAL ACCOMMODATIONS UNDER AND IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT SHALL CONTINUE IN FULL FORCE
AND EFFECT UNTIL THE EXPIRATION OF THE TERM.  AT LAURUS’ ELECTION FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT AND THE EXPIRATION OF ANY APPLICABLE GRACE
PERIODS, LAURUS MAY TERMINATE THIS AGREEMENT.  THE TERMINATION OF THE AGREEMENT
SHALL NOT AFFECT ANY OF LAURUS’ RIGHTS HEREUNDER OR ANY ANCILLARY AGREEMENT AND
THE PROVISIONS HEREOF AND THEREOF SHALL CONTINUE TO BE FULLY OPERATIVE UNTIL ALL
TRANSACTIONS ENTERED INTO, RIGHTS OR INTERESTS CREATED AND THE OBLIGATIONS HAVE
BEEN IRREVOCABLY DISPOSED OF, CONCLUDED OR LIQUIDATED.  NOTWITHSTANDING THE
FOREGOING, LAURUS SHALL RELEASE ITS SECURITY INTERESTS AT ANY TIME AFTER THIRTY
(30) DAYS NOTICE UPON IRREVOCABLE PAYMENT TO IT OF ALL OBLIGATIONS IF EACH
COMPANY SHALL HAVE (I) PROVIDED LAURUS WITH AN EXECUTED RELEASE OF ANY AND ALL
CLAIMS WHICH SUCH COMPANY MAY HAVE OR THEREAFTER HAVE UNDER THIS AGREEMENT AND
ALL ANCILLARY AGREEMENTS AND (II) PAID TO LAURUS AN EARLY PAYMENT FEE IN AN
AMOUNT EQUAL TO (1) FIVE PERCENT (5%) OF THE CAPITAL AVAILABILITY AMOUNT IF SUCH
PAYMENT OCCURS PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE, (2) FOUR
PERCENT (4%) OF THE CAPITAL AVAILABILITY AMOUNT IF SUCH PAYMENT OCCURS ON OR
AFTER THE FIRST ANNIVERSARY OF THE CLOSING DATE AND PRIOR TO THE SECOND
ANNIVERSARY OF THE CLOSING DATE AND (3) THREE PERCENT (3%) OF THE CAPITAL
AVAILABILITY AMOUNT IF SUCH TERMINATION OCCURS THEREAFTER DURING THE TERM; SUCH
FEE BEING INTENDED TO COMPENSATE LAURUS FOR ITS COSTS AND EXPENSES INCURRED IN
INITIALLY APPROVING THIS AGREEMENT OR EXTENDING SAME. SUCH EARLY PAYMENT FEE
SHALL BE DUE AND PAYABLE JOINTLY AND SEVERALLY BY THE COMPANIES TO LAURUS UPON
TERMINATION BY ACCELERATION OF THIS AGREEMENT BY LAURUS DUE TO THE OCCURRENCE
AND CONTINUANCE OF AN EVENT OF DEFAULT.


 


18.                                 TERMINATION OF LIEN.  THE LIENS AND RIGHTS
GRANTED TO LAURUS HEREUNDER AND ANY ANCILLARY AGREEMENTS AND THE FINANCING
STATEMENTS FILED IN CONNECTION HEREWITH OR THEREWITH SHALL CONTINUE IN FULL
FORCE AND EFFECT, NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT OR THE FACT
THAT ANY COMPANY’S ACCOUNT MAY FROM TIME TO TIME BE TEMPORARILY IN A ZERO OR
CREDIT POSITION, UNTIL ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID OR
PERFORMED IN FULL AFTER THE TERMINATION OF THIS AGREEMENT.  LAURUS SHALL NOT BE
REQUIRED TO SEND TERMINATION STATEMENTS TO ANY COMPANY, OR TO FILE THEM WITH ANY
FILING OFFICE, UNLESS AND UNTIL THIS AGREEMENT AND THE ANCILLARY AGREEMENTS
SHALL HAVE BEEN TERMINATED IN ACCORDANCE WITH THEIR TERMS AND ALL OBLIGATIONS
INDEFEASIBLY PAID IN FULL IN IMMEDIATELY AVAILABLE FUNDS.

 

31

--------------------------------------------------------------------------------


 


19.                                 EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF
THE FOLLOWING SHALL CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)                                  FAILURE TO MAKE PAYMENT OF ANY OF THE
OBLIGATIONS WHEN REQUIRED HEREUNDER, AND, IN ANY SUCH CASE, SUCH FAILURE SHALL
CONTINUE FOR A PERIOD OF THREE (3) DAYS FOLLOWING THE DATE UPON WHICH ANY SUCH
PAYMENT WAS DUE;


 


(B)                                 FAILURE TO PERFORM UNDER, AND/OR COMMITTING
ANY BREACH OF, IN ANY MATERIAL RESPECT, THIS AGREEMENT OR ANY COVENANT CONTAINED
HEREIN, WHICH FAILURE OR BREACH SHALL CONTINUE WITHOUT REMEDY FOR A PERIOD OF
FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF;


 


(C)                                  ANY REPRESENTATION, WARRANTY OR STATEMENT
MADE BY ANY COMPANY OR ANY OF ITS SUBSIDIARIES HEREUNDER, IN ANY ANCILLARY
AGREEMENT, ANY CERTIFICATE, STATEMENT OR DOCUMENT DELIVERED PURSUANT TO THE
TERMS HEREOF, OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHOULD PROVE TO BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON THE
DATE AS OF WHICH MADE OR DEEMED MADE;


 


(D)                                 THE OCCURRENCE OF ANY DEFAULT (OR SIMILAR
TERM) IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION
RELATING TO ANY INDEBTEDNESS OR CONTINGENT OBLIGATION OF ANY COMPANY OR ANY OF
ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE INDEBTEDNESS EVIDENCED BY
THE WORKING CAPITAL LENDER LOAN DOCUMENTS OR THE SUBORDINATED DEBT
DOCUMENTATION) BEYOND THE PERIOD OF GRACE (IF ANY), THE EFFECT OF WHICH DEFAULT
IS TO CAUSE, OR PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY
OR BENEFICIARIES OF SUCH CONTINGENT OBLIGATION TO CAUSE, SUCH INDEBTEDNESS TO
BECOME DUE PRIOR TO ITS STATED MATURITY OR SUCH CONTINGENT OBLIGATION TO BECOME
PAYABLE;


 


(E)                                  ATTACHMENTS OR LEVIES IN EXCESS OF $250,000
IN THE AGGREGATE ARE MADE UPON ANY COMPANY’S ASSETS OR A JUDGMENT IS RENDERED
AGAINST ANY COMPANY’S PROPERTY INVOLVING A LIABILITY OF MORE THAN $250,000 WHICH
SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED WITHIN THIRTY (30)
DAYS FROM THE ENTRY THEREOF;


 


(F)                                    ANY CHANGE IN ANY COMPANY’S OR ANY OF ITS
SUBSIDIARY’S CONDITION OR AFFAIRS (FINANCIAL OR OTHERWISE) WHICH IN LAURUS’
REASONABLE, GOOD FAITH OPINION, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(G)                                 ANY LIEN CREATED HEREUNDER OR UNDER ANY
ANCILLARY AGREEMENT FOR ANY REASON CEASES TO BE OR IS NOT A VALID AND PERFECTED
LIEN HAVING THE PRIORITY AS IN EFFECT ON THE CLOSING DATE;


 


(H)                                 ANY COMPANY OR ANY OF ITS SUBSIDIARIES SHALL
(I) APPLY FOR, CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT OF, OR THE TAKING
OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF
ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL
BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED A BANKRUPT
OR INSOLVENT, (V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW
PROVIDING FOR THE RELIEF OF DEBTORS, (VI) ACQUIESCE TO WITHOUT CHALLENGE WITHIN
TEN (10) DAYS OF THE FILING THEREOF, OR FAILURE TO HAVE DISMISSED WITHIN THIRTY
(30) DAYS, ANY PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH
BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING;

 

32

--------------------------------------------------------------------------------


 


(I)                                     ANY COMPANY OR ANY OF ITS SUBSIDIARIES
SHALL ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS
AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS;


 


(J)                                     ANY COMPANY OR ANY OF ITS SUBSIDIARIES
DIRECTLY OR INDIRECTLY SELLS, ASSIGNS, TRANSFERS, CONVEYS, OR SUFFERS OR PERMITS
TO OCCUR ANY SALE, ASSIGNMENT, TRANSFER OR CONVEYANCE OF ANY ASSETS OF SUCH
COMPANY OR ANY INTEREST THEREIN, EXCEPT AS PERMITTED HEREIN;


 


(K)                                  ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE
DEFINED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, AS IN EFFECT ON THE
DATE HEREOF) IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13(D)-3
AND 13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF 35% OR MORE ON A
FULLY DILUTED BASIS OF THE THEN OUTSTANDING VOTING EQUITY INTEREST OF ANY
COMPANY (OTHER THAN A “PERSON” OR “GROUP” THAT BENEFICIALLY OWNS 35% OR MORE OF
SUCH OUTSTANDING VOTING EQUITY INTERESTS OF THE RESPECTIVE COMPANY ON THE DATE
HEREOF OR IF SUCH PERSON IS A CURRENT OWNER) OR (II) THE BOARD OF DIRECTORS OF
THE PARENT SHALL CEASE TO CONSIST OF A MAJORITY OF THE PARENT’S BOARD OF
DIRECTORS ON THE DATE HEREOF (OR DIRECTORS APPOINTED BY A MAJORITY OF THE BOARD
OF DIRECTORS IN EFFECT IMMEDIATELY PRIOR TO SUCH APPOINTMENT);


 


(L)                                     THE INDICTMENT OR CONVICTION OF ANY
COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF ANY COMPANY OR
ANY OF ITS SUBSIDIARIES UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OF CRIMINAL
OR CIVIL PROCEEDING AGAINST ANY COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY
EXECUTIVE OFFICER OF ANY COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT TO WHICH
STATUTE OR PROCEEDING PENALTIES OR REMEDIES SOUGHT OR AVAILABLE INCLUDE
FORFEITURE OF ANY OF THE PROPERTY OF ANY COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(M)                               AN EVENT OF DEFAULT SHALL OCCUR UNDER AND AS
DEFINED IN ANY NOTE OR IN ANY OTHER ANCILLARY AGREEMENT;


 


(N)                                 ANY COMPANY OR ANY OF ITS SUBSIDIARIES SHALL
BREACH ANY TERM OR PROVISION OF ANY ANCILLARY AGREEMENT TO WHICH IT IS A PARTY,
IN ANY MATERIAL RESPECT WHICH BREACH IS NOT CURED WITHIN ANY APPLICABLE CURE OR
GRACE PERIOD PROVIDED IN RESPECT THEREOF (IF ANY);


 


(O)                                 ANY COMPANY OR ANY OF ITS SUBSIDIARIES
ATTEMPTS TO TERMINATE, CHALLENGES THE VALIDITY OF, OR ITS LIABILITY UNDER THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT, OR ANY PROCEEDING SHALL BE BROUGHT TO
CHALLENGE THE VALIDITY, BINDING EFFECT OF ANY ANCILLARY AGREEMENT OR ANY
ANCILLARY AGREEMENT CEASES TO BE A VALID, BINDING AND ENFORCEABLE OBLIGATION OF
SUCH COMPANY OR ANY OF ITS SUBSIDIARIES (TO THE EXTENT SUCH PERSONS ARE A PARTY
THERETO);


 


(P)                                 AN SEC STOP TRADE ORDER OR PRINCIPAL MARKET
TRADING SUSPENSION OF THE COMMON STOCK SHALL BE IN EFFECT FOR FIVE
(5) CONSECUTIVE BUSINESS DAYS OR FIVE (5) BUSINESS DAYS DURING A PERIOD OF TEN
(10) CONSECUTIVE DAYS, EXCLUDING IN ALL CASES A SUSPENSION OF ALL TRADING ON A
PRINCIPAL MARKET, PROVIDED THAT THE PARENT SHALL NOT HAVE BEEN ABLE TO CURE SUCH
TRADING SUSPENSION WITHIN THIRTY (30) BUSINESS DAYS OF THE NOTICE THEREOF OR
LIST THE COMMON STOCK ON ANOTHER PRINCIPAL MARKET WITHIN SIXTY (60) BUSINESS
DAYS OF SUCH NOTICE;


 


(Q)                                 THE PARENT’S FAILURE TO DELIVER COMMON STOCK
TO LAURUS PURSUANT TO AND IN THE FORM REQUIRED BY THE NOTES AND THIS AGREEMENT,
IF SUCH FAILURE TO DELIVER COMMON STOCK SHALL NOT BE CURED WITHIN TWO
(2) BUSINESS DAYS OR ANY COMPANY IS REQUIRED TO ISSUE A

 

33

--------------------------------------------------------------------------------


 


REPLACEMENT NOTE TO LAURUS AND SUCH COMPANY SHALL FAIL TO DELIVER SUCH
REPLACEMENT NOTE WITHIN SEVEN (7) BUSINESS DAYS; OR


 


(R)                                    ANY COMPANY, OR ANY OF ITS SUBSIDIARIES
SHALL TAKE OR PARTICIPATE IN ANY ACTION WHICH WOULD BE PROHIBITED UNDER THE
PROVISIONS OF ANY OF THE SUBORDINATED DEBT DOCUMENTATION OR WORKING CAPITAL
LENDER LOAN DOCUMENTS OR MAKE ANY PAYMENT ON THE INDEBTEDNESS EVIDENCED BY THE
SUBORDINATED DEBT DOCUMENTATION TO A PERSON THAT WAS NOT ENTITLED TO RECEIVE
SUCH PAYMENTS UNDER THE SUBORDINATION PROVISIONS OF APPLICABLE SUBORDINATED DEBT
DOCUMENTATION.


 


20.                                 REMEDIES.  FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT, LAURUS SHALL HAVE THE RIGHT TO DEMAND REPAYMENT IN FULL OF ALL
OBLIGATIONS, WHETHER OR NOT OTHERWISE DUE.  UNTIL ALL OBLIGATIONS HAVE BEEN
FULLY AND INDEFEASIBLY SATISFIED, LAURUS SHALL RETAIN ITS LIEN IN ALL
COLLATERAL.  LAURUS SHALL HAVE, IN ADDITION TO ALL OTHER RIGHTS PROVIDED HEREIN
AND IN EACH ANCILLARY AGREEMENT, THE RIGHTS AND REMEDIES OF A SECURED PARTY
UNDER THE UCC, AND UNDER OTHER APPLICABLE LAW, ALL OTHER LEGAL AND EQUITABLE
RIGHTS TO WHICH LAURUS MAY BE ENTITLED, INCLUDING THE RIGHT TO TAKE IMMEDIATE
POSSESSION OF THE COLLATERAL, TO REQUIRE EACH COMPANY TO ASSEMBLE THE
COLLATERAL, AT COMPANIES’ JOINT AND SEVERAL EXPENSE, AND TO MAKE IT AVAILABLE TO
LAURUS AT A PLACE DESIGNATED BY LAURUS WHICH IS REASONABLY CONVENIENT TO BOTH
PARTIES AND TO ENTER ANY OF THE PREMISES OF ANY COMPANY OR WHEREVER THE
COLLATERAL SHALL BE LOCATED, WITH OR WITHOUT FORCE OR PROCESS OF LAW, AND TO
KEEP AND STORE THE SAME ON SAID PREMISES UNTIL SOLD (AND IF SAID PREMISES BE THE
PROPERTY OF ANY COMPANY, SUCH COMPANY AGREES NOT TO CHARGE LAURUS FOR STORAGE
THEREOF), AND THE RIGHT TO APPLY FOR THE APPOINTMENT OF A RECEIVER FOR SUCH
COMPANY’S PROPERTY.  FURTHER, LAURUS MAY, AT ANY TIME OR TIMES AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, SELL AND DELIVER ALL COLLATERAL HELD BY OR
FOR LAURUS AT PUBLIC OR PRIVATE SALE FOR CASH, UPON CREDIT OR OTHERWISE, AT SUCH
PRICES AND UPON SUCH TERMS AS LAURUS, IN LAURUS’ SOLE DISCRETION, DEEMS
ADVISABLE OR LAURUS MAY OTHERWISE RECOVER UPON THE COLLATERAL IN ANY
COMMERCIALLY REASONABLE MANNER AS LAURUS, IN ITS SOLE DISCRETION, DEEMS
ADVISABLE.  THE REQUIREMENT OF REASONABLE NOTICE SHALL BE MET IF SUCH NOTICE IS
MAILED POSTAGE PREPAID TO COMPANY AGENT AT COMPANY AGENT’S ADDRESS AS SHOWN IN
LAURUS’ RECORDS, AT LEAST TEN (10) DAYS BEFORE THE TIME OF THE EVENT OF WHICH
NOTICE IS BEING GIVEN.  LAURUS MAY BE THE PURCHASER AT ANY SALE, IF IT IS
PUBLIC.  IN CONNECTION WITH THE EXERCISE OF THE FOREGOING REMEDIES, LAURUS IS
GRANTED PERMISSION TO USE ALL OF EACH COMPANY’S INTELLECTUAL PROPERTY.  THE
PROCEEDS OF SALE SHALL BE APPLIED FIRST TO ALL COSTS AND EXPENSES OF SALE,
INCLUDING ATTORNEYS’ FEES, AND SECOND TO THE PAYMENT (IN WHATEVER ORDER LAURUS
ELECTS) OF ALL OBLIGATIONS.  AFTER THE INDEFEASIBLE PAYMENT AND SATISFACTION IN
FULL OF ALL OF THE OBLIGATIONS, AND AFTER THE PAYMENT BY LAURUS OF ANY OTHER
AMOUNT REQUIRED BY ANY PROVISION OF LAW, INCLUDING SECTION 9-608(A)(1) OF THE
UCC (BUT ONLY AFTER LAURUS HAS RECEIVED WHAT LAURUS CONSIDERS REASONABLE PROOF
OF A SUBORDINATE PARTY’S SECURITY INTEREST), THE SURPLUS, IF ANY, SHALL BE PAID
TO COMPANY AGENT (FOR THE BENEFIT OF THE APPLICABLE COMPANIES) OR ITS
REPRESENTATIVES OR TO WHOSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME, OR
AS A COURT OF COMPETENT JURISDICTION MAY DIRECT.  THE COMPANIES SHALL REMAIN
JOINTLY AND SEVERALLY LIABLE TO LAURUS FOR ANY DEFICIENCY.


 


21.                                 WAIVERS.  TO THE FULL EXTENT PERMITTED BY
APPLICABLE LAW, EACH COMPANY HEREBY WAIVES (A) PRESENTMENT, DEMAND AND PROTEST,
AND NOTICE OF PRESENTMENT, DISHONOR, INTENT TO ACCELERATE, ACCELERATION,
PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT,
EXTENSION OR RENEWAL OF ANY OR ALL OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS OR

 

34

--------------------------------------------------------------------------------


 


ANY OTHER NOTES, COMMERCIAL PAPER, ACCOUNTS, CONTRACTS, DOCUMENTS, INSTRUMENTS,
CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY LAURUS ON WHICH SUCH COMPANY
MAY IN ANY WAY BE LIABLE, AND HEREBY RATIFIES AND CONFIRMS WHATEVER LAURUS MAY
DO IN THIS REGARD; (B) ALL RIGHTS TO NOTICE AND A HEARING PRIOR TO LAURUS’
TAKING POSSESSION OR CONTROL OF, OR TO LAURUS’ REPLEVY, ATTACHMENT OR LEVY UPON,
ANY COLLATERAL OR ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY ANY COURT PRIOR
TO ALLOWING LAURUS TO EXERCISE ANY OF ITS REMEDIES; AND (C) THE BENEFIT OF ALL
VALUATION, APPRAISAL AND EXEMPTION LAWS.  EACH COMPANY ACKNOWLEDGES THAT IT HAS
BEEN ADVISED BY COUNSEL OF ITS CHOICES AND DECISIONS WITH RESPECT TO THIS
AGREEMENT, THE ANCILLARY AGREEMENTS AND THE TRANSACTIONS EVIDENCED HEREBY AND
THEREBY.


 


22.                                 EXPENSES.  THE COMPANIES SHALL JOINTLY AND
SEVERALLY PAY ALL OF LAURUS’ OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING
REASONABLE FEES AND DISBURSEMENTS OF IN-HOUSE OR OUTSIDE COUNSEL AND APPRAISERS,
IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS, AND IN CONNECTION WITH THE PROSECUTION OR DEFENSE OF
ANY ACTION, CONTEST, DISPUTE, SUIT OR PROCEEDING CONCERNING ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT.  THE COMPANIES SHALL ALSO JOINTLY AND SEVERALLY PAY ALL OF LAURUS’
REASONABLE FEES, CHARGES, OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING FEES AND
DISBURSEMENTS OF COUNSEL AND APPRAISERS, IN CONNECTION WITH (A) THE PREPARATION,
EXECUTION AND DELIVERY OF ANY WAIVER, ANY AMENDMENT THERETO OR CONSENT PROPOSED
OR EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS, (B) LAURUS’ OBTAINING PERFORMANCE OF THE
OBLIGATIONS UNDER THIS AGREEMENT AND ANY ANCILLARY AGREEMENTS, INCLUDING, BUT
NOT LIMITED TO, THE ENFORCEMENT OR DEFENSE OF LAURUS’ SECURITY INTERESTS,
ASSIGNMENTS OF RIGHTS AND LIENS HEREUNDER AS VALID PERFECTED SECURITY INTERESTS,
(C) ANY ATTEMPT TO INSPECT, VERIFY, PROTECT, COLLECT, SELL, LIQUIDATE OR
OTHERWISE DISPOSE OF ANY COLLATERAL, (D) ANY APPRAISALS OR RE-APPRAISALS OF ANY
PROPERTY (REAL OR PERSONAL) PLEDGED TO LAURUS BY ANY COMPANY OR ANY OF ITS
SUBSIDIARIES AS COLLATERAL FOR, OR ANY OTHER PERSON AS SECURITY FOR, THE
OBLIGATIONS HEREUNDER AND (E) ANY CONSULTATIONS IN CONNECTION WITH ANY OF THE
FOREGOING.  THE COMPANIES SHALL ALSO JOINTLY AND SEVERALLY PAY LAURUS’ CUSTOMARY
BANK CHARGES FOR ALL BANK SERVICES (INCLUDING WIRE TRANSFERS) PERFORMED OR
CAUSED TO BE PERFORMED BY LAURUS FOR ANY COMPANY OR ANY OF ITS SUBSIDIARIES AT
ANY COMPANY’S OR SUCH SUBSIDIARY’S REQUEST OR IN CONNECTION WITH ANY COMPANY’S
LOAN ACCOUNT WITH LAURUS.  ALL SUCH COSTS AND EXPENSES TOGETHER WITH ALL FILING,
RECORDING AND SEARCH FEES, TAXES AND INTEREST PAYABLE BY THE COMPANIES TO LAURUS
SHALL BE PAYABLE ON DEMAND AND SHALL BE SECURED BY THE COLLATERAL.  IF ANY TAX
BY ANY GOVERNMENTAL AUTHORITY IS OR MAY BE IMPOSED ON OR AS A RESULT OF ANY
TRANSACTION BETWEEN ANY COMPANY AND/OR ANY SUBSIDIARY THEREOF, ON THE ONE HAND,
AND LAURUS ON THE OTHER HAND, WHICH LAURUS IS OR MAY BE REQUIRED TO WITHHOLD OR
PAY, THE COMPANIES HEREBY JOINTLY AND SEVERALLY INDEMNIFIES AND HOLDS LAURUS
HARMLESS IN RESPECT OF SUCH TAXES, AND THE COMPANIES WILL REPAY TO LAURUS THE
AMOUNT OF ANY SUCH TAXES WHICH SHALL BE CHARGED TO THE COMPANIES’ ACCOUNT; AND
UNTIL THE COMPANIES SHALL FURNISH LAURUS WITH INDEMNITY THEREFOR (OR SUPPLY
LAURUS WITH EVIDENCE SATISFACTORY TO IT THAT DUE PROVISION FOR THE PAYMENT
THEREOF HAS BEEN MADE), LAURUS MAY HOLD WITHOUT INTEREST ANY BALANCE STANDING TO
EACH COMPANY’S CREDIT AND LAURUS SHALL RETAIN ITS LIENS IN ANY AND ALL
COLLATERAL.


 


23.                                 ASSIGNMENT BY LAURUS.  LAURUS MAY ASSIGN ANY
OR ALL OF THE OBLIGATIONS TOGETHER WITH ANY OR ALL OF THE SECURITY THEREFOR TO
ANY PERSON AND ANY SUCH ASSIGNEE SHALL SUCCEED TO ALL OF LAURUS’ RIGHTS WITH
RESPECT THERETO; PROVIDED THAT LAURUS SHALL NOT BE PERMITTED TO EFFECT ANY SUCH
ASSIGNMENT TO A COMPETITOR OF ANY COMPANY UNLESS AN EVENT OF DEFAULT HAS

 

35

--------------------------------------------------------------------------------


 


OCCURRED AND IS CONTINUING.  UPON SUCH ASSIGNMENT, LAURUS SHALL BE RELEASED FROM
ALL RESPONSIBILITY FOR THE COLLATERAL TO THE EXTENT SAME IS ASSIGNED TO ANY
TRANSFEREE.  LAURUS MAY FROM TIME TO TIME SELL OR OTHERWISE GRANT PARTICIPATIONS
IN ANY OF THE OBLIGATIONS AND THE HOLDER OF ANY SUCH PARTICIPATION SHALL,
SUBJECT TO THE TERMS OF ANY AGREEMENT BETWEEN LAURUS AND SUCH HOLDER, BE
ENTITLED TO THE SAME BENEFITS AS LAURUS WITH RESPECT TO ANY SECURITY FOR THE
OBLIGATIONS IN WHICH SUCH HOLDER IS A PARTICIPANT.  EACH COMPANY AGREES THAT
EACH SUCH HOLDER MAY EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SET-OFF AND
COUNTERCLAIM WITH RESPECT TO ITS PARTICIPATION IN THE OBLIGATIONS AS FULLY AS
THOUGH SUCH COMPANY WERE DIRECTLY INDEBTED TO SUCH HOLDER IN THE AMOUNT OF SUCH
PARTICIPATION.


 


24.                                 NO WAIVER; CUMULATIVE REMEDIES.  FAILURE BY
LAURUS TO EXERCISE ANY RIGHT, REMEDY OR OPTION UNDER THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR ANY SUPPLEMENT HERETO OR THERETO OR ANY OTHER AGREEMENT
BETWEEN OR AMONG ANY COMPANY AND LAURUS OR DELAY BY LAURUS IN EXERCISING THE
SAME, WILL NOT OPERATE AS A WAIVER; NO WAIVER BY LAURUS WILL BE EFFECTIVE UNLESS
IT IS IN WRITING AND THEN ONLY TO THE EXTENT SPECIFICALLY STATED.  LAURUS’
RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS WILL BE
CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY WHICH LAURUS MAY HAVE.


 


25.                                 APPLICATION OF PAYMENTS.  EACH COMPANY
IRREVOCABLY WAIVE THE RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AT
ANY TIME OR TIMES HEREAFTER RECEIVED BY LAURUS FROM OR ON SUCH COMPANY’S BEHALF
AND EACH COMPANY HEREBY IRREVOCABLY AGREES THAT LAURUS SHALL HAVE THE CONTINUING
EXCLUSIVE RIGHT TO APPLY AND REAPPLY ANY AND ALL PAYMENTS RECEIVED AT ANY TIME
OR TIMES HEREAFTER AGAINST THE OBLIGATIONS HEREUNDER IN SUCH MANNER AS LAURUS
MAY DEEM ADVISABLE NOTWITHSTANDING ANY ENTRY BY LAURUS UPON ANY OF LAURUS’ BOOKS
AND RECORDS.


 


26.                                 INDEMNITY.  EACH COMPANY HEREBY JOINTLY AND
SEVERALLY INDEMNIFY AND HOLD LAURUS, AND ITS RESPECTIVE AFFILIATES, EMPLOYEES,
ATTORNEYS AND AGENTS (EACH, AN “INDEMNIFIED PERSON”), HARMLESS FROM AND AGAINST
ANY AND ALL SUITS, ACTIONS, PROCEEDINGS, CLAIMS, DAMAGES, LOSSES, LIABILITIES
AND EXPENSES OF ANY KIND OR NATURE WHATSOEVER (INCLUDING ATTORNEYS’ FEES AND
DISBURSEMENTS AND OTHER COSTS OF INVESTIGATION OR DEFENSE, INCLUDING THOSE
INCURRED UPON ANY APPEAL) WHICH MAY BE INSTITUTED OR ASSERTED AGAINST OR
INCURRED BY ANY SUCH INDEMNIFIED PERSON AS THE RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OF THE ANCILLARY
AGREEMENTS OR WITH RESPECT TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE
AND ADMINISTRATION OF, OR IN ANY OTHER WAY ARISING OUT OF OR RELATING TO, THIS
AGREEMENT, THE ANCILLARY AGREEMENTS OR ANY OTHER DOCUMENTS OR TRANSACTIONS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN AND ANY ACTIONS OR FAILURES TO
ACT WITH RESPECT TO ANY OF THE FOREGOING, EXCEPT TO THE EXTENT THAT ANY SUCH
INDEMNIFIED LIABILITY IS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED SOLELY FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

36

--------------------------------------------------------------------------------


 


27.                                 REVIVAL.  THE COMPANIES FURTHER AGREE THAT
TO THE EXTENT ANY COMPANY MAKES A PAYMENT OR PAYMENTS TO LAURUS, WHICH PAYMENT
OR PAYMENTS OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE AND/OR REQUIRED TO BE REPAID TO A TRUSTEE,
RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY ACT, STATE OR FEDERAL LAW,
COMMON LAW OR EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT,
THE OBLIGATION OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND
CONTINUED IN FULL FORCE AND EFFECT AS IF SAID PAYMENT HAD NOT BEEN MADE.


 


28.                                 BORROWING AGENCY PROVISIONS.


 


(A)                                  EACH COMPANY HEREBY IRREVOCABLY DESIGNATES
COMPANY AGENT TO BE ITS ATTORNEY AND AGENT AND IN SUCH CAPACITY TO BORROW, SIGN
AND ENDORSE NOTES, AND EXECUTE AND DELIVER ALL INSTRUMENTS, DOCUMENTS, WRITINGS
AND FURTHER ASSURANCES NOW OR HEREAFTER REQUIRED HEREUNDER, ON BEHALF OF SUCH
COMPANY, AND HEREBY AUTHORIZES LAURUS TO PAY OVER OR CREDIT ALL LOAN PROCEEDS
HEREUNDER IN ACCORDANCE WITH THE REQUEST OF COMPANY AGENT.


 


(B)                                 THE HANDLING OF THIS CREDIT FACILITY AS A
CO-BORROWING FACILITY WITH A BORROWING AGENT IN THE MANNER SET FORTH IN THIS
AGREEMENT IS SOLELY AS AN ACCOMMODATION TO THE COMPANIES AND AT THEIR REQUEST. 
LAURUS SHALL NOT INCUR ANY LIABILITY TO ANY COMPANY AS A RESULT THEREOF.  TO
INDUCE LAURUS TO DO SO AND IN CONSIDERATION THEREOF, EACH COMPANY HEREBY
INDEMNIFIES LAURUS AND HOLDS LAURUS HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITIES, EXPENSES, LOSSES, DAMAGES AND CLAIMS OF DAMAGE OR INJURY ASSERTED
AGAINST LAURUS BY ANY PERSON ARISING FROM OR INCURRED BY REASON OF THE HANDLING
OF THE FINANCING ARRANGEMENTS OF THE COMPANIES AS PROVIDED HEREIN, RELIANCE BY
LAURUS ON ANY REQUEST OR INSTRUCTION FROM COMPANY AGENT OR ANY OTHER ACTION
TAKEN BY LAURUS WITH RESPECT TO THIS PARAGRAPH 28.


 


(C)                                  ALL OBLIGATIONS SHALL BE JOINT AND SEVERAL,
AND THE COMPANIES SHALL MAKE PAYMENT UPON THE MATURITY OF THE OBLIGATIONS BY
ACCELERATION OR OTHERWISE, AND SUCH OBLIGATION AND LIABILITY ON THE PART OF THE
COMPANIES SHALL IN NO WAY BE AFFECTED BY ANY EXTENSIONS, RENEWALS AND
FORBEARANCE GRANTED BY LAURUS TO ANY COMPANY, FAILURE OF LAURUS TO GIVE ANY
COMPANY NOTICE OF BORROWING OR ANY OTHER NOTICE, ANY FAILURE OF LAURUS TO PURSUE
TO PRESERVE ITS RIGHTS AGAINST ANY COMPANY, THE RELEASE BY LAURUS OF ANY
COLLATERAL NOW OR THEREAFTER ACQUIRED FROM ANY COMPANY, AND SUCH AGREEMENT BY
ANY COMPANY TO PAY UPON ANY NOTICE ISSUED PURSUANT THERETO IS UNCONDITIONAL AND
UNAFFECTED BY PRIOR RECOURSE BY LAURUS TO ANY COMPANY OR ANY COLLATERAL FOR SUCH
COMPANY’S OBLIGATIONS OR THE LACK THEREOF.


 


(D)                                 EACH COMPANY EXPRESSLY WAIVES ANY AND ALL
RIGHTS OF SUBROGATION, REIMBURSEMENT, INDEMNITY, EXONERATION, CONTRIBUTION OR
ANY OTHER CLAIM WHICH SUCH COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE OTHER
OR OTHER PERSON DIRECTLY OR CONTINGENTLY LIABLE FOR THE OBLIGATIONS, OR AGAINST
OR WITH RESPECT TO ANY OTHER’S PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY
PROPERTY WHICH IS COLLATERAL FOR THE OBLIGATIONS), ARISING FROM THE EXISTENCE OR
PERFORMANCE OF THIS AGREEMENT, UNTIL ALL OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID
IN FULL AND THIS AGREEMENT HAS BEEN IRREVOCABLY TERMINATED.


 


(E)                                  EACH COMPANY REPRESENTS AND WARRANTS TO
LAURUS THAT (I) COMPANIES HAVE ONE OR MORE COMMON SHAREHOLDERS, DIRECTORS AND
OFFICERS, (II) THE BUSINESSES AND CORPORATE ACTIVITIES OF COMPANIES ARE CLOSELY
RELATED TO, AND SUBSTANTIALLY BENEFIT, THE BUSINESS AND

 

37

--------------------------------------------------------------------------------


 


CORPORATE ACTIVITIES OF COMPANIES, (III) THE FINANCIAL AND OTHER OPERATIONS OF
COMPANIES ARE PERFORMED ON A COMBINED BASIS AS IF COMPANIES CONSTITUTED A
CONSOLIDATED CORPORATE GROUP, (IV) COMPANIES WILL RECEIVE A SUBSTANTIAL ECONOMIC
BENEFIT FROM ENTERING INTO THIS AGREEMENT AND WILL RECEIVE A SUBSTANTIAL
ECONOMIC BENEFIT FROM THE APPLICATION OF EACH LOAN HEREUNDER, IN EACH CASE,
WHETHER OR NOT SUCH AMOUNT IS USED DIRECTLY BY ANY COMPANY AND (V) ALL REQUESTS
FOR LOANS HEREUNDER BY THE COMPANY AGENT ARE FOR THE EXCLUSIVE AND INDIVISIBLE
BENEFIT OF THE COMPANIES AS THOUGH, FOR PURPOSES OF THIS AGREEMENT, THE
COMPANIES CONSTITUTED A SINGLE ENTITY ALTHOUGH EACH COMPANY IS A SEPARATE LEGAL
ENTITY.


 


29.                                 NOTICES.  ANY NOTICE OR REQUEST HEREUNDER
MAY BE GIVEN TO ANY COMPANY, COMPANY AGENT OR LAURUS AT THE RESPECTIVE ADDRESSES
SET FORTH BELOW OR AS MAY HEREAFTER BE SPECIFIED IN A NOTICE DESIGNATED AS A
CHANGE OF ADDRESS UNDER THIS SECTION.  ANY NOTICE OR REQUEST HEREUNDER SHALL BE
GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, HAND DELIVERY,
OVERNIGHT MAIL OR TELECOPY (CONFIRMED BY MAIL).  NOTICES AND REQUESTS SHALL BE,
IN THE CASE OF THOSE BY HAND DELIVERY, DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED
TO ANY OFFICER OF THE PARTY TO WHOM IT IS ADDRESSED, IN THE CASE OF THOSE BY
MAIL OR OVERNIGHT MAIL, DEEMED TO HAVE BEEN GIVEN THREE (3) BUSINESS DAYS AFTER
THE DATE WHEN DEPOSITED IN THE MAIL OR WITH THE OVERNIGHT MAIL CARRIER, AND, IN
THE CASE OF A TELECOPY, WHEN CONFIRMED.


 

Notices shall be provided as follows:

 

If to Laurus:

Laurus Master Fund, Ltd.

 

c/o Laurus Capital Management, LLC

 

825 Third Avenue, 14th Fl.

 

New York, New York 10022

 

Attention:

John E. Tucker, Esq.

 

Telephone:

(212) 541-4434

 

Telecopier:

(212) 541-5800

 

 

With a copy to:

Loeb & Loeb & Loeb LLP

 

345 Park Avenue

 

New York, New York 10154

 

Attention:

Scott J. Giordano, Esq.

 

Telephone:

(212) 407-4000

 

Facsimile:

(212) 407-4990

 

 

If to any Company,

 

 

or Company Agent:

IWT Tesoro Corporation

 

191 Post Road West

 

Westport, Connecticut 06880

 

Attention:

Henry J. Boucher, Jr., CEO

 

Telephone:

(203) 221-2770

 

Facsimile:

(203) 221-2797

 

38

--------------------------------------------------------------------------------


 

With a copy to:

Rader and Coleman, P.L.

 

2101 N.W. Boca Raton Blvd., Suite 1

 

Boca Raton, Florida 33431

 

Attention:

Gayle Coleman, Esq.

 

Telephone:

(561) 368-0545

 

Facsimile:

(561) 367-1725

 

or such other address as may be designated in writing hereafter in accordance
with this Section 29 by such Person.

 


30.                                 GOVERNING LAW, JURISDICTION AND WAIVER OF
JURY TRIAL.


 


(A)                                  THIS AGREEMENT AND THE ANCILLARY AGREEMENTS
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


(B)                                 EACH COMPANY HEREBY CONSENTS AND AGREES THAT
THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN ANY COMPANY, ON THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING
TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS;
PROVIDED, THAT LAURUS AND EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LAURUS.  EACH COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS.  EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO COMPANY AGENT AT THE ADDRESS SET FORTH IN
SECTION 29 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF COMPANY AGENT’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.

 

39

--------------------------------------------------------------------------------


 


(C)                                  THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN LAURUS, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO
OR THERETO.


 


31.                                 LIMITATION OF LIABILITY.  EACH COMPANY
ACKNOWLEDGES AND UNDERSTANDS THAT IN ORDER TO ASSURE REPAYMENT OF THE
OBLIGATIONS HEREUNDER LAURUS MAY BE REQUIRED TO EXERCISE ANY AND ALL OF LAURUS’
RIGHTS AND REMEDIES HEREUNDER AND AGREES THAT, EXCEPT AS LIMITED BY APPLICABLE
LAW, NEITHER LAURUS NOR ANY OF LAURUS’ AGENTS SHALL BE LIABLE FOR ACTS TAKEN OR
OMISSIONS MADE IN CONNECTION HEREWITH OR THEREWITH EXCEPT FOR ACTUAL BAD FAITH.


 


32.                                 ENTIRE UNDERSTANDING; MAXIMUM INTEREST. 
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS CONTAIN THE ENTIRE UNDERSTANDING
AMONG EACH COMPANY AND LAURUS AS TO THE SUBJECT MATTER HEREOF AND THEREOF AND
ANY PROMISES, REPRESENTATIONS, WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED
SHALL HAVE NO FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY EACH COMPANY’S AND
LAURUS’ RESPECTIVE OFFICERS.  NEITHER THIS AGREEMENT, THE ANCILLARY AGREEMENTS,
NOR ANY PORTION OR PROVISIONS THEREOF MAY BE CHANGED, MODIFIED, AMENDED, WAIVED,
SUPPLEMENTED, DISCHARGED, CANCELLED OR TERMINATED ORALLY OR BY ANY COURSE OF
DEALING, OR IN ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING, SIGNED BY THE
PARTY TO BE CHARGED.  NOTHING CONTAINED IN THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR IN ANY DOCUMENT REFERRED TO HEREIN OR DELIVERED IN CONNECTION
HEREWITH SHALL BE DEEMED TO ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF
INTEREST OR OTHER CHARGES IN EXCESS OF THE MAXIMUM RATE PERMITTED BY APPLICABLE
LAW.  IN THE EVENT THAT THE RATE OF INTEREST OR DIVIDENDS REQUIRED TO BE PAID OR
OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM RATE PERMITTED BY SUCH LAW, ANY
PAYMENTS IN EXCESS OF SUCH MAXIMUM SHALL BE CREDITED AGAINST AMOUNTS OWED BY THE
COMPANIES TO LAURUS AND THUS REFUNDED TO THE COMPANIES.


 


33.                                 SEVERABILITY.  WHEREVER POSSIBLE EACH
PROVISION OF THIS AGREEMENT OR THE ANCILLARY AGREEMENTS SHALL BE INTERPRETED IN
SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY
PROVISION OF THIS AGREEMENT OR THE ANCILLARY AGREEMENTS SHALL BE PROHIBITED BY
OR INVALID UNDER APPLICABLE LAW SUCH PROVISION SHALL BE INEFFECTIVE TO THE
EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF
SUCH PROVISION OR THE REMAINING PROVISIONS THEREOF.


 


34.                                 SURVIVAL.  THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS MADE HEREIN SHALL SURVIVE ANY INVESTIGATION MADE BY
LAURUS AND THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT
PROVIDED THEREIN.  ALL STATEMENTS AS TO FACTUAL MATTERS CONTAINED IN ANY
CERTIFICATE OR OTHER INSTRUMENT DELIVERED BY OR ON BEHALF OF THE COMPANIES
PURSUANT HERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
DEEMED TO BE REPRESENTATIONS AND WARRANTIES BY THE COMPANIES HEREUNDER SOLELY AS
OF THE DATE OF SUCH CERTIFICATE OR INSTRUMENT.  ALL INDEMNITIES SET FORTH HEREIN
SHALL SURVIVE THE EXECUTION, DELIVERY

 

40

--------------------------------------------------------------------------------


 


AND TERMINATION OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND THE MAKING
AND REPAYING OF THE OBLIGATIONS.


 


35.                                 CAPTIONS.  ALL CAPTIONS ARE AND SHALL BE
WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY KIND WHATSOEVER.


 


36.                                 COUNTERPARTS; TELECOPIER SIGNATURES.  THIS
AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND
THE SAME AGREEMENT.  ANY SIGNATURE DELIVERED BY A PARTY VIA TELECOPIER
TRANSMISSION SHALL BE DEEMED TO BE ANY ORIGINAL SIGNATURE HERETO.


 


37.                                 CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT
EACH PARTY AND ITS COUNSEL HAVE REVIEWED THIS AGREEMENT AND THAT THE NORMAL
RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS
AGREEMENT OR ANY AMENDMENTS, SCHEDULES OR EXHIBITS THERETO.


 


38.                                 PUBLICITY.  EACH COMPANY HEREBY AUTHORIZES
LAURUS TO MAKE APPROPRIATE ANNOUNCEMENTS OF THE FINANCIAL ARRANGEMENT ENTERED
INTO BY AND AMONG EACH COMPANY AND LAURUS, INCLUDING, WITHOUT LIMITATION,
ANNOUNCEMENTS WHICH ARE COMMONLY KNOWN AS TOMBSTONES, IN SUCH PUBLICATIONS AND
TO SUCH SELECTED PARTIES AS LAURUS SHALL IN ITS SOLE AND ABSOLUTE DISCRETION
DEEM APPROPRIATE, OR AS REQUIRED BY APPLICABLE LAW.


 


39.                                 JOINDER.  IT IS UNDERSTOOD AND AGREED THAT
ANY PERSON THAT DESIRES TO BECOME A COMPANY HEREUNDER, OR IS REQUIRED TO EXECUTE
A COUNTERPART OF THIS AGREEMENT AFTER THE DATE HEREOF PURSUANT TO THE
REQUIREMENTS OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, SHALL BECOME A
COMPANY HEREUNDER BY (A) EXECUTING A JOINDER AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO LAURUS, (B) DELIVERING SUPPLEMENTS TO SUCH EXHIBITS AND ANNEXES
TO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AS LAURUS SHALL REASONABLY
REQUEST AND (C) TAKING ALL ACTIONS AS SPECIFIED IN THIS AGREEMENT AS WOULD HAVE
BEEN TAKEN BY SUCH COMPANY HAD IT BEEN AN ORIGINAL PARTY TO THIS AGREEMENT, IN
EACH CASE WITH ALL DOCUMENTS REQUIRED ABOVE TO BE DELIVERED TO LAURUS AND WITH
ALL DOCUMENTS AND ACTIONS REQUIRED ABOVE TO BE TAKEN TO THE REASONABLE
SATISFACTION OF LAURUS.


 


40.                                 LEGENDS.  THE SECURITIES SHALL BEAR LEGENDS
AS FOLLOWS;


 


(A)                                  THE NOTES SHALL BEAR SUBSTANTIALLY THE
FOLLOWING LEGEND:


 

“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY

 

41

--------------------------------------------------------------------------------


 

SATISFACTORY TO IWT TESORO CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


(B)                                 ANY SHARES OF COMMON STOCK ISSUED PURSUANT
TO CONVERSION OF THE NOTES OR EXERCISE OF THE WARRANTS, SHALL BEAR A LEGEND
WHICH SHALL BE IN SUBSTANTIALLY THE FOLLOWING FORM UNTIL SUCH SHARES ARE COVERED
BY AN EFFECTIVE REGISTRATION STATEMENT FILED WITH THE SEC:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS. 
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IWT TESORO CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


(C)                                  THE WARRANTS SHALL BEAR SUBSTANTIALLY THE
FOLLOWING LEGEND:


 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IWT
TESORO CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

[Balance of page intentionally left blank; signature page follows.]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.

 

 

 

IWT TESORO CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INTERNATIONAL WHOLESALE TILE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

43

--------------------------------------------------------------------------------


 

Annex A - Definitions

 

“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.

 

“Accountants” has the meaning given to such term in Section 11(a)

 

“Affiliate” means Person (other than a Subsidiary):  (a) which, directly or
indirectly, through one or more intermediaries controls, or is controlled by, or
is under common control with a Person; or (b) who is a director or officer
(i) of such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above; or (c) which beneficially owns or holds 5% or
more of any class of the voting Stock of a Person; or (d) 5% or more of the
voting Stock of which is beneficially owned or held by a Person or a Subsidiary
of a Person.  For the purposes of this definition, control of a Person shall
mean the power (direct or indirect) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Ancillary Agreements” means the Notes, the Warrants, the Registration Rights
Agreements, each Guaranty, each Security Document and all other agreements,
instruments, documents, mortgages, pledges, powers of attorney, consents,
assignments, contracts, notices, security agreements, trust agreements and
guarantees whether heretofore, concurrently, or hereafter executed by or on
behalf of any Company, any of its Subsidiaries or any other Person or delivered
to Laurus, relating to this Agreement or to the transactions contemplated by
this Agreement or otherwise relating to the relationship between or among any
Company and Laurus, as each of the same may be amended, supplemented, restated
or otherwise modified from time to time.

 

“Average Loan Amount” has the meaning given to such term in Section 5(b)(ii).

 

“Balance Sheet Date” has the meaning given such term in Section 12(f)(ii).

 

“Blocked Accounts” has the meaning given such term in Section 8(a).

 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.

 

“Borrowing Base” means at the date of determination thereof, the difference, if
any, between (a) an amount equal to the sum of (i) 90% of the net amount of
Eligible Accounts outstanding at such date; plus (ii) 95% of the insured net
amount of Eligible Extended Term Accounts at such date; plus (iii) the sum of
(1) the applicable Inventory Advance Rate of the value of Eligible Inventory
consisting of floor tile, wall tile, marble and decorative tile; plus (2) the
applicable Inventory Advance Rate of the value of Eligible Inventory consisting
of trim; plus (3) the applicable Inventory Advance Rate of the value of Eligible
Inventory consisting of

 

44

--------------------------------------------------------------------------------


 

Listello; plus (4) the applicable Inventory Advance Rate of Intransit Inventory
at such date, each calculated on the basis of the lower of cost or market with
the cost of raw materials and finished goods calculated on a first-in, first-out
basis; provided, however, such sum shall not exceed the Inventory Maximum
Percentage of the sum of the amounts set forth in (a)(i), (ii) and (iii) above
and (b) the amount of Working Capital Lender Loans outstanding on such date.

 

“Borrowing Base Certificate” has the meaning given to such term in the Working
Capital Lender Loan Agreement as in effect on the Closing Date.

 

“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

 

“Capital Availability Amount” means $5,000,000.

 

“Charter” has the meaning given such term in Section 12(c)(iv).

 

“Closing Date” means the date on which any Company shall first receive proceeds
of the initial Loans or the date hereof, if no Loan is made under the facility
on the date hereof.

 

“Code” has the meaning given such term in Section 15(i).

 

“Collateral” means all of each Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:

 

(a)                                  all Inventory;

 

(b)                                 all Equipment;

 

(c)                                  all Goods;

 

(d)                                 all Fixtures;

 

(e)                                  all General Intangibles;

 

(f)                                    all Payment Intangibles;

 

(g)                                 all Software

 

(h)                                 all Accounts;

 

(i)                                     all Health Care Insurance Receivables;

 

(j)                                     all Deposit Accounts, other bank
accounts and all funds on deposit therein;

 

45

--------------------------------------------------------------------------------


 

(k)                                  all Investment Property;

 

(l)                                     all Stock except for the Stock of any
Subsidiary in existence on the Closing Date;

 

(m)                               all Chattel Paper;

 

(n)                                 all Letter-of-Credit Rights;

 

(o)                                 all Instruments;

 

(p)                                 all Documents;

 

(q)                                 all Commercial Tort Claims set forth on
Schedule 1(A);

 

(r)                                    all Books and Records;

 

(s)                                  all Intellectual Property;

 

(t)                                    all Supporting Obligations including
letters of credit and guarantees issued in support of Accounts, Chattel Paper,
General Intangibles and Investment Property;

 

(u)                                 (i) all money, cash and cash equivalents and
(ii) all cash held as cash collateral to the extent not otherwise constituting
Collateral, all other cash or property at any time on deposit with or held by
Laurus for the account of any Company (whether for safekeeping, custody, pledge,
transmission or otherwise); and

 

(v)                                 all products and Proceeds of all or any of
the foregoing, tort claims and all claims and other rights to payment including
(i) insurance claims against third parties for loss of, damage to, or
destruction of, the foregoing Collateral and (ii) payments due or to become due
under leases, rentals and hires of any or all of the foregoing and Proceeds
payable under, or unearned premiums with respect to policies of insurance in
whatever form.

 

“Common Stock” means the shares of stock representing the Parent’s common equity
interests.

 

“Company Agent” means Parent

 

“Contract Rate” has the meaning given such term in the respective Note.

 

“Current Owner” means any of Henry J. Boucher, Jr., Paul Boucher, Forest Jordan
or Grey Perna.

 

“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Disclosure Controls” has the meaning given such term in Section 12(f)(iv).

 

46

--------------------------------------------------------------------------------


 

“Eligible Account” has the meaning given to such term in the Working Capital
Lender Loan Agreement as in effect on the Closing Date.

 

“Eligible Inventory” has the meaning given to such term in the Working Capital
Lender Loan Agreement as in effect on the Closing Date.

 

“Eligible Extended Term Account” has the meaning given to such term in the
Working Capital Lender Loan Agreement as in effect on the Closing Date.

 

“Eligible Subsidiary” means each Subsidiary of the Parent set forth on Exhibit A
hereto, as the same may be updated from time to time with Laurus’ written
consent.

 

“ERISA” has the meaning given such term in Section 12(bb).

 

“Event of Default” means the occurrence of any of the events set forth in
Section 19.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Act Filings” means the Parent’s filings under the Exchange Act made
prior to the date of this Agreement.

 

“Financial Reporting Controls” has the meaning given such term in
Section 12(f)(v).

 

“Formula Amount” has the meaning given such term in Section 2(a)(i).

 

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

 

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantor” means each Person that executes a guaranty or a support, put or
other similar agreement in favor of Laurus in connection with the transactions
contemplated by this Agreement.

 

“Guaranty” means any agreement to perform all or any portion of the Obligations
on behalf of any Company for the benefit of Laurus, together with all
amendments, modifications and supplements thereto.

 

47

--------------------------------------------------------------------------------


 

“Intellectual Property” means any and all patents, trademarks, service marks,
trade names, copyrights, trade secrets, Licenses, information and other
proprietary rights and processes and all Goodwill associated therewith.

 

“Intercreditor Agreement” means the Senior Subordination Agreement among Laurus,
Working Capital Lender, Company and each Guarantor.

 

“Intransit Inventory” has the meaning given to such term in the Working Capital
Lender Loan Agreement as in effect on the Closing Date.

 

“Inventory Advance Rate” means (i) as respect Eligible Inventory consisting of
floor tile, wall tile, marble and decorative tile, 80%, as reduced by 2% per
month commencing on October 1, 2005 and on the first day of each month
thereafter to and including February 1, 2006, (ii) as respect Eligible Inventory
consisting of trim, 60%, as reduced by 1% per month commencing on October 1,
2005 and on the first day of each month thereafter to and including February 1,
2006, (iii) as respect Eligible Inventory consisting of Listello, 50% as reduced
by 1% per month commencing on October 1, 2005 and on the first day of each month
thereafter to and including February 1, 2006 and (iv) as respect Intransit
Inventory, 25%, as reduced by 2% per month commencing on October 1, 2005 and on
the first day of each month thereafter to and including February 1, 2006.

 

“Inventory Maximum Percentage” means 80% as reduced by 2% per month commencing
on October 1, 2005 and on the first day of each month thereafter to and
including February 1, 2006.

 

“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of such property, whether such interest is
based on common law, statute or contract.  The term “Lien shall also include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting property.  For the purpose of this Agreement, the Companies shall be
deemed to be the owner of any property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person for security
purposes.

 

“Loans” has the meaning given such term in Section 2(a)(i) and shall include all
other extensions of credit hereunder and under any Ancillary Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of any Company or any of its Subsidiaries (taken individually and
as a whole), (b) any Company’s or any of its Subsidiary’s ability to pay or
perform the Obligations in accordance with the terms hereof or any Ancillary
Agreement, (c) the value of the Collateral, the Liens on the Collateral or

 

48

--------------------------------------------------------------------------------


 

the priority of any such Lien or (d) the practical realization of the benefits
of Laurus’ rights and remedies under this Agreement and the Ancillary
Agreements.

 

“Minimum Borrowing Amount” means $2,000,000.

 

“Minimum Borrowing Notes” means that certain Secured Convertible Minimum
Borrowing Note dated as of the Closing Date made by the Companies in favor of
Laurus evidencing $3,000,000 of the Loans made on the Closing Date and each
other Secured Convertible Minimum Borrowing Note made by the Companies in favor
of Laurus which evidences the Minimum Borrowing Amount, as each of the same may
be amended, supplemented, restated and/or otherwise modified from time to time.

 

“NASD” has the meaning given such term in Section 13(b).

 

“Next Unissued Serialized Note” has the meaning given such term in
Section 2(a)(i).

 

“Note Shares” has the meaning given such term in Section 12(a).

 

“Notes” means the Minimum Borrowing Notes and the Revolving Note made by
Companies in favor of Laurus in connection with the transactions contemplated
hereby, as each of the same may be amended, supplemented, restated and/or
otherwise modified from time to time.

 

“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by each Company and each of its Subsidiaries to
Laurus (or any corporation that directly or indirectly controls or is controlled
by or is under common control with Laurus) of every kind and description
(whether or not evidenced by any note or other instrument and whether or not for
the payment of money or the performance or non-performance of any act), direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, whether existing by operation of law or
otherwise now existing or hereafter arising including any debt, liability or
obligation owing from any Company and/or each of its Subsidiaries to others
which Laurus may have obtained by assignment or otherwise and further including
all interest (including interest accruing at the then applicable rate provided
in this Agreement after the maturity of the Loans and interest accruing at the
then applicable rate provided in this Agreement after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed or allowable in such proceeding), charges or any other payments each
Company and each of its Subsidiaries is required to make by law or otherwise
arising under or as a result of this Agreement, the Ancillary Agreements or
otherwise, together with all reasonable expenses and reasonable attorneys’ fees
chargeable to the Companies’ or any of their Subsidiaries’ accounts or incurred
by Laurus in connection therewith.

 

“Overadvance” has the meaning given to such term in Section 5(b)(iii).

 

“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with worker’s

 

49

--------------------------------------------------------------------------------


 

compensation, unemployment insurance or other forms of governmental insurance or
benefits, relating to employees, securing sums (i) not overdue or (ii) being
diligently contested in good faith provided that adequate reserves with respect
thereto are maintained on the books of the Companies and their Subsidiaries, as
applicable, in conformity with GAAP; (c) Liens in favor of Laurus; (d) Liens for
taxes (i) not yet due or (ii) being diligently contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Companies and their Subsidiaries, as
applicable, in conformity with GAAP; and which have no effect on the priority of
Liens in favor of Laurus or the value of the assets in which Laurus has a Lien;
(e) Purchase Money Liens securing Purchase Money Indebtedness to the extent
permitted in this Agreement ; (f) Liens in favor of the Working Capital Lender;
and (g) Liens specified on Schedule 2 hereto.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

 

“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
SmallCap Market, NASDAQ National Market System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).

 

“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset (other than
the Obligations), (b) any indebtedness (other than the Obligations) incurred at
the time of or within ten (10) days prior to or after the acquisition of any
fixed asset for the purpose of financing all or part of the purchase price
thereof, and (c) any renewals, extensions or refinancings thereof (but not any
increases in the principal amounts thereof outstanding at that time).

 

“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the fixed asset the purchase price of which was
financed or refinanced through the incurrence of the Purchase Money Indebtedness
secured by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

 

“Registration Rights Agreements” means that certain Minimum Borrowing Note
Registration Rights Agreement dated as of the Closing Date by and between the
Parent and Laurus and each other registration rights agreement by and between
the Parent and Laurus, as each of the same may be amended, modified and
supplemented from time to time.

 

“Revolving Note” means that certain Secured Revolving Note dated as of the
Closing Date made by the Companies in favor of Laurus in the original principal
amount of $5,000,000, as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.

 

“SEC” means the Securities and Exchange Commission.

 

50

--------------------------------------------------------------------------------


 

“SEC Reports” has the meaning given such term in Section 12(u).

 

“Securities” means the Notes and the Warrants and the shares of Common Stock
which may be issued pursuant to conversion of such Notes in whole or in part or
exercise of such Warrants.

 

“Securities Act” has the meaning given such term in Section 12(r).

 

“Security Documents” means all security agreements, mortgages, cash collateral
deposit letters, pledges and other agreements which are executed by any Company
or any of its Subsidiaries in favor of Laurus.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934).

 

“Subordinated Debt Documentation” means any and all agreements, instruments or
documents which now or at any time hereafter are executed and/or delivered by
any Company or its Subsidiaries with or in favor of any subordinated lender
which evidences the principal, interest and other amounts owed by any of its
Subsidiaries to such subordinated lender.

 

“Subsidiary” means, with respect to any Person, (i) any other Person whose
shares of stock or other ownership interests having ordinary voting power (other
than stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (ii) any other Person in which such Person owns, directly or
indirectly, more than 50% of the equity interests at such time.

 

“Term” means the Closing Date through the close of business on the day
immediately preceding the third anniversary of the Closing Date, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.

 

“Transferable Amount” has the meaning given such term in Section 2(a)(i).

 

“UCC” means the Uniform Commercial Code as the same may, from time to time be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in

 

51

--------------------------------------------------------------------------------


 

different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

 

“Warrant Shares” has the meaning given such term in Section 12(a).

 

“Warrants” means that certain Common Stock Purchase Warrant dated as of the
Closing Date made by the Parent in favor of Laurus and each other warrant made
by the Parent in favor Laurus, as each of the same may be amended, restated,
modified and/or supplemented from time to time.

 

“Working Capital Lender” means Fleet Capital Corporation, and, if at any time,
the Working Capital Lender shall assign or syndicate all or any of the Working
Capital Lender Loans, such term shall include such assignee or other such
members of the syndicate.

 

“Working Capital Lender Borrowing Base” has the meaning given to the terms
“Borrowing Base” in the Working Capital Lender Loan Agreement as in effect on
the Closing Date.

 

“Working Capital Lender Loan Agreement” means the Amended and Restated Loan and
Security Agreement dated as of December 31, 2004 among Working Capital Lender,
Parent and Eligible Subsidiary.

 

“Working Capital Lender Loans” has the meaning given to the terms Loans (as such
term is defined in the Working Capital Lender Loan Agreement).

 

“Working Capital Lender Loan Documents” means collectively, the Working Capital
Lender Loan Agreement and all agreements, instruments, documents, mortgages,
pledges, powers of attorney, consents, assignments, contracts, notice, security
agreements, trust agreements and guarantees executed in connection with the
Working Capital Lender Loan Agreement.

 

52

--------------------------------------------------------------------------------


 

Exhibit A

 

Eligible Subsidiaries

 

International Wholesale Tile, Inc.

 

53

--------------------------------------------------------------------------------